Exhibit 10.6

EXECUTION VERSION

 

 

SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

Dated as of November 19, 2015

among

SPRINT SPECTRUM L.P.,

individually and as Servicer,

THE PERSONS PARTY HERETO AS SELLERS,

as Sellers,

THE VARIOUS CONDUIT PURCHASERS, COMMITTED PURCHASERS, AND

PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,

MIZUHO BANK, LTD.,

as Collateral Agent,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as an Administrative Agent,

MIZUHO BANK, LTD.,

as an Administrative Agent,

and

SMBC NIKKO SECURITIES AMERICA, INC.

as an Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I     PURCHASES AND REINVESTMENTS

     2   

SECTION 1.1

    

Purchases; Limits on Purchasers’ Obligations

     2   

SECTION 1.2

     Purchase Procedures; Assignment of the Sellers’ Interests      3   

SECTION 1.3

     Reinvestments of Certain Collections; Payment of Remaining Collections;
Asset Portfolios      9   

SECTION 1.4

     Repurchase of Certain Receivables      13   

SECTION 1.5

     Sellers Jointly and Severally Liable for Obligations      14    ARTICLE II
    COMPUTATIONAL RULES      18   

SECTION 2.1

     Selection of Rate Tranches      18   

SECTION 2.2

     Computation of each Purchaser’s Investment and each Purchaser’s Tranche
Investment      19   

SECTION 2.3

     Computation of Yield      19   

SECTION 2.4

     Estimates of Yield Rate, Fees, Etc      19   

ARTICLE III     SETTLEMENTS

     20   

SECTION 3.1

     Settlement Procedures      20   

SECTION 3.2

     Deemed Collections; Reduction of Purchasers’ Total Investment, Etc      25
  

SECTION 3.3

     Payments and Computations, Etc      27   

SECTION 3.4

     Treatment of Collections and Deemed Collections      33   

SECTION 3.5

     Extension of the Purchase Termination Date      33    ARTICLE IV     FEES
AND YIELD PROTECTION      34   

SECTION 4.1

     Fees      34   

SECTION 4.2

     Yield Protection      34   

SECTION 4.3

     Funding Losses      36   

SECTION 4.4

     Removal of Purchasers      37   

SECTION 4.5

     Non-Reinvestment Events      37    ARTICLE V     CONDITIONS OF PURCHASES   
  40   

SECTION 5.1

     Conditions Precedent to Effectiveness      40   

SECTION 5.2

     Conditions Precedent to All Purchases and Reinvestments      41    ARTICLE
VI     REPRESENTATIONS AND WARRANTIES      42   

SECTION 6.1

     Representations and Warranties of the Sellers      42   

SECTION 6.2

     Representations and Warranties of Sprint Spectrum      47    ARTICLE VII
    GENERAL COVENANTS OF SELLERS AND SERVICER      51   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

SECTION 7.1

     Affirmative Covenants of the Sellers      51   

SECTION 7.2

     Reporting Requirements of the Sellers      55   

SECTION 7.3

     Negative Covenants of the Sellers      56   

SECTION 7.4

     Affirmative Covenants of Sprint Spectrum      59   

SECTION 7.5

     Reporting Requirements of Sprint Spectrum      62   

SECTION 7.6

     Negative Covenants of Sprint Spectrum      65   

SECTION 7.7

     Nature of Obligations      67   

SECTION 7.8

     Corporate Separateness; Related Matters and Covenants      67    ARTICLE
VIII     ADMINISTRATION AND COLLECTION      71   

SECTION 8.1

     Designation of the Servicer      71   

SECTION 8.2

     Duties of the Servicer      73   

SECTION 8.3

     Rights of the Collateral Agent      74   

SECTION 8.4

     Responsibilities of the Servicer      76   

SECTION 8.5

     Further Action Evidencing Purchases and Reinvestments      76   

SECTION 8.6

     Application of Collections      76   

SECTION 8.7

     Collections outside the Lock-Box Accounts      76   

SECTION 8.8

     Clean-up Call      77   

SECTION 8.9

     Cap Reserve Account; Cap Pool Hold-Back Amount; Calculation Agents      77
   ARTICLE IX     SECURITY INTEREST      79   

SECTION 9.1

     Grant of Security Interest      79   

SECTION 9.2

     Remedies; Waiver      80    ARTICLE X     EVENTS OF TERMINATION      80   

SECTION 10.1

     Events of Termination      80   

ARTICLE XI     PURCHASER AGENTS; COLLATERAL AGENT; ADMINISTRATIVE AGENTS;
CERTAIN RELATED MATTERS

     82   

SECTION 11.1

     Limited Liability of Purchasers, Purchaser Agents, Collateral Agent and the
Administrative Agents      82   

SECTION 11.2

     Authorization and Action of each Purchaser Agent      83   

SECTION 11.3

     Authorization and Action of each Administrative Agent and Collateral Agent
     83   

SECTION 11.4

     Delegation of Duties of each Purchaser Agent      84   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

SECTION 11.5

     Delegation of Duties of each Administrative Agent and the Collateral Agent
     84   

SECTION 11.6

     Successor Administrative Agent and Collateral Agent      84   

SECTION 11.7

     Indemnification      85   

SECTION 11.8

     Reliance, etc      85   

SECTION 11.9

     Purchasers and Affiliates      86   

SECTION 11.10

     Sharing of Recoveries      86   

SECTION 11.11

     Non-Reliance      86   

ARTICLE XII     INDEMNIFICATION

     87   

SECTION 12.1

     Indemnities by the Sellers      87   

SECTION 12.2

     Indemnity by the Servicer      89   

ARTICLE XIII     MISCELLANEOUS

     89   

SECTION 13.1

     Amendments, Etc      89   

SECTION 13.2

     Notices, Etc      90   

SECTION 13.3

     Successors and Assigns; Participations; Assignments      91   

SECTION 13.4

     No Waiver; Remedies; Set-Off      93   

SECTION 13.5

     Binding Effect; Survival      94   

SECTION 13.6

     Costs and Expenses      94   

SECTION 13.7

     No Proceedings      95   

SECTION 13.8

     Confidentiality      95   

SECTION 13.9

     Captions and Cross References      98   

SECTION 13.10

     Integration      99   

SECTION 13.11

     Governing Law      99   

SECTION 13.12

     Waiver of Jury Trial      99   

SECTION 13.13

     Consent to Jurisdiction; Waiver of Immunities      99   

SECTION 13.14

     Execution in Counterparts      100   

SECTION 13.15

     Pledge to a Federal Reserve Bank      100   

SECTION 13.16

     Severability      100   

SECTION 13.17

     No Party Deemed Drafter      100   

SECTION 13.18

     Excluded Originator      100   

SECTION 13.19

     Restatement; No Novation      102   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

         Page

APPENDIX A

  Definitions   

SCHEDULE I

  Payment Instructions   

SCHEDULE II

  Related Originators and Related Sellers   

SCHEDULE III

  Credit and Collection Policy   

SCHEDULE IV

  Form of ISC Contract   

SCHEDULE V

  ISC Advance Rate Matrix   

SCHEDULE VI

  Form of Collection Account Agreement   

SCHEDULE VII

  ISC Pool Commitments, SCC Pool Commitments and Lease Pool Commitments   

SCHEDULE VIII

  Form of Lease Contract   

SCHEDULE IX

  Lease Advance Rate Matrix   

SCHEDULE 1.2(a)

  Purchase Notice   

SCHEDULE 3.2(b)

  Paydown Notice   

SCHEDULE 6.1(l)

  UCC Details   

SCHEDULE 6.1(m)    

  Lock-Box Information   

SCHEDULE 13.2

  Addresses for Notices   

EXHIBIT 3.1(a)

  Form of Information Package   

EXHIBIT 7.5

  Form of Compliance Certificate   

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of
November 19, 2015 (this “Agreement”), is entered into by and among SPRINT
SPECTRUM L.P., a Delaware limited partnership (“Sprint Spectrum”), individually
and as Servicer, THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS SELLERS
(each a “Seller” and together, the “Sellers”), the various CONDUIT PURCHASERS,
COMMITTED PURCHASERS and PURCHASER AGENTS from time to time party hereto, THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMUNY”), as SCC
Administrative Agent (as defined below), MIZUHO BANK, LTD., (“Mizuho”) as ISC
Administrative Agent (as defined below), SMBC NIKKO SECURITIES AMERICA, INC.,
(“SMBCSI”) as Lease Administrative Agent (as defined below) and Mizuho, as
Collateral Agent (as defined below).

B A C K G R O U N D:

1. Restatement. The Sellers, Sprint Spectrum, the Purchasers (as defined below),
the Purchaser Agents (as defined below) and the SCC Administrative Agent have
entered into that certain Amended and Restated Receivables Purchase Agreement
dated as of April 24, 2015 (the “Existing RPA”), pursuant to which, on the terms
and conditions set forth therein, the Purchasers agreed to purchase SCC
Receivables and ISC Receivables from the Sellers. The parties hereto desire to
amend and restate the Existing RPA in order to, among other things, effect the
sale by the Sellers of the Lease Receivables (as defined below) and the Purchase
of such Lease Receivables by the Lease Administrative Agent on behalf of the
Purchasers as set forth herein and to effect the appointment of SMBCSI, as Lease
Administrative Agent.

2. Rebalancing of Purchaser Group Investments. With respect to each Receivable
Pool, the Sellers hereby request a one-time non-ratable reduction of Investment
from each Pool Assigning Purchaser in an amount equal to the excess of (i) such
Pool Assigning Purchaser’s Purchaser Group’s Investment with respect to such
Receivable Pool over (ii) an amount equal to such Pool Assigning Purchaser’s
Purchaser Group’s Ratable Share in respect of such Receivable Pool times the
Purchasers’ Pool Commitment with respect to such Receivable Pool (after giving
effect to the adjustments set forth in this Agreement). All accrued and unpaid
Yield and fees with respect to such Investments so reduced shall be payable by
the Sellers on the next occurring Settlement Date. In connection therewith, the
Sellers hereby request a one-time non-ratable Purchase from each Pool Assignee
Purchaser in an amount equal to the excess of (i) an amount equal to such Pool
Assignee Purchaser’s Purchaser Group’s Ratable Share in respect of such
Receivable Pool times the Purchasers’ Pool Commitment with respect to such
Receivable Pool (after giving effect to the adjustments set forth in this
Agreement) over (ii) such Pool Assignee Purchaser’s Purchaser Group’s
Investment. For administrative convenience, the Sellers hereby instruct Pool
Assignee Purchasers to fund the foregoing Purchases by paying the proceeds
thereof directly to the Pool Assigning Purchasers as the foregoing reduction in
Investment of the Pool Assigning Purchasers on the Sellers’ behalf and as
detailed on the final flow of funds



--------------------------------------------------------------------------------

memorandum delivered on the Second Restatement Date. For purposes of this
paragraph the following terms shall have the following meanings:

“Pool Assignee Purchaser” means, with respect to any Receivable Pool, a
Purchaser whose Purchaser Group’s Ratable Share in respect of such Receivable
Pool times the Purchasers’ Pool Commitment with respect to such Receivable Pool
(after giving effect to the adjustments set forth in this Agreement) exceeds
such Purchaser’s Purchaser Group’s Investment.

“Pool Assigning Purchaser” means, with respect to any Receivable Pool, a
Purchaser whose Purchaser Group’s Ratable Share in respect of such Receivable
Pool times the Purchasers’ Pool Commitment with respect to such Receivable Pool
(after giving effect to the adjustments set forth in this Agreement) is less
than such Purchaser’s Purchaser Group’s Investment.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

Capitalized terms used and not otherwise defined in this Agreement are used as
defined in (or by reference in) Appendix A, and the other interpretive
provisions set out in Appendix A shall be applied in the interpretation of this
Agreement.

ARTICLE I

PURCHASES AND REINVESTMENTS

SECTION 1.1 Purchases; Limits on Purchasers’ Obligations. Upon the terms and
subject to the conditions of this Agreement, any Seller (on behalf of all
Sellers, or the Servicer on their behalf) may, from time to time prior to the
Purchase Termination Date, request that the Purchasers (which in the case of the
Conduit Purchasers, shall be in their sole discretion), make purchases of SCC
Pool Receivables and the Related Assets, to make purchases of ISC Pool
Receivables and the Related Assets and/or to make purchases of Lease Pool
Receivables and the Related Assets (each such purchase of SCC Pool Receivables,
ISC Pool Receivables or Lease Pool Receivables, as the case may be, whether made
by a Conduit Purchaser or a Committed Purchaser, a “Purchase”) and the Purchaser
Agents on behalf of the Purchasers in their Purchaser Group in respect of each
such Purchase shall make payments to the Sellers in its Ratable Share in respect
thereof. The aggregate purchase price for the Purchase of each Pool Receivable
and Related Assets in respect of a Receivable Pool shall be comprised of an
initial cash purchase price (the “Initial Cash Purchase Price”) and a deferred
purchase price payable pursuant to Section 1.2(g) (the “RPA Deferred Purchase
Price”). If any Conduit Purchaser is unwilling or unable for any reason to make
its Purchaser Group’s Ratable Share of any of the Initial Cash Purchase Price of
any proposed Purchase in respect of a Receivable Pool, the Sellers shall be
deemed to have automatically requested that the Committed Purchaser in such
Conduit Purchaser’s Purchaser Group make such Ratable Share of any such
Purchase, in accordance with Section 1.2(b) in a cash amount equal to the lesser
of: (i) the amount requested by the Sellers under Section 1.2(a) and (ii) after
giving effect to any other Purchases on such day, the largest amount that will
not cause (a) the Purchasers’ Pool Investment in respect of such Receivable Pool
to exceed the Purchasers’ Pool Commitment in respect of such Receivable Pool,
(b) the sum of the Purchasers’ Pool Investment and the Required Reserves in
respect of such Receivable Pool

 

-2-



--------------------------------------------------------------------------------

to exceed the Net Portfolio Balance for such Receivable Pool or (c) the
aggregate Investment of such Purchaser’s Purchaser Group in respect of such
Receivable Pool to exceed the Pool Commitment in respect of such Receivable Pool
of the Committed Purchasers in such Purchaser Group; provided, that the
aggregate Initial Cash Purchase Price with respect to each Purchase made
pursuant to this Section 1.1 relating to a Receivable Pool shall be an amount at
least equal to $10,000,000 for any Purchase, and, in each case, in integral
multiples of $100,000 in excess thereof. Each Committed Purchaser shall, subject
to the terms and conditions hereof, make its Purchaser Group’s Ratable Share of
any Purchase in respect of a Receivable Pool deemed requested by the Sellers
above (unless its related Conduit Purchaser is making such Ratable Share of such
Purchase), in such amount as would not cause its Purchaser Group Investment in
respect of such Receivable Pool after giving effect to such Purchase (and any
other Purchase to be made by such Purchaser Group on such date) to exceed its
Purchaser Group’s Commitment in respect of such Receivable Pool . At no time
shall a Conduit Purchaser that is not a Committed Purchaser have any obligation
or commitment to make any Purchase. Each Purchaser will also make reinvestment
Purchases in respect of each Receivable Pool (each such Purchase, a
“Reinvestment”), in its Purchaser Group’s Ratable Share, as, and to the extent,
described in Section 1.3. In respect of each Purchase of Pool Receivables, the
excess of (i) in respect of the Purchase of SCC Pool Receivables, the aggregate
Unpaid Balances of such SCC Pool Receivables as of such Purchase Date, (ii) in
respect of the Purchase of ISC Pool Receivables, the aggregate Unpaid Balances
of such ISC Pool Receivables as of such Purchase Date and (iii) in respect of
the Purchase of Lease Pool Receivables, the aggregate Unpaid Balances of such
Lease Pool Receivables as of such Purchase Date, over the Initial Cash Purchase
Price (including a Reinvestment of Collections) in respect of such Purchase
shall constitute the RPA Deferred Purchase Price payable with respect to the
Purchase of such Pool Receivables pursuant to Section 1.2(g).

SECTION 1.2 Purchase Procedures; Assignment of the Sellers’ Interests.

(a) Notice of Purchase. Each Purchase of SCC Pool Receivables, ISC Pool
Receivables or Lease Pool Receivables, as the case may be, shall be made on
notice from any Seller or the Servicer (on behalf of all Sellers) to the
applicable Administrative Agent not later than 11:00 a.m. (New York City time)
on the third (3rd) Business Day preceding the date of such proposed Purchase and
Purchases of SCC Pool Receivables, Lease Pool Receivables and ISC Pool
Receivables may be made in one notice to all three Administrative Agents. Any
such notice of a proposed Purchase shall be in substantially the form of
Schedule 1.2(a) hereto and shall specify (A) the desired amount and date of such
proposed Purchase (which shall be a Business Day), (B) the amount of such
proposed Purchase and (C) a pro forma calculation of the Net Portfolio Balance
for the related Receivable Pool after giving effect to such Purchase; provided,
however, that, Sellers (and the Servicer on their behalf) shall not submit, and
the Purchasers shall not be required to fund, more than six (6) Purchases per
calendar month. If any Conduit Purchaser is willing and able, in its sole
discretion, to make its Purchaser Group’s Ratable Share of a Purchase requested
of it pursuant to this Section 1.2(a) subject to the terms and conditions
hereof, such Conduit Purchaser shall make such Purchase by transferring such
amount in accordance with clause (b) below on the requested Purchase Date. If
any Conduit Purchaser is unwilling or unable for any reason to make its
Purchaser Group’s Ratable Share of such Purchase, subject to the terms and
conditions hereof, the

 

-3-



--------------------------------------------------------------------------------

Committed Purchaser in such Conduit Purchaser’s Purchaser Group shall, subject
to the terms and conditions hereof, make such Purchaser Group’s Ratable Share of
such Purchase by transferring such amount in accordance with clause (b) below on
the requested Purchase Date.

Not later than noon (New York City time) on the Business Day following its
receipt of a Purchase notice in respect of Receivables of a Receivable Pool
pursuant to the foregoing paragraph (it being understood that any such notice
received by the applicable Administrative Agent after 11:00 a.m. (New York City
time) shall be deemed to have been received on the following Business Day) the
applicable Administrative Agent shall deliver a copy of such Purchase notice to
each Purchaser Agent and the other Administrative Agents (or shall advise each
Purchaser Agent and the other Administrative Agents as to the contents thereof)
and shall advise each Purchaser Agent of the amount of the requested Purchase to
be funded by each Purchaser Group in accordance with each Purchaser Group’s
Ratable Share.

(b) Payment of Initial Cash Purchase Price. On the date of each Purchase
hereunder in respect of Receivables of a Receivable Pool (the “Purchase Date”)
(or on the Delayed Purchase Date with respect to a Purchaser Group that has
delivered a related Delayed Purchase Notification pursuant to Section 1.2(i)),
the applicable Purchasers shall, upon satisfaction of the applicable conditions
set forth herein (including in Article V), pay their Purchaser Group’s Ratable
Share of the aggregate Initial Cash Purchase Price with respect to such Purchase
in immediately available funds to the Sellers at the account of the Sellers
specified on Schedule I or at such other account designated from time to time by
the Servicer (on behalf of the Sellers) in a written notice to the applicable
Administrative Agent. The Initial Cash Purchase Price in respect of the
Receivables relating to a Receivable Pool shall also be deemed to be paid to the
Sellers for any Pool Receivable and Related Assets by the amounts of any
Collections in respect of such Receivable Pool applied as a Reinvestment in a
new Pool Receivable and Related Assets in accordance with Section 1.3. The
amount funded by the Purchasers in respect of each Purchase shall be allocated
among the various Sellers on the applicable Purchase Date ratably in proportion
to the amounts of their respective Eligible Receivables funded thereby, as
reasonably determined by the Servicer. The Servicer shall maintain such books of
account and other records adequate to make, evidence and record such
allocations.

(c) Sale of Pool Receivables. On the date of each Purchase and Reinvestment of
Pool Receivables relating to a Receivable Pool hereunder, each Seller sells,
assigns and transfers to the Collateral Agent (for the benefit of the
Purchasers) (ratably, according to each Purchaser’s Investment), in
consideration of the aggregate Initial Cash Purchase Price and the RPA Deferred
Purchase Price in respect of such Receivable Pool, as applicable, effective on
and as of the date of each Purchase and Reinvestment, all of its right, title
and interest in, to and under (i) all Pool Receivables relating to each
Receivable Pool, (ii) all Related Assets with respect to each Pool Receivable,
(iii) all Collections with respect to such Pool Receivables, (iv) the Lock-Box
Accounts and all Collections relating to such Receivable Pool on deposit
therein, and all certificates and instruments, if any, from time to time
evidencing such Lock-Box Accounts and amounts

 

-4-



--------------------------------------------------------------------------------

on deposit therein, (v) subject to the proviso below, all rights (but none of
the obligations) of the Sellers under the Sale Agreement relating to each
Receivable Pool, and (vi) all proceeds of, and all amounts received or
receivable under any or all of the foregoing (with respect to each Receivable
Pool, an “Asset Portfolio”); provided that the Asset Portfolio shall not include
the Lease Contracts or the Lease Devices. For the avoidance of doubt, the
foregoing shall not (x) derogate from any right the Collateral Agent, the
Administrative Agents, the Purchasers or the Purchaser Agents may have (under
Applicable Law or otherwise) to seek or obtain an involuntary Lien (including,
without limitation, a judgment lien) on any Lease Device now owned or hereafter
acquired by any Seller or (y) invalidate or limit the security interest in the
Lease Contracts granted by the Sellers to the Collateral Agent pursuant to
Section 9.1.

(d) Characterization as a Purchase and Sale; Recharacterization. (i) It is the
intention of the parties to this Agreement that the transfer and conveyance of
each Seller’s right, title and interest in, to and under each Asset Portfolio to
the Collateral Agent (for the benefit of the Purchasers) pursuant to this
Agreement shall constitute a purchase and sale and not a pledge for security,
and such purchase and sale of the Asset Portfolios to the Collateral Agent (for
the benefit of the Purchasers) hereunder shall be treated as a sale for all
purposes (except as may be permitted for tax purposes as provided in
Section 1.2(d)(ii)). The provisions of this Agreement and the other Transaction
Documents shall be construed to further these intentions of the parties. If,
notwithstanding the foregoing, the transfer and conveyance of any Asset
Portfolio to the Collateral Agent (for the benefit of the Purchasers) is
characterized by any bankruptcy trustee or any other Person as a pledge and not
a sale, the parties intend that each Seller shall be deemed hereunder to have
granted, and each Seller does hereby grant, to the Collateral Agent (for the
benefit of the Purchasers) a security interest in and general lien on all of
such Seller’s right, title and interest now or hereafter existing in, to and
under all of such Seller’s assets, whether now owned or hereafter acquired, and
wherever located (whether or not in the possession or control of such Seller),
including all of such Seller’s right, title and interest in, to and under such
Asset Portfolio; provided that no Seller hereby pledges or otherwise grants a
security interest in the Lease Contracts or the Lease Devices. For the avoidance
of doubt, (x) the foregoing is in addition to, and shall not be construed to
limit, Section 9.1 or the Sellers’ grants of security interests thereunder, and
(y) the foregoing shall not derogate from any right the Collateral Agent, the
Administrative Agents, the Purchasers or the Purchaser Agents may have (under
Applicable Law or otherwise) to seek or obtain a Lien on any Lease Contract or
Lease Device now owned or hereafter acquired by any Seller. For the avoidance of
doubt, the foregoing shall not be construed to require any party hereto to
characterize the transfer and conveyance of Lease Receivables hereunder as a
sale for financial accounting purposes.

(ii) Tax Treatment.

(A) It is the intention of the Sellers (or, if applicable, the Originators), the
Servicer, the Administrative Agents and the Purchasers that, for purposes of
U.S. federal income tax and state and local taxes measured by net income, each
Purchase and Reinvestment will be treated as a loan from the applicable
Purchaser

 

-5-



--------------------------------------------------------------------------------

to the applicable Originator or Seller, as the case may be under applicable tax
laws (it being understood that all payments to the Purchasers, in their capacity
as such, representing Yield, fees and other amounts accrued under this Agreement
or the other Transaction Documents shall be deemed to constitute interest
payments or other payments in connection with such loan), and none of the
Sellers (or, if applicable, the Originators), the Servicer, any Administrative
Agent, the Collateral Agent nor the Purchasers shall take any position
inconsistent therewith for such tax purposes, unless otherwise required by
applicable laws as confirmed in the opinion of nationally recognized tax counsel
and the person taking any such inconsistent position provides written advance
notice to the other Affected Parties of such change in position, it being
understood that the parties to this Agreement will otherwise defend in good
faith such agreed-upon position prior to such change in position.

(B) The Servicer and each Seller, by entering into this Agreement, and the
Purchasers, by funding the Purchase of the Asset Portfolios and any
Reinvestment, agree to treat the Purchase of the Asset Portfolios and any
Reinvestment, for purposes of U.S. federal income tax and state and local taxes
measured by net income, and for state and local sales and other transactional
tax purposes, as creating indebtedness secured by the Asset Portfolios.
Accordingly, the Sellers (or, if applicable, the Originators), rather than the
Collateral Agent, the Administrative Agents, the Purchasers or any other
Affected Party, shall be entitled to and shall retain the benefit of (1) any bad
debt deduction for written-off receivables for purposes of U.S. federal income
tax and state and local taxes measured by net income and (2) any deduction,
credit or refund with respect to state and local sales and other transactional
taxes paid or collected and remitted to the appropriate Governmental Authority
on written-off receivables. The provisions of this Agreement and all related
Transaction Documents shall be construed to further these intentions of the
parties.

(e) Purchasers Limitation on Payments. Notwithstanding any provision contained
in this Agreement or any other Transaction Document to the contrary, none of the
Purchasers, Purchaser Agents, the Collateral Agent or the Administrative Agents
shall be obligated (whether on behalf of a Purchaser or otherwise) to, pay any
amount to any Seller as a Reinvestment under Section 1.3 or in respect of any
portion of the RPA Deferred Purchase Price relating to any Receivable Pool,
except to the extent that Collections in respect of the applicable Receivable
Pool are available for distribution to the Sellers for such purpose in
accordance with this Agreement. In addition, notwithstanding anything to the
contrary contained in this Agreement or any other Transaction Document, the
obligations of any Purchaser that is a commercial paper conduit or similar
vehicle under this Agreement and all other Transaction Documents shall be
payable by such Purchaser solely to the extent of funds received from the
Sellers in accordance herewith or from any party to any Transaction Document in
accordance with the terms thereof in excess of funds necessary to pay such
Person’s matured and maturing Commercial Paper Notes or other senior
indebtedness when due. Any amount which an Administrative Agent, the Collateral
Agent, a Purchaser Agent or a Purchaser is not obligated to pay pursuant to the
operation of the two preceding sentences shall not

 

-6-



--------------------------------------------------------------------------------

constitute a claim (as defined in § 101 of the Bankruptcy Code) against, or
corporate obligation of, any Purchaser Agent, the Collateral Agent, any
Purchaser or any Administrative Agent, as applicable, for any such insufficiency
unless and until such amount becomes available for distribution to the Sellers
pursuant to the terms hereof.

(f) Obligations Not Assumed. The foregoing sale, assignment, transfer and
conveyance does not constitute, and is not intended to result in, the creation
or an assumption by any Administrative Agent, any Purchaser Agent, the
Collateral Agent or any Purchaser of any obligation or liability of any Seller,
any Originator, the Servicer, or any other Person under or in connection with
all, or any portion of, any Asset Portfolio, all of which shall remain the
obligations and liabilities of the Sellers, Originators, the Servicer and such
other Persons, as applicable.

(g) RPA Deferred Purchase Price. In accordance with the terms of this Agreement,
the Servicer shall, on behalf of the Collateral Agent, the applicable
Administrative Agent, and each Purchaser, be deemed to automatically and
immediately pay to the Sellers the RPA Deferred Purchase Price relating to each
Receivable Pool from time to time (i) prior to the Final Payout Date, when and
to the extent funds are available therefor pursuant to Section 1.3 and
(ii) after the Final Payout Date, on each Business Day from Collections received
in respect of such Receivable Pool to the extent such Collections exceed the
accrued and unpaid Servicing Fee, in each case without further set-off or
counterclaim. Any payment of any amount of RPA Deferred Purchase Price shall be
deemed to be made by each Purchaser Group according to its Ratable Share of such
amount. Collections in respect of a Receivable Pool remitted to the Sellers in
payment of the RPA Deferred Purchase Price in respect of a Receivable Pool
hereunder shall be allocated among the various Sellers ratably in proportion to
the amounts of their respective Eligible Receivables relating to such Receivable
Pool funded thereby, as reasonably determined by the Servicer. The Servicer
shall maintain such books of account and other records adequate to make,
evidence and record such allocations.

(h) Obligations. Each Committed Purchaser’s obligations hereunder shall be
several, such that the failure of any Committed Purchaser to make a payment in
connection with any Purchase hereunder, shall not relieve any other Committed
Purchaser of its obligations hereunder to make payment for any Purchase.

(i) Delayed Funding. Notwithstanding anything to the contrary in this Agreement,
at any time after any Seller delivers a Purchase notice in respect of a
Receivable Pool pursuant to Section 1.2(a), and prior to the Purchase Date
requested thereby, any Purchaser Agent (on behalf of the Purchasers in its
Purchaser Group) that has delivered the certifications set forth in the
following paragraph may notify the applicable Administrative Agent, each
Purchaser Agent and the Servicer and the Sellers in writing (such notice, a
“Delayed Purchase Notification”) of its Purchaser Group’s intention to fund all
or any portion of its Ratable Share of such Purchase on the Delayed Purchase
Date rather than on the requested Purchase Date. If any Purchaser Agent so
delivers a Delayed Purchase Notification with respect to a requested Purchase
Date, no Purchaser shall be obligated to, or shall, fund the related Purchase
(or such Purchaser’s portion thereof) until the applicable Delayed Purchase
Date, and the Sellers may (i) not

 

-7-



--------------------------------------------------------------------------------

later than three (3) Business Days prior to such Delayed Purchase Date, deliver
an updated Purchase notice to the applicable Administrative Agent in accordance
with Section 1.2(a) specifying the information set forth in clauses (A) through
(C) thereof with respect to such Delayed Purchase Date, and such Delayed
Purchase Date shall constitute a Purchase Date for all purposes hereof or
(ii) at any time prior to the third (3rd) Business Day preceding the Delayed
Purchase Date, rescind the Purchase notice partially or in its entirety (and if
partially, pro rata among the Purchaser Groups in accordance with the terms of
this Agreement and the amount of such partial reduction shall be an amount at
least equal to $10,000,000 for any Purchase and in integral multiples of
$100,000 in excess thereof). In the event the Sellers comply with clause
(i) above following any Delayed Purchase Notification, all Purchaser Groups
shall fund their respective portions of the applicable Purchase on the
applicable Delayed Purchase Date (rather than on the Sellers’ originally
requested Purchase Date) so long as all conditions precedent to Purchases set
forth herein are satisfied on such Delayed Purchase Date.

If any Purchaser Agent delivers a Delayed Purchase Notification pursuant to this
Section 1.2(i), such Purchaser Agent shall (i) concurrently with such delivery,
deliver to the applicable Administrative Agent, each Purchaser Agent and the
Sellers a certification by such Purchaser Agent or the Committed Purchaser in
its Purchaser Group certifying that such Committed Purchaser intends to take
similar action in other substantially similar purchase or financing arrangements
(which are subject to comparable funding levels) in which it is involved in a
correlative role, and (ii) not less than sixty (60) days prior to delivering its
first Delayed Purchase Notification hereunder, deliver to the applicable
Administrative Agent, each Purchaser Agent and the Servicer (on behalf of the
Sellers) a certification by such Purchaser Agent or the Committed Purchaser in
its Purchaser Group certifying that (x) such Committed Purchaser (or its holding
company) is required to comply with a “liquidity coverage ratio” (including as
set forth in “Basel III” or as “Basel III” or portions thereof may be adopted in
any particular jurisdiction) which negatively impacts such Committed Purchaser’s
(or its holding company’s) capital requirements for holding interests or
obligations hereunder and (y) implementing the delayed funding mechanics
provided in this Section reduces the negative impact on such “liquidity coverage
ratio” on such Committed Purchaser’s (or its holding company’s) regulatory
capital requirements. The Administrative Agents, the Purchaser Agents, the
Purchasers and the Sellers may, without incurring any liability to any party
hereto or any other Person, rely and act upon the foregoing certifications and
any related Delayed Purchase Notification without further investigation or
inquiry. Notwithstanding anything to the contrary in this Agreement, for the
avoidance of doubt, the parties hereto hereby agree that this Section 1.2(i) and
the delayed funding mechanism described herein shall not apply to Reinvestments
permitted hereunder.

(j) ISC Upgrade Program. To the extent an ISC Contract evidencing an ISC Upgrade
Receivable permits the Obligor to terminate the ISC Contract upon the trade-in
of a qualifying ISC Device (the “ISC Surrendered Device”) in accordance with the
ISC Upgrade Program, then, notwithstanding any other provision of, or failure to
satisfy any condition under, the Transaction Documents (but only so long as no
Event of Termination or Non-Reinvestment Event has occurred and is continuing),
upon receipt of such ISC Surrendered Device, the Servicer, on behalf of the
Purchasers, shall deliver

 

-8-



--------------------------------------------------------------------------------

such ISC Surrendered Device to or at the direction of the applicable Seller
(whereupon the applicable Seller may distribute or otherwise transfer such ISC
Surrendered Device to the applicable Originator or another Affiliate) and such
delivery shall fulfill both the ISC Surrendered Device Return Requirement
attributable to such ISC Upgrade Receivable and the obligation of the ISC
Administrative Agent on behalf of the Purchasers to pay the ISC Conditional DPP
relating to such ISC Upgrade Receivable.

(k) Returned Lease Devices and Lease Purchase Option Proceeds. When any Lease
Device related to a Lease Contract is returned to the Servicer (or any of its
Affiliates) in connection with the expiration of such Lease Contract in
accordance with its terms or in connection with termination of such Lease
Contract pursuant to the Lease Upgrade Program (any such Lease Device, a “Lease
Returned Device”) or the Servicer (or any of its Affiliates) receives Lease
Purchase Option Proceeds, then, notwithstanding any other provision of, or
failure to satisfy any condition under, the Transaction Documents (but only so
long as no Event of Termination or Non-Reinvestment Event has occurred and is
continuing), upon receipt of such Lease Returned Device or Lease Purchase Option
Proceeds, the Servicer shall deliver such Lease Returned Device or Lease
Purchase Option Proceeds to or at the direction of the applicable Seller
(whereupon the applicable Seller may distribute or otherwise transfer such Lease
Returned Device or Lease Purchase Option Proceeds to the applicable Originator
or another Affiliate) and such delivery shall fulfill both the Lease Returned
Device Return Requirement attributable to such Lease Returned Device and the
obligation of the Lease Administrative Agent on behalf of the Purchasers to pay
any remaining Lease Conditional DPP relating to such Lease Contract.

SECTION 1.3 Reinvestments of Certain Collections; Payment of Remaining
Collections; Asset Portfolios.

(a) On the close of business on each Business Day during the period from the
Closing Date, with respect to the SCC Receivable Pool, the Restatement Effective
Date, with respect to the ISC Receivable Pool and the Second Restatement
Effective Date, with respect to the Lease Receivable Pool, to the Final Payout
Date, the Servicer shall in respect of each Receivable Pool out of all
Collections from Pool Receivables relating to such Receivable Pool received (or
deemed received) since the end of the immediately preceding Business Day:

(i) set aside and hold in trust for the applicable Administrative Agent on
behalf of each Purchaser Group, an amount (the “Pool Hold-Back Amount”) (based
on information provided by such Administrative Agent pursuant to Article II)
equal to the sum of: (a) the estimated amount of aggregate Yield accrued in
respect of each Rate Tranche relating to such Receivable Pool, (b) all other
Obligations payable to the Administrative Agents, the Collateral Agent,
Purchaser Agents, Purchasers or any other Affected Party hereunder which have
been allocated by the Servicer to such Receivable Pool pursuant to
Section 8.2(a) and (c) the estimated amount of such Receivable Pool’s Pro Rata
Share of the Servicing Fee (in each case, accrued through such day and not so
previously set aside or anticipated to accrue through the end of the then
current Settlement

 

-9-



--------------------------------------------------------------------------------

Period, as determined by the Servicer based upon, among other relevant
information, the then outstanding Purchasers’ Pool Investment and the Yield
Rates then in effect in respect of such Receivable Pool), (d) in respect of the
ISC Receivable Pool and Lease Receivable Pool, an amount equal to the then
current Estimated Cap Deficiency Amount, and prior to the time that an amount
equal to the Cap Reserve Amount has been remitted to the Cap Reserve Account
following the Cap Account Trigger Date pursuant to Section 8.9(b), an amount
equal to the Cap Reserve Amount; provided, that the Servicer shall not be
required to hold Collections relating to any Receivable Pool that have been so
set aside in a separate deposit account containing only such Collections, and
may commingle such Collections with its own funds, so long as the Servicer is
able, on each Business Day and on an equitable and consistent basis, to identify
which funds are Collections relating to each such Receivable Pool; it being
understood that the Collateral Agent and applicable Administrative Agent, on
behalf of Purchasers, shall have a claim against the Servicer to make payments
pursuant to Sections 1.3(c), 3.1(b) or 3.1(d) in respect of a Receivable Pool
(which claims shall be full recourse to the Servicer) in an amount equal to the
amount of such Collections relating to such Receivable Pool that have not been
set aside but that have been so commingled; provided further, that the Servicer
shall hold Collections that have been so set aside in a separate deposit account
containing only such Collections if the Collateral Agent or any Administrative
Agent has requested that the Servicer not commingle funds during the continuance
of any Specified Unmatured Event, Event of Termination, Collection Control Event
or Non-Reinvestment Event; and

(ii) subject to Sections 3.1(b), 3.1(c)(iv), 3.1(d), 3.2(a) and 3.2(b), apply
such Collections in excess of the Pool Hold-Back Amount relating to such
Receivable Pool which are not required to be set aside and held in trust
pursuant to clause (i) above (including any such Collections not set aside but
commingled), to make Reinvestments in additional Pool Receivables and Related
Assets relating to such Receivable Pool and, to the extent of any such amounts
remaining after such Reinvestments, to be applied as RPA Deferred Purchase Price
on existing Pool Receivables and Related Assets relating to such Receivable
Pool; provided, that, (A) if (I) the sum of the Purchasers’ Pool Investment and
the Required Reserves in respect of any Receivable Pool would exceed the Net
Portfolio Balance for such Receivable Pool, (II) any Purchaser Group Investment
in respect of such Receivable Pool would exceed the related Purchaser Group
Commitment in respect of such Receivable Pool, (III) the Purchasers’ Pool
Investment in respect of such Receivable Pool would exceed the Purchasers’ Pool
Commitment in respect of such Receivable Pool or (IV) the aggregate Investment
of any Exiting Purchaser is greater than zero (in each case, at such time and
after giving effect to such Reinvestment), then the Servicer shall only make
Reinvestments or apply such remaining amounts as RPA Deferred Purchase Price, as
applicable, after first setting aside and holding in trust for the benefit of
the applicable Administrative Agent on behalf of each Purchaser Group, in
addition to the Pool Hold-Back Amount, a portion of such available Collections
relating to such Receivable Pool not previously set aside for such purpose and
then so held in respect of such Receivable Pool equal to the sum of the
following amounts (the

 

-10-



--------------------------------------------------------------------------------

“Pool Deficiency Amount”) (i) the amount, if any, which is necessary to reduce
the sum of the Purchasers’ Pool Investment in such Receivable Pool and the
Required Reserves in respect of such Receivable Pool at such time to an amount
equal to the Net Portfolio Balance for such Receivable Pool at such time, plus
(ii) the amount, if any, which is necessary to reduce the aggregate Investment
in respect of such Receivable Pool of all Exiting Purchasers in such Receivable
Pool to zero, plus (iii) the amount necessary to reduce the Purchasers’ Pool
Investment in respect of such Receivable Pool to an amount equal to the
Purchasers’ Pool Commitment in respect of such Receivable Pool, plus (iv) the
amount, if any, necessary to reduce each Purchaser Group Investment in respect
of such Receivable Pool to an amount equal to or less than the related Purchaser
Group Commitment in respect of such Receivable Pool, plus (v) the amount, if
any, equal to the difference between the Available Pool Deficiency Amount in
respect of the other Receivable Pool which has been set aside for the purposes
set forth in clauses (i) through (iv) in respect of such other Receivable Pool
and the Pool Deficiency Amount for such other Receivable Pool, in each case, at
such time (any remaining Collections relating to such Receivable Pool after
giving effect to this proviso shall then be applied as described above in this
Section 1.3(a)(ii)); and (B) if the conditions precedent to Reinvestment in
clauses (a) or (b) of Section 5.2 are not satisfied or no Reinvestments are to
be made in accordance with Section 3.2(d), then the Servicer shall not apply any
of such remaining Collections to a Reinvestment or as RPA Deferred Purchase
Price pursuant to this clause (ii) (it being understood and agreed that, in any
event, no portion of the RPA Deferred Purchase Price in respect of any
Receivable Pool may be paid to any Seller on any applicable date if, on or prior
to such date, an Event of Termination, Collection Control Event or
Non-Reinvestment Event has occurred and is continuing or the Liquidation Period
has commenced, in each case, until Obligations have been indefeasibly paid in
full in cash).

(b) Unreinvested Collections. Subject to Sections 1.3(a)(ii) and 3.1(c)(iv), the
Servicer shall in respect of each Receivable Pool set aside and hold in trust
for the applicable Administrative Agent on behalf of each Purchaser Group, all
Collections in respect of the Pool Deficiency Amount relating to such Receivable
Pool which, pursuant to clause (ii) of Section 1.3(a), may not be reinvested in
the Pool Receivables and Related Assets or applied as RPA Deferred Purchase
Price in respect of such Receivable Pool; provided, that the Servicer may in
respect of any Receivable Pool commingle such Collections with its own funds, so
long as the Servicer is able, on each Business Day and on an equitable and
consistent basis, to identify which funds are Collections relating to each such
Receivable Pool; it being understood that the Collateral Agent and the
applicable Administrative Agent, on behalf of Purchaser Groups, shall have a
claim against the Servicer to make payments pursuant to Sections 1.3(c), 3.1(b)
or 3.1(d) (which claims shall be full recourse to the Servicer) in an amount
equal to the amount of such Collections that have not been set aside or that
have been so commingled; provided further, that the Servicer shall hold
Collections that have been so set aside in a separate deposit account containing
only such Collections if the Collateral Agent or any Administrative Agent has
requested that the Servicer not commingle funds during the continuance of any
Specified Unmatured Event, Event of Termination, Collection

 

-11-



--------------------------------------------------------------------------------

Control Event or Non-Reinvestment Event. If, prior to the date when Collections
in respect of a Receivable Pool are required to be paid to the Purchaser Agents,
pursuant to Section 1.3(c), the amount of such Collections so set aside in
respect of a Receivable Pool exceeds the sum of the Pool Hold-back Amount plus
the Pool Deficiency Amount in respect of such Receivable Pool and the conditions
precedent to Reinvestment set forth in clauses (a) and (b) of Section 5.2 are
satisfied and Reinvestments in respect of such Receivable Pool are permitted in
accordance with Section 3.2(d), then the Servicer shall apply such Collections
(or, if less, a portion of such Collections equal to the amount of such excess)
in accordance with Section 1.3(a)(ii) to the making of a Reinvestment in respect
of such Receivable Pool or otherwise to the payment of RPA Deferred Purchase
Price in respect of such Receivable Pool.

(c) Payment of Amounts Set Aside.

(i) The Servicer shall, from the portion of the Pool Hold-Back Amount relating
to each Receivable Pool set aside and held in trust pursuant to clause (i) of
Section 1.3(a) in respect of Yield on a Rate Tranche relating to such Receivable
Pool not funded by the issuance of Commercial Paper Notes (including under a
Liquidity Agreement or an Enhancement Agreements) pay to the applicable
Purchaser Agent such Yield on the last day of the then current Yield Period for
such Rate Tranche based on information provided by such Purchaser Agent pursuant
to Article II, or during the Liquidation Period or after the occurrence of an
Event of Termination, Collection Control Event or Non-Reinvestment Event that
remains continuing, on such earlier date or dates as the applicable
Administrative Agent or the Collateral Agent shall require on at least one
(1) Business Day’s prior written notice to the Servicer.

(ii) The Servicer shall, from the portion of the Pool Hold-Back Amount relating
to each Receivable Pool set aside and held in trust pursuant to clause (i) of
Section 1.3(a) above and not applied pursuant to clause (i) of this
Section 1.3(c) and not set aside in respect of such Receivable Pool’s Pro Rata
Share of the Servicing Fee, pay to the applicable Administrative Agent in
respect of amounts owing to it in its capacity as Administrative Agent and each
applicable Purchaser Agent and the Collateral Agent in respect of amounts owed
to it and to the members of its Purchaser Group on the Settlement Date for each
Settlement Period, as provided in Section 3.1, or during the Liquidation Period
or after the occurrence of an Event of Termination, Collection Control Event or
Non-Reinvestment Event that remains continuing, on such earlier date or dates as
the Collateral Agent or the applicable Administrative Agent shall require on at
least one (1) Business Day’s prior written notice to the Servicer.

(iii) If as of any Reporting Date prior to the Cap Account Trigger Date, the Cap
Pool Hold-Back Amount (including the portion of the Cap Pool Hold-Back Amount
which represents the then current Estimated Cap Deficiency Amount) is less than
the Cap Reserve Amount as of such Reporting Date, the Sellers and the Servicer
shall as promptly as practicable (and in any event within one (1) Business Day)
cause an amount equal to such shortfall to be added to the

 

-12-



--------------------------------------------------------------------------------

Cap Pool Hold-Back Amount. To the extent that prior to the Cap Account Trigger
Date, the Cap Pool Hold-Back Amount exceeds the sum of (x) the then current Cap
Reserve Amount, and (y) the then current Estimated Cap Deficiency Amount as of
such Reporting Date, such excess may be applied in accordance with
Section 1.3(a).

(iv) On the Cap Account Trigger Date, the Servicer shall remit to the Cap
Reserve Account from the Cap Pool Hold-Back Amount, an amount equal to the then
current Cap Reserve Amount. If as of any Reporting Date after the Cap Account
Trigger Date, a Cap Deficiency Amount exists, then the Servicer shall, from the
portion of the Pool Hold-Back Amount set aside and held in trust pursuant to
clause (i) of Section 1.3(a) above in respect of the Estimated Cap Deficiency
Amount, remit to the Cap Reserve Account such Cap Deficiency Amount. If after
the Cap Account Trigger Date, the Estimated Cap Deficiency Amount set aside and
held in trust pursuant to clause (i) of Section 1.3(a) is less the Cap
Deficiency Amount, the Servicer and the Sellers shall as promptly as practicable
(and in any event within one (1) Business Day) remit, or cause to be remitted to
the Cap Reserve Account an amount equal to such shortfall. To the extent that
the Estimated Cap Deficiency Amount set aside pursuant to clause (i) of
Section 1.3(a) above exceeds the Cap Deficiency Amount as of any Reporting Date,
such excess may be applied in accordance with Section 1.3(a).

(v) The Servicer shall, from the Available Pool Deficiency Amount set aside and
held in trust pursuant to Section 1.3(b) above, pay to the applicable Purchaser
Agents the amounts required to be paid pursuant to, and for application, in
accordance with Section 3.1(c)(ii).

SECTION 1.4 Repurchase of Certain Receivables.

(a) On each day during a Settlement Period, each Seller shall in respect of the
SCC Receivable Pool and Lease Receivable Pool be deemed to have immediately
repurchased from the Collateral Agent on behalf of the Purchasers any
Receivables that become Aged Receivables on such day, and the Collateral Agent
on behalf of the Purchasers shall convey (without any further action on any of
their part required to accomplish such conveyance) to such Seller such Aged
Receivables on such day and prior to such Aged Receivables being written off as
uncollectible, it being understood and agreed that (i) the repurchase thereof
shall be settled on the first Settlement Date to occur after the end of such
Settlement Period in accordance with the following provisions of this Section,
(ii) a Seller shall repurchase, and the Collateral Agent on behalf of the
Purchasers shall so convey to such Seller, related Aged Receivables pursuant to
this Section only to the extent that the aggregate Unpaid Balance of all of the
Aged Receivables relating to the SCC Receivable Pool or Lease Receivable Pool,
as applicable, repurchased by the Sellers during any Settlement Period would not
exceed 8.0% of the aggregate initial Unpaid Balance of Receivables relating to
such Receivable Pool transferred to the Purchasers pursuant to this Agreement
during the related Settlement Period, and (iii) unless the Seller has paid the
related repurchase price pursuant to clause (b)(ii)(B) below in cash by deposit
to a Lock-Box Account on the applicable Settlement

 

-13-



--------------------------------------------------------------------------------

Date, no such repurchase or reconveyance shall occur if any Event of
Termination, Unmatured Event of Termination, Specified Unmatured Event,
Non-Reinvestment Event or Collection Control Event has occurred and is
continuing or after the expiration of any applicable grace period, if any, would
result therefrom.

(b) The repurchase price applicable to each conveyance payable on the Settlement
Date in respect of any Settlement Period shall be comprised of (i) the Funding
Advance Rate for such Aged Receivables times the aggregate Unpaid Balance of
such Aged Receivables plus (ii) the remaining Unpaid Balance of such Aged
Receivables after application of clause (i) above. The amount in clause
(i) shall be paid by the Seller (A) first, as a setoff against any RPA Deferred
Purchase Prices payable to such Seller (and to which such Seller otherwise would
have been entitled) and (B) second, at the Seller’s option (subject to clause
(a)(iii) above), in cash by deposit to a Lock-box Account on the applicable
Settlement Date from any other funds not constituting Collections, available to
the Seller at such time. The amount in clause (ii) above shall be paid by the
Seller through the extinguishment of its right to payment on the remaining
Unpaid Balance of such Aged Receivables.

(c) For purposes of this Section:

(i) “Aged Receivable” means, on any date of determination, any Receivable
relating to the SCC Receivable Pool or the Lease Receivable Pool that becomes
more than 90 days past due on such date or that is at risk of imminent write-off
as determined by the Servicer in accordance with the Credit and Collection
Policy.

(ii) “Funding Advance Rate” means in respect of any Receivable relating to the
SCC Receivable Pool or the Lease Receivable Pool, as of any Settlement Date, a
fraction, expressed as a percentage, (a) the numerator of which is the
Purchasers’ Pool Investment in respect of the SCC Receivable Pool or the Lease
Receivable Pool, as applicable, and (b) the denominator of which is the Net
Portfolio Balance in respect of the SCC Receivable Pool or the Lease Receivable
Pool, as applicable.

For the avoidance of doubt, no Receivable repurchased pursuant to this Section
shall, as a result of such repurchase, be excluded from (i) any calculation of
the SCC Adjusted Dilution Ratio, the SCC Delinquency Ratio, the Lease
Delinquency Ratio, the SCC Dilution Horizon Ratio, the SCC Dilution Ratio, the
SCC Loss Horizon Ratio, the SCC Loss Ratio, the Lease Loss Ratio, the SCC
Loss-to-Liquidation Ratio, the SCC Peak Loss Ratio or any component of the
foregoing or (ii) Defaulted Receivables for purposes of clause (c) of the
definition of “Eligible Receivable”.

SECTION 1.5 Sellers Jointly and Severally Liable for Obligations.

(a) Joint and Several Liability. Notwithstanding anything to the contrary herein
or in any other Transaction Document, each Seller shall be jointly and severally
liable for all the other Sellers’ Obligations. Each Seller acknowledges, agrees,
represents and warrants the following:

 

-14-



--------------------------------------------------------------------------------

(i) Inducement. Each Purchaser, the Collateral Agent and each Administrative
Agent has been induced to enter into this Agreement and each Purchaser has been
induced to make Investments and Reinvestments in part based upon the assurances
by each Seller that such Seller desires that the other Sellers’ Obligations be
honored and enforced as separate obligations of such Seller, should the
Collateral Agent or any Administrative Agent (on behalf of the Purchasers)
desire to do so.

(ii) Combined Liability. Notwithstanding the foregoing, the Sellers shall be
jointly and severally liable to the Purchasers for all the Sellers’ Obligations,
including, without limitation, all their respective representations, warranties,
covenants, payment obligations and indemnities, and the Collateral Agent or any
Administrative Agent (on behalf of each Purchaser) may at its option enforce any
Obligation of a Seller against any one or all of the Sellers.

(iii) Separate Exercise of Remedies. Subject to Section 11.3(b), the Collateral
Agent or any Administrative Agent (on behalf of the Purchasers) may exercise
remedies against each Seller and its property (including the Collateral)
separately, whether or not the Collateral Agent or any Administrative Agent
exercises remedies against the other Sellers or their property. Subject to
Sections 11.3(b), the Collateral Agent may enforce one or all Sellers’
Obligations without enforcing the other Sellers’ Obligations. Any failure or
inability of the Collateral Agent to enforce a Seller’s Obligations shall not in
any way limit the Collateral Agent’s or any Administrative Agent’s right to
enforce the Obligations of the other Sellers.

(b) Guaranty. Without limiting clause (a) above, each Seller hereby
unconditionally guarantees to the Collateral Agent, each Administrative Agent,
each Purchaser, each Purchaser Agent and each other Affected Party the prompt
payment of the Obligations of the other Sellers in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise) and
the timely performance by the other Sellers of all their other obligations under
this Agreement and the other Transaction Documents. This guaranty is a guaranty
of payment and not of collection and is a continuing guaranty and shall apply to
all of the Sellers’ Obligations whenever arising. Notwithstanding any provision
to the contrary contained herein or in any other Transaction Document, to the
extent the liability of a Seller for the Obligations of the other Sellers under
this Section 1.5 shall be adjudicated to be invalid or unenforceable for any
reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers) then the liability
of such Seller for the Obligations of the other Seller under this Section 1.5
shall be limited to the maximum amount that is permissible under applicable law
(whether federal or state or otherwise).

(c) Obligations Unconditional. The obligations of each Seller under this
Section 1.5 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Transaction
Documents or any other agreement or instrument referred to therein, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor. Each Seller agrees that this
Section 1.5 may be enforced by the Collateral Agent, each Administrative Agent,
the Purchasers, the Purchaser Agents and the other Affected Parties without the
necessity at any time of resorting to or exhausting any other security

 

-15-



--------------------------------------------------------------------------------

or collateral and without the necessity at any time of having recourse to any
other Transaction Documents or any collateral hereafter securing the Obligations
of a Seller or otherwise, and each Seller hereby waives the right to require any
Affected Party to make demand on or proceed against any Seller, Servicer, any
Originator or any other Person (including a co-guarantor) or to require any
Affected Party to pursue any other remedy or enforce any other right. Each
Seller further agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against the other Sellers or any other guarantor
of any Seller’s Obligations for amounts paid under this Section 1.5 until the
Final Payout Date. Each Seller further agrees that nothing contained herein
shall prevent any Affected Party from suing on any of the other Transaction
Documents or foreclosing its or their, as applicable, security interest in or
lien on any collateral securing the Obligations or from exercising any other
rights available to it or them, as applicable, under this Agreement, any other
Transaction Document, or any other instrument of security, if any, and the
exercise of any of the aforesaid rights and the completion of any foreclosure
proceedings shall not constitute a discharge of such Seller’s obligations
hereunder; it being the purpose and intent of each Seller that its obligations
under this Section 1.5 shall be absolute, independent and unconditional under
any and all circumstances. Neither any Seller’s obligations under this
Section 1.5 nor any remedy for the enforcement thereof shall be impaired,
modified, changed or released in any manner whatsoever by an impairment,
modification, change, release, increase or limitation of the liability of the
other Sellers, of Servicer or of any Originator or by reason of the bankruptcy
or insolvency of the other Sellers, of Servicer or of any Originator. Each
Seller waives any and all notice of the creation, renewal, extension or accrual
of any of the Obligations of the other Sellers and notice of or proof of
reliance by any Affected Party on the guarantees set forth in this Section 1.5
or acceptance thereof. The Obligations, and any part of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantees set forth in this
Section 1.5. All dealings between any Seller (or any of its Affiliates,
including the initial Servicers and the Originators), on the one hand, and the
Affected Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantees set forth in this
Section 1.5. Each Seller hereby subordinates to the Obligations of the other
Sellers all debts, liabilities and other obligations, whether direct, indirect,
primary, secondary, several, joint and several or otherwise, and irrespective of
whether such debts, liabilities and obligations be evidenced by note, contract,
open account, book entry or otherwise, owing to such Seller by the other
Sellers, Servicer, any Originator or any of their respective Affiliates.

(d) Modifications. Each Seller agrees that (i) all or any part of the other
Sellers’ Collateral now or hereafter held for the Obligations, if any, may be
exchanged, compromised or surrendered from time to time; (ii) none of the
Affected Parties shall have any obligation to protect, perfect, secure or insure
any such security interests, liens or encumbrances now or hereafter held, if
any, for the Obligations; (iii) the time or place of payment of the other
Sellers’ Obligations may be changed or extended, in whole or in part, to a time
certain or otherwise, and may be renewed or accelerated, in whole or in part;
(iv) the other Sellers and any other party liable for payment of the other
Sellers’ Obligations may be granted indulgences generally; (v) any of the other
Sellers’ rights, duties, obligations or liabilities under any of the Transaction
Documents may be modified, amended or waived; (vi) any party (including any
co-guarantor) liable for the payment of all or any part of the Obligations may
be granted indulgences or be released; and (vii) any deposit balance for the
credit of the other Sellers or any other party liable for the payment of the
Obligations or liable upon any security therefor may be released, in whole

 

-16-



--------------------------------------------------------------------------------

or in part, at, before or after the stated, extended or accelerated maturity of
the Obligations, all without notice to or further assent by such Seller.

(e) Waiver of Rights. Each Seller hereby expressly waives diligence,
presentment, demand, protest or notice of any kind whatsoever, as well as any
requirement that the Affected Parties (or any of them) exhaust any right to take
any action against any Seller, any Originator, Servicer or any other Person
(including the filing of claims in the event of receivership or bankruptcy of
any Seller, Servicer, any Originator or any other entity) or with respect to any
collateral or collateral security at any time securing any of the Obligations,
and hereby consents to any and all extensions of time of the due performance of
any or all of the Obligations. Each Seller agrees that it shall not exercise or
assert any right which it may acquire by way of contribution, reimbursement or
subrogation under this Agreement unless and until, subject to Section 13.5, the
occurrence of the Purchase Termination Date (as defined below). Each Seller also
hereby expressly waives all other defenses it may have as a guarantor or a
surety generally or otherwise based upon suretyship, impairment of collateral or
otherwise in connection with the Obligations whether in equity or at law other
than, subject to Section 13.5, the occurrence of the Purchase Termination Date.
Each Seller agrees that its obligations hereunder shall be irrevocable and
unconditional.

(f) Reinstatement. Notwithstanding anything contained in this Agreement or the
other Transaction Documents, the obligations of each Seller under this
Section 1.5 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the other
Sellers’ Obligations is rescinded or must be otherwise restored by any holder of
any of the other Sellers’ Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Seller agrees that it will
indemnify each Affected Party on demand for all reasonable costs and expenses
(including, without limitation, reasonable fees of counsel) incurred by such
Person in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

(g) Remedies. Each Seller acknowledges and agrees that its obligations under
this Section 1.5 are secured in accordance with the terms of this Agreement
(including, without limitation, the terms of Sections 1.2(d)).

(h) Subrogation. Each Seller agrees that, until the indefeasible payment of all
the Obligations in full in cash and the termination of the Pool Commitments in
respect of all of the Receivable Pools, it will not exercise, and hereby waives,
any right of reimbursement, subrogation, contribution, offset or other claims
against the other Sellers arising by contract or operation of law in connection
with any payment made or required to be made by such Seller under this
Section 1.5. After the indefeasible payment in full in cash of all the
Obligations and the termination of the Pool Commitments in respect of all of the
Receivable Pools, each Seller shall be entitled to exercise against the other
Sellers all such rights of reimbursement, subrogation, contribution, and offset,
and all such other claims, to the fullest extent permitted by law.

 

-17-



--------------------------------------------------------------------------------

(i) Maximum Guaranty Amount. Notwithstanding any other provision of this
Agreement to the contrary, in the event that any action is brought seeking to
invalidate any Seller’s obligations under this Agreement under any fraudulent
conveyance or fraudulent transfer theory, such Seller shall be liable under this
Agreement only for an amount equal to the maximum amount of liability that could
have been incurred under applicable law by such Seller under any guaranty of the
other Sellers’ Obligations (or any portion thereof) at the time of the execution
and delivery of this Agreement (or, if such date is determined not to be the
appropriate date for determining the enforceability of such Seller’s obligations
hereunder for fraudulent conveyance or transfer purposes, on the date determined
to be so appropriate) without rendering such a hypothetical guaranty voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer
(the “Maximum Guaranty Amount”), and not for any greater amount, as if such
Seller’s obligations under this Agreement had instead been the Maximum Guaranty
Amount.

ARTICLE II

COMPUTATIONAL RULES

SECTION 2.1 Selection of Rate Tranches. Subject to the requirements set forth in
this Article II, each Purchaser Agent shall from time to time, only for purposes
of computing Yield relating to each Receivable Pool with respect to each
Purchaser in its Purchaser Group, account for such Purchaser’s Investment in
respect of each Receivable Pool in terms of one or more Rate Tranches, and the
applicable Yield Rate may be different for each Rate Tranche. Each Purchaser’s
Investment in respect of each Receivable Pool shall be allocated to each Rate
Tranche by the related Purchaser Agent to reflect the funding sources for each
portion of the Asset Portfolio relating thereto, so that:

(a) there will be one or more Rate Tranches in respect of each Receivable Pool,
selected by each Purchaser Agent, reflecting the portion, if any, of the
aggregate Investment of the Purchasers in its Purchaser Group in respect of each
Receivable Pool funded or maintained by such Purchasers other than through the
issuance of Commercial Paper Notes (including by outstanding Liquidity Advances
or by funding under an Enhancement Agreement); and

(b) there will be a Rate Tranche in respect of each Receivable Pool, selected by
each Purchaser Agent, equal to the excess of the aggregate Investment of the
Purchasers in its Purchaser Group in respect of such Receivable Pool over the
aggregate amounts allocated at such time pursuant to clause (a) above, which
Rate Tranche shall reflect the portion of such aggregate Investment in respect
of such Receivable Pool funded or maintained by such Purchasers through the
issuance of Commercial Paper Notes.

Each Purchaser Agent may in respect of a Receivable Pool, in its sole
discretion, declare any Yield Period applicable to any Investment of a Purchaser
in its Purchaser Group in respect of such Receivable Pool to be terminated and
allocate the portion of such Purchaser’s Investment allocated to such Yield
Period to one or more other Yield Periods and Yield Rates as such Purchaser
Agent shall select.

 

-18-



--------------------------------------------------------------------------------

SECTION 2.2 Computation of each Purchaser’s Investment and each Purchaser’s
Tranche Investment. In making any determination of the Purchasers’ Total
Investment, the Purchasers’ Pool Investment in respect of a Receivable Pool, any
Purchaser’s Investment in a Receivable Pool and any Purchaser’s Tranche
Investment with respect to a Receivable Pool, the following rules shall apply:

(a) each Purchaser’s Investment in respect of a Receivable Pool shall not be
considered reduced by any allocation, setting aside or distribution of any
portion of Collections unless such Collections shall have been actually received
by the applicable Purchaser Agent for application hereunder to reduce the
applicable Purchaser’s Investment in such Receivable Pool in accordance with the
terms hereof;

(b) each Purchaser’s Investment in any Receivable Pool (or any other amounts
payable under any Transaction Document) shall not be considered reduced (or
paid) by any distribution of any portion of Collections or other payments, as
applicable, if at any time such distribution or payment is rescinded or must
otherwise be returned for any reason; and

(c) if there is any reduction in any Purchaser’s Investment in respect of a
Receivable Pool, there shall be a corresponding reduction (in the aggregate) in
such Purchaser’s Tranche Investment in respect of such Receivable Pool with
respect to one or more Rate Tranches selected by the related Purchaser Agent in
its reasonable discretion.

SECTION 2.3 Computation of Yield. In making any determination of Yield, the
following rules shall apply:

(a) Each Purchaser Agent shall determine the Yield accruing with respect to each
Rate Tranche relating to a Receivable Pool for the Purchasers in its Purchaser
Group, based on the Yield Period therefor determined in accordance with
Section 2.1 and the other terms hereof (or, in the case of the Rate Tranche
funded by Commercial Paper Notes, each Settlement Period), in accordance with
the definition of Yield;

(b) no provision of this Agreement shall require the payment or permit the
collection of Yield in excess of the maximum permitted by applicable Law; and

(c) Yield for any Rate Tranche shall not be considered paid by any distribution
or other payment if at any time such distribution or payment is rescinded or
must otherwise be returned for any reason.

SECTION 2.4 Estimates of Yield Rate, Fees, Etc. It is understood and agreed that
(a) the Yield Rate for any Rate Tranche may change from one applicable Yield
Period or Settlement Period to the next, and the applicable Bank Rate, Base Rate
or CP Rate used to calculate the applicable Yield Rate may change from time to
time and at any time during an applicable Yield Period or Settlement Period,
(b) any rate information provided by any Purchaser Agent to any Seller or the
Servicer shall be based upon such Purchaser Agent’s good faith estimate, (c) the
amount of Yield actually accrued with respect to a Rate Tranche during any Yield
Period (or, in the case of the Rate Tranche funded by Commercial Paper Notes,
any Settlement Period) may exceed, or be less than, the amount set aside with
respect

 

-19-



--------------------------------------------------------------------------------

thereto by the Servicer, and (d) the amount or amounts provided for in
Section 4.3 payable to any Affected Party accrued hereunder with respect to any
Settlement Period may exceed, or be less than, the amount set aside with respect
thereto by the Servicer. Failure to set aside any amount so accrued shall not
relieve the Servicer of its obligation to remit Collections to the applicable
Purchaser Agent or otherwise to any other Person with respect to such accrued
amount, as and to the extent provided in Section 3.1.

ARTICLE III

SETTLEMENTS

SECTION 3.1 Settlement Procedures.

The parties hereto will take the following actions with respect to each
Settlement Period:

(a) Information Package. On the twentieth (20th) day of each calendar month (or
if such day is not a Business Day, the next Business Day) following the Cut-Off
Date for such Settlement Period, (each a “Reporting Date” for and related to the
Settlement Period ending immediately prior to such date), the Servicer shall
deliver to the Collateral Agent and each Administrative Agent an e-mail
attaching an Excel file and a file in .pdf or similar format signed by the
Servicer containing the information described in Exhibit 3.1(a), including the
information calculated by the Servicer pursuant to this Section 3.1 (each, an
“Information Package”) for the related Settlement Period; provided, that each
Administrative Agent may modify, in good faith and in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment, the
information relating to its related Receivable Pool required to be provided by
the Servicer in, or the form of, the Information Package upon reasonable prior
notice to the Servicer; provided, further, that during the Liquidation Period,
during the continuance of an Event of Termination, an Unmatured Event of
Termination, Collection Control Event or Non-Reinvestment Event, the Collateral
Agent or any Administrative Agent may request, in its reasonable discretion, the
Servicer to, and the Servicer agrees to, deliver any information related to the
Asset Portfolios, Lease Devices, Lease Contracts or the transactions
contemplated hereby that can reasonably be produced by Servicer with its
then-current reporting system at such time as the Collateral Agent or such
Administrative Agent shall reasonably request (including a calculation of
Required Reserves for each Receivable Pool and each component thereof) on each
Business Day. The parties hereto hereby agree that, prior to the receipt by the
Collateral Agent and each Administrative Agent of the Lease Inclusion Pro Forma
Information Package, the form of Information Package shall be that set forth on
Exhibit 3.1(a) as of the Second Restatement Date and, thereafter, the form of
Information Package and Exhibit 3.1(a) shall be the form of the Lease Inclusion
Pro Forma Information Package.

(b) Yield; Other Amounts Due. On or before the second (2nd) Business Day prior
to each Reporting Date, each Purchaser Agent shall notify the Servicer of
(i) the amount of Yield accrued in respect of each related Rate Tranche for the
Purchasers in each Purchaser Group for each Receivable Pool during such
Settlement Period and (ii) all Fees and other amounts accrued and payable or to
be paid by the Sellers under this

 

-20-



--------------------------------------------------------------------------------

Agreement and the other Transaction Documents on the related Settlement Date
(other than amounts described in clause (c) below) to any Purchaser Agent or any
Purchaser in, or Affected Party related to, any Purchaser Group. The Sellers (or
the Servicer on their behalf), on the Settlement Date for such Settlement
Period, or when otherwise required hereunder prior to each such date, shall pay
such Yield and all Fees and other amounts due in respect of such Settlement
Period to the applicable Purchaser Agent out of amounts set aside pursuant to
Section 1.3 for such purpose and, to the extent such amounts were not so set
aside, the Sellers hereby agree to pay such amounts (notwithstanding any
limitation on recourse or other liability limitation contained herein to pay
such amounts). Each Cap Calculation Agent shall, on or before the second
(2nd) Business Day prior to each Reporting Date (or in the case of the Lease
Administrative Agent acting in that capacity, each Reporting Date falling after
the initial Purchase relating to the Lease Receivable Pool), notify the Servicer
of the Cap Reserve Amount.

(c) Settlement Computations.

(i) On each Reporting Date, the Servicer shall include in the Information
Package calculations, as of the most recent Cut-Off Date for the related
Settlement Period, and based upon the assumption in the next sentence, (A) the
Unpaid Balance of all of the Pool Receivables in each Receivable Pool, the
Purchasers’ Pool Investment for each Receivable Pool, the aggregate ISC
Conditional Unpaid Balance in respect of the ISC Receivable Pool, the aggregate
Lease Conditional Unpaid Balance in respect of the Lease Receivable Pool, the
Purchasers’ Total Investment, the Purchaser Group Investment of each Purchaser
Group for each Receivable Pool, the Required Reserves for each Receivable Pool,
the Net Portfolio Balance for each Receivable Pool and each component of each of
the foregoing, (B) the amount of the reduction or increase (if any) in each of
the Required Reserves for each Receivable Pool, the Net Portfolio Balance for
each Receivable Pool, the Purchasers’ Pool Investment for each Receivable Pool,
the Purchaser Group Investment for each Receivable Pool of any Purchaser Group
and the Purchasers’ Total Investment since the Cut-Off Date immediately
preceding the Cut-Off Date for the most recently ended Settlement Period,
(C) the excess (if any) of the sum of the Purchasers’ Pool Investment for each
Receivable Pool and the Required Reserves for such Receivable Pool, over the Net
Portfolio Balance for such Receivable Pool, (D) the excess (if any) of the
Purchasers’ Pool Investment in respect of such Receivable Pool, over the
Purchasers’ Pool Commitment in respect of such Receivable Pool, (E) the excess
(if any) of the Purchaser Group Investment in respect of such Receivable Pool of
each Purchaser Group, over the Purchaser Group Commitment in respect of such
Receivable Pool of each such Purchaser Group, (F) the then current Cap Reserve
Amount and the then current Estimated Cap Deficiency Amount, (G) the aggregate
Cap Payments received since the previous Cut-Off Date, and (H) the aggregate
Investment of any Exiting Purchasers in respect of each Receivable Pool. Such
calculations shall be based upon the assumption that Collections in respect of
each Receivable Pool set aside pursuant to Section 1.3 (and not otherwise
applied in accordance with such Section) will be paid to the applicable
Purchaser Agent for the benefit of the applicable Purchasers in its Purchaser
Group in accordance with the related

 

-21-



--------------------------------------------------------------------------------

Purchaser Group’s Ratable Share of such Collections on the Settlement Date for
the Settlement Period related to such Reporting Date.

(ii) If, in respect of a Receivable Pool, according to the computations made
pursuant to clause (i) of this Section 3.1(c), the sum of the Purchasers’ Pool
Investment and the Required Reserves in respect of any Receivable Pool at such
time exceeds the Net Portfolio Balance for such Receivable Pool at such time,
the Purchasers’ Pool Investment in respect of such Receivable Pool exceeds the
Purchasers’ Pool Commitment in respect of such Receivable Pool, the Purchaser
Group Investment of any Purchaser Group in respect of such Receivable Pool
exceeds the Purchaser Group Commitment in respect of such Receivable Pool of
such Purchaser Group or the aggregate Investment of Exiting Purchasers shall
exceed zero, the Servicer shall, on behalf of the Sellers, (i) promptly notify
the Collateral Agent and the Administrative Agents thereof and (ii) immediately
pay to the applicable Purchaser Agents for the benefit of the applicable
Purchasers from Collections in respect of such Receivable Pool received during
the applicable period and not previously paid to such Purchaser Agents, which
have been set aside in respect of the Pool Deficiency Amount in respect of such
Receivable Pool in accordance with Section 1.3, (the “Available Pool Deficiency
Amount”) the amount necessary to reduce (A) the Purchasers’ Pool Investment in
respect of such Receivable Pool to the Purchasers’ Pool Commitment in respect of
such Receivable Pool, (B) the sum of the Purchasers’ Pool Investment and the
Required Reserves at such time to the Net Portfolio Balance at such time,
(C) the Purchaser Group Investment of each Purchaser Group in respect of such
Receivable Pool to the Purchaser Group Commitment of each such Purchaser Group
in respect of such Receivable Pool and (D) the aggregate Investment of all
Exiting Purchasers to zero. The Servicer shall apply such Available Pool
Deficiency Amount in respect of a Receivable Pool in the following order:
(i) first, to reduce the sum of the Purchasers’ Pool Investment and the Required
Reserves in respect of such Receivable Pool to an amount equal to the Net
Portfolio Balance for such Receivable Pool at such time, (ii) second, to reduce
the sum of the Purchaser’s Pool Investment in respect of such Receivable Pool,
to an amount equal to the Purchasers’ Pool Commitment in respect of such
Receivable Pool, (iii) third, to reduce the aggregate Investment in respect of
such Receivable Pool of all Exiting Purchasers to zero, and (iv) fourth, on a
pro rata basis, the remaining Available Pool Deficiency Amount, to the other
applications for which such Available Pool Deficiency Amount was set aside in
accordance with Section 1.3.

(iii) The payments described in clause (ii) of this Section 3.1(c) shall be made
out of the Available Pool Deficiency Amount relating to such Receivable Pool set
aside pursuant to Section 1.3 and, to the extent such amounts were not so set
aside, the Sellers hereby agree to pay such amounts (notwithstanding any
limitation on recourse or other liability limitation contained herein to pay
such amounts) to the Servicer (for distribution by the Servicer to the Purchaser
Agents for the benefit of the applicable Purchasers in accordance with
Section 3.1(c)(ii)) during the relevant Settlement Period. Notwithstanding
anything to the contrary

 

-22-



--------------------------------------------------------------------------------

set forth above, on any date on or prior to the Final Payout Date, if the sum of
the Purchasers’ Pool Investment and the Required Reserves in respect of a
Receivable Pool at such time exceeds the Net Portfolio Balance of such
Receivable Pool at such time, the Servicer shall immediately pay to each
Purchaser Agent (ratably, based on the Purchaser Group Investment of such
Purchaser Agent’s Purchaser Group in respect of such Receivable Pool at such
time) from amounts held in trust, or that should have been so held, pursuant to
Section 1.3, an amount equal to such excess.

(iv) In addition to the payments described in clause (ii) of this
Section 3.1(c), during the Liquidation Period or after the occurrence of an
Event of Termination, Collection Control Event or Non-Reinvestment Event that
remains continuing, the Servicer shall pay to each Purchaser Agent the Ratable
Share of its Purchaser Group of all other Collections on all Pool Receivables,
whether or not required to be set aside pursuant to Section 1.3 on the dates
specified pursuant to Section 1.3(c).

(d) Order of Application. The Servicer shall distribute the funds relating to
each Receivable Pool (and in respect of the accrued and unpaid Yield referred to
in clause (ii) below, first from Cap Payments received since the prior Cut-Off
Date, if any) required to be distributed pursuant to this Section 3.1 with
respect to any Settlement Period, in the following order of priority:

(i) to the Collateral Agent and the Administrative Agents in respect of all
expenses and Indemnified Amounts payable to the Collateral Agent and the
Administrative Agents (solely in their capacities as such) under this Agreement
and the other Transaction Documents and allocated to such Receivable Pool in
accordance with Section 8.2; provided, that, the aggregate amount paid under
this Section 3.1(d)(i) shall not exceed $600,000 in any calendar year;

(ii) to the applicable Administrative Agent in respect of such Receivable Pool
(in the case of Fees) and each Purchaser Agent (in the case of Yield and Fees)
ratably (based on the aggregate accrued and unpaid Yield and Fees payable to
them and the members of their respective Purchaser Groups) Yield accrued and
unpaid on all Rate Tranches relating to such Receivable Pool for the Purchasers
in its Purchaser Group howsoever funded or maintained during the related
Settlement Period and to the accrued and unpaid Fees relating to such Receivable
Pool for its Purchaser Group (or for itself in the case of the applicable
Administrative Agent);

(iii) to the Servicer, such Receivable Pool’s Pro Rata Share of all accrued and
unpaid Servicing Fee (if the Servicer is not Sprint Spectrum or an Affiliate of
Sprint Corporation);

(iv) to each Purchaser Agent ratably (based on their respective Purchaser Group
Investments) in respect of such Receivable Pool, to the reduction of the
Purchasers’ Pool Investment in respect of such Receivable Pool (x) if

 

-23-



--------------------------------------------------------------------------------

clause (y) below does not then apply, to the extent such reduction is required
under Section 3.1(c) or 3.2(b) or (y) during the Liquidation Period or during
the continuance of an Event of Termination, Collection Control Event or a
Non-Reinvestment Event, (1) first, to reduce the Purchasers’ Pool Investment in
respect of such Receivable Pool to zero, and (2) second, then to reduce the
Purchasers’ Pool Investment in respect of the other Receivable Pool to zero;
provided, that for the avoidance of doubt, any amounts paid to any Purchaser
Agent pursuant to this clause (iv) shall be applied in reduction of the
Investment of the relevant Purchasers in such Purchaser Agent’s Purchaser Group;

(v) to the extent not paid pursuant to Section 3.1(d)(i) above, to the
Collateral Agent and the Administrative Agents in respect of all expenses and
Indemnified Amounts payable to the Collateral Agent and the Administrative
Agents (solely in their capacities as such) under this Agreement and the other
Transaction Documents and allocated to such Receivable Pool in accordance with
Section 8.2;

(vi) to each Purchaser Agent ratably (based on the aggregate accrued and unpaid
Obligations owing to their respective Purchaser Groups) all accrued and unpaid
Obligations owed to any Affected Parties in such Purchaser Agent’s Purchaser
Group (x) first, to the unpaid Obligations to the extent that such Obligations
have been allocated to such Receivable Pool in accordance with Section 8.2, and
(y) second, to the unpaid Obligations to the extent that such Obligations have
been allocated to the other Receivable Pool; and

(vii) to the Servicer (i) first, to accrued and unpaid Servicing Fee relating to
such Receivable Pool in an amount equal to such Receivable Pool’s Pro Rata Share
of such Servicing Fee and (ii) second, to the accrued and unpaid Servicing Fee
in an amount equal to the other Receivable Pool’s Pro Rata Share of such
Servicing Fee (in each case if the Servicer is Sprint Spectrum or an Affiliate
of Sprint Corporation).

(e) Non-Distribution of Servicing Fee. The amounts (if any) in respect of a
Receivable Pool set aside by the Servicer pursuant to Section 1.3 in respect of
the Servicing Fee may be retained by the Servicer or any permitted subservicer
for its own account; provided, however, that if a Specified Unmatured Event,
Event of Termination, Collection Control Event or Non-Reinvestment Event in
respect of such Receivable Pool has occurred and remains continuing, the
Servicer shall, if so instructed by the Collateral Agent or the applicable
Administrative Agent, cease retaining the Servicing Fee pursuant to this clause
(e) and shall instead pay such Servicing Fee only on Settlement Dates in
accordance with the priority for distributions set forth in Section 3.1(d). To
the extent the Servicer sets aside and retains such amounts in respect of a
Receivable Pool, no distribution shall be made in respect of the Servicing Fee
in respect of a Receivable Pool pursuant to Section 3.1(d)(iii) or
Section 3.1(d)(vii) above.

(f) Delayed Payment. Notwithstanding anything in this Agreement to the contrary,
if, on any day for payment described in this Section 3.1 (or in Section 1.3(c)
in

 

-24-



--------------------------------------------------------------------------------

respect of accrued Yield on Rate Tranches relating to a Receivable Pool funded
by Liquidity Advances or under an Enhancement Agreement), Collections in respect
of such Receivable Pool during the relevant Settlement Period or Yield Period
were less than the aggregate amounts of such Yield payable hereunder, the
Servicer shall not make any payment otherwise required, and the next available
Collections shall be applied to such payment, and no Reinvestment or payment of
RPA Deferred Purchase Price shall be permitted hereunder until such amount
payable has been paid in full. The foregoing shall not limit or otherwise affect
the full recourse nature of any Seller’s obligations hereunder.

SECTION 3.2 Deemed Collections; Reduction of Purchasers’ Total Investment, Etc.

(a) Deemed Collections. If on any day:

(i) the Unpaid Balance of any Pool Receivable is:

(A) reduced or cancelled as a result of Dilution; and

(B) less than the amount included in calculating the Net Portfolio Balance for
the Receivable Pool relating to such Receivable for purposes of any Information
Package (for any reason other than as a result of such Pool Receivable becoming
a Defaulted Receivable or due to the application of Collections received with
respect to such Pool Receivable);

(ii) any Pool Receivable (or the terms of any related Contract governing such
Pool Receivable or in respect of any ISC Upgrade Receivable, the ISC Upgrade
Program or in respect of any Lease Upgrade Receivable, the Lease Upgrade
Program) is extended, amended, waived or otherwise modified (except as expressly
permitted under Section 8.2(b));

(iii) the due date for payment of any Pool Receivable is extended to a date that
is more than thirty (30) days after such Pool Receivable’s original due date; or

(iv) any of the representations or warranties of any Seller set forth in
Section 6.1(n) were untrue when made with respect to any Pool Receivable;

then, on such day, the Sellers shall be deemed to have received a Collection of
such Pool Receivable and the Sellers shall pay to the applicable Administrative
Agent (for the Purchaser Agents) on the next Settlement Date (or during the
Liquidation Period or after the occurrence of an Event of Termination, a
Collection Control Event or a Non-Reinvestment Event that remains continuing,
within one (1) Business Day from the event giving rise to such Deemed
Collection) for application as provided in this Agreement an amount equal to:

(1) in the case of clause (i) above, in the amount of such reduction or
cancellation or the difference between the actual Unpaid Balance (as determined
immediately prior to the applicable event) and the amount included in respect of
such Pool Receivable in calculating the Net

 

-25-



--------------------------------------------------------------------------------

Portfolio Balance for the related Receivable Pool or, with respect to clauses
(ii) and (iii) above, in the amount that such extension, amendment, modification
or waiver affects the Unpaid Balance of the related Pool Receivable in the sole
determination of the applicable Administrative Agent, as applicable; or

(2) in the case of clause (iv) above, in the amount of the entire Unpaid Balance
of the relevant Pool Receivable or Pool Receivables (as determined immediately
prior to the applicable event) with respect to which such representations or
warranties were or are untrue.

Collections deemed received by the Sellers under this Section 3.2(a) are herein
referred to as “Deemed Collections”. If the Deemed Collections in respect of any
Pool Receivable relating to a Receivable Pool is determined as provided in
clause (2) above, upon the payment or deemed payment of such Deemed Collections,
the portion of the RPA Deferred Purchase Price relating to such Pool Receivable
shall be deemed to be fully satisfied and discharged, without any further action
on the part of any Person. Notwithstanding anything to the contrary set forth
herein (including, without limitation, Sections 3.2(a)(ii), 7.3(b), 7.6(a) and
7.6(b) and 8.2(b)), neither the Servicer nor any Seller shall permit any Obligor
with respect to an ISC Receivable or a Lease Receivable to extend, amend,
terminate, waive or otherwise modify the related ISC Contract, the related Lease
Contract, the ISC Upgrade Program or the Lease Upgrade Program in a manner that
reduces the Unpaid Balance of such ISC Receivable or such Lease Receivable
unless prior to any such extension, amendment, termination, waiver or
modification a corresponding Deemed Collection payment equal to the amount of
such reduction in respect of the related Pool Receivable is made in connection
therewith.

(b) The Sellers’ Optional Reduction of Purchasers’ Pool Investment. The Sellers
may at any time and from time to time elect to reduce (in whole or in part)
Purchasers’ Pool Investment relating to any Receivable Pool as follows:

(i) the Servicer (on behalf of the Sellers) shall give the Collateral Agent and
each Administrative Agent at least five (5) Business Days’ prior written notice
(which shall be in substantially the form of Schedule 3.2(b) hereto) of such
elected reduction (including the amount of such proposed reduction and the
proposed date on which such reduction will commence);

(ii) on the proposed date of commencement of such reduction and on each day
thereafter, the Servicer shall refrain from making Reinvestments of Collections
pursuant to Section 1.3 in respect of such Receivable Pool until the amount
thereof not so reinvested shall equal the desired amount of reduction; and

(iii) the Servicer shall hold such Collections in trust for Purchasers, pending
payment to the applicable Purchaser Agents, as provided in Section 1.3;
provided, that,

(A) the amount of any such reduction shall be not less than $10,000,000 and
shall be an integral multiple of $100,000; and

 

-26-



--------------------------------------------------------------------------------

(B) each Seller shall use reasonable efforts to choose a reduction amount, and
the date of commencement thereof, so that such reduction shall commence and
conclude in the same Settlement Period.

(c) The Sellers’ Optional Permanent Reduction of Purchase Facility. The Sellers
may, upon at least thirty (30) days’ prior written notice to the Collateral
Agent and each Administrative Agent, terminate the Purchase Facility and the
Purchasers’ Total Commitment in whole without penalty or premium (other than any
amounts payable pursuant to Section 4.3) or, the Sellers may, upon at least ten
(10) Business Days’ prior written notice to the Collateral Agent and each
Administrative Agent, from time to time, irrevocably reduce in whole or part
without penalty or premium the unused portion of the Purchasers’ Pool Commitment
in respect of any Receivable Pool; provided, that each partial reduction shall
be in the amount of at least $10,000,000, or an integral multiple of $100,000 in
excess thereof, and that, unless terminated in whole, the Purchasers’ Total
Commitment shall in no event be reduced below $500,000,000. Any such partial
reduction of the Purchasers’ Pool Commitment in respect of any Receivable Pool
shall be ratably allocated (based on then-existing Pool Commitments) among the
Committed Purchasers to reduce their respective Pool Commitments in respect of
such Receivable Pool. No termination of the Purchase Facility in whole shall be
effective unless and until the Purchasers’ Total Investment is reduced to zero
and all other Obligations and other amounts owed to the Collateral Agent, the
Administrative Agents, the Purchaser Agents, the Purchasers and the other
Affected Parties under this Agreement and each of the other Transaction
Documents have been paid in full. Notwithstanding anything to the contrary set
forth in this Agreement, any reduction of the Purchase Facility or the
Purchasers’ Total Commitment pursuant to this Section 3.2(c) shall be on a pro
rata basis in respect of each Receivable Pool.

(d) No Reinvestments if Purchasers’ Total Investment is Zero. Notwithstanding
anything to the contrary set forth herein (including Section 3.1), after giving
effect to any reduction of the Purchasers’ Total Investment to zero, so long as
there are no outstanding Obligations, no further Reinvestments shall be made in
respect of any Receivable Pool and all Collections shall immediately be paid to
the Sellers as the RPA Deferred Purchase Price, in accordance with Section 1.3
unless and until a new Purchase is made in accordance with Sections 1.1 and 1.2.

SECTION 3.3 Payments and Computations, Etc.

(a) Payments. All amounts to be paid to, or deposited by any Seller, the
Servicer or Sprint Corporation with, the Collateral Agent, any Administrative
Agent, any Purchaser Agent or any other Person hereunder (other than amounts
payable under Sections 3.3(e) and 4.2) shall be paid or deposited in accordance
with the terms hereof no later than 11:00 a.m. (New York City time) on the day
when due in U.S. Dollars in same day funds to the applicable account set forth
on Schedule I or to such other account as the Collateral Agent, any
Administrative Agent or any Purchaser Agent, as applicable, shall designate in
writing to the Servicer from time to time.

 

-27-



--------------------------------------------------------------------------------

(b) Late Payments. The Sellers or the Servicer, as applicable, shall, out of
amounts set aside pursuant to Section 1.3 for such purpose and to the extent
permitted by Law, pay to the applicable Purchaser Agent, for the benefit of the
applicable Affected Party, interest on all amounts not paid or deposited by such
party on the date when due hereunder at an annual rate equal to 2.00% above the
Base Rate, payable on demand, provided, that such interest rate shall not at any
time exceed the maximum rate permitted by applicable Law.

(c) Method of Computation. All computations of interest, Yield, SCC Liquidation
Discount, SCC Yield Reserve, ISC Yield and Fee Reserve, Lease Yield and Fee
Reserve, any fees payable under Section 4.1 and any other fees payable by the
Sellers to the Collateral Agent, any Purchaser, any Purchaser Agent, any
Administrative Agent or any other Affected Party in connection with Purchases
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) elapsed (except
that calculations with respect to the Prime Rate shall be on the basis of a year
of 365 or 366 days, as the case may be).

(d) Payment of Currency and Setoff. All payments by the Sellers or the Servicer
to any Affected Party or any other Person shall be made in U.S. Dollars and
without set-off or counterclaim. Any of the Sellers’ or the Servicer’s
obligations hereunder shall not be satisfied by any tender or recovery of
another currency except to the extent such tender or recovery results in receipt
of the full amount of U.S. Dollars.

(e) Taxes.

(i) Except to the extent required by applicable Law, any and all payments and
deposits required to be made hereunder, under any other Transaction Document or
under any instrument delivered hereunder or thereunder to any Affected Party or
otherwise hereunder or thereunder by any Seller or the Servicer shall be made
free and clear of, and without withholding or deduction for, any and all present
or future Indemnified Taxes. If any Seller or the Servicer shall be required by
applicable Law to make any such withholding or deduction, (A) such Seller (or
the Servicer, on its behalf) shall make an additional payment to such Affected
Party, in an amount sufficient so that, after making all required withholdings
or deductions (including withholdings or deductions applicable to additional
sums payable under this Section 3.3(e)), such Affected Party receives an amount
equal to the sum it would have received had no such withholdings or deductions
been made, (B) such Seller (or the Servicer, on its behalf) shall make such
deductions and (C) such Seller (or the Servicer, on its behalf) shall pay the
full amount deducted to the relevant taxation authority or other Governmental
Authority in accordance with applicable Law.

(ii) The Sellers will indemnify each Affected Party for the full amount of
(A) Indemnified Taxes (including any Indemnified Taxes imposed by any
jurisdiction on amounts payable under this Section) paid by such Affected Party,
as the case may be, and any reasonable expenses payable by such Affected Party
arising therefrom or with respect thereto; and (B) any incremental U.S. federal

 

-28-



--------------------------------------------------------------------------------

income or withholding Taxes or state or local Taxes measured by net income that
arise because a Purchase of any Asset Portfolio is not treated by a taxing
authority as intended for purposes of U.S. federal income Tax or state or local
Taxes measured by net income under Section 1.2(d)(ii)(A) (such indemnification
described in this clause (B) will include U.S. federal income and withholding
Taxes and state and local Taxes measured by net income necessary to make such
Affected Party whole on an after-tax basis taking into account the taxability of
receipt of payments under this clause (B) and any reasonable expenses (other
than Taxes) arising out of, relating to, or resulting from the foregoing);
provided, however, that no Affected Party shall be entitled to indemnification
under this clause (B) for Taxes other than Taxes attributable solely and
directly to income derived from the transactions effectuated by the Transaction
Documents. Notwithstanding anything to the contrary in this Agreement, no
Affected Party shall recover, whether through a payment of additional amounts
pursuant to Section 3.3(e)(i) or a payment pursuant to the indemnification
obligations of this Section 3.3(e)(ii), more than once for any Tax imposed. Any
indemnification under this Section 3.3(e)(ii) shall be paid on the next
Settlement Date (or during the Liquidation Period or after the occurrence of an
Event of Termination, Collection Control Event or Non-Reinvestment Event that
remains continuing, within two (2) Business Days) after the date any Affected
Party makes written demand therefor, together with a statement of reasons for
such demand and the calculations of such amount. Such calculations, if made in
good faith, absent manifest error, shall be final and conclusive on all parties.

(iii) Within 10 days after the date of any payment of Taxes withheld by any
Seller or the Servicer, as applicable, in respect of any payment to any Affected
Party, such Seller(s) or the Servicer, as applicable, will furnish to the
Administrative Agents, the original or a certified copy of a receipt evidencing
payment thereof (or other evidence reasonably satisfactory to the Administrative
Agents).

(iv) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section shall survive the
payment in full of Obligations hereunder.

(v) (A) Any Affected Party that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Servicer (on behalf of the Sellers) and the Administrative
Agents, at the time or times reasonably requested by any Seller or the Servicer
and at the time or times prescribed by applicable Law, such properly completed
and executed documentation reasonably requested by any Seller or the Servicer as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Affected Party, if reasonably requested by any
Seller or the Servicer, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by any Seller or the Servicer as will
enable such Seller or the Servicer to determine whether or not such Affected
Party is subject to backup withholding or

 

-29-



--------------------------------------------------------------------------------

information reporting requirements. Notwithstanding the foregoing, submission of
such documentation (other than any documentation required by clause (B) below)
shall not be required if in the Purchaser’s reasonable judgment such completion,
execution or submission would subject such Purchaser to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Purchaser.

(B)Without limiting the generality of the foregoing,

(1) Each Affected Party that is not a “United States person,” within the meaning
of Section 7701(a)(30) of the Code, shall, on or before the date it becomes a
party to this Agreement, deliver to the Servicer (on behalf of the Sellers) and
the SCC Administrative Agent such certificates, documents or other evidence, as
required by the Code or Treasury Regulations issued pursuant thereto, including
Internal Revenue Service Form W-8BEN, Form W-8BEN-E, Form W-8ECI, W-IMY (or any
successor form), with appropriate attachments, or any other applicable
certificate or statement of exemption, properly completed and duly executed by
such Affected Party establishing that any payment made or deemed made to such
Affected Party is (i) not subject to United States Federal withholding Tax under
the Code because such payments are effectively connected with the conduct by
such Affected Party of a trade or business in the United States, (ii) exempt or
entitled to a reduction from United States Federal withholding tax under a
provision of an applicable Tax treaty, (iii) eligible for the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, in which case
such Affected Party shall also deliver a certificate to the effect that such
Affected Party is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of any Seller, within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, or (iv) made to a person who is
not the beneficial owner of the payments. In addition, each such Affected Party
shall, if legally able to do so, thereafter deliver such certificates, documents
or other evidence from time to time establishing that payments received
hereunder are not subject to, or subject to a reduced rate of, such withholding
upon receipt of a written request therefor from a Seller or the SCC
Administrative Agent.

(2) Each Affected Party that is a “United States person,” shall, on or before
the date it becomes a party to this Agreement, deliver to the Servicer (on
behalf of the Sellers) and the SCC Administrative Agent such certificates,
documents or other evidence, as required by the Code or Treasury Regulations

 

-30-



--------------------------------------------------------------------------------

issued pursuant thereto, including Internal Revenue Service Form W-9 (or any
successor form) or any other applicable certificate or statement of exemption
properly completed and duly executed by such Affected Party establishing that
payment made to such Affected Party is not subject to United States Federal
backup withholding Tax under the Code. In addition, each such Affected Party
shall, if legally able to do so, thereafter deliver such certificates, documents
or other evidence from time to time establishing that payments received
hereunder are not subject to such withholding upon receipt of a written request
therefor from any Seller or the SCC Administrative Agent.

(3) Each Affected Party that is entitled to any exemption or reduction of
non-U.S. withholding tax with respect to any payment under this Agreement shall,
on or before the date it becomes a party to this Agreement, deliver to the
Servicer (on behalf of the Sellers) and the SCC Administrative Agent such
certificates, documents or other evidence as may reasonably be requested by the
Servicer (on behalf of the Sellers) or the SCC Administrative Agent,
establishing that such payment is not subject to, or is subject to a reduced
rate of, withholding. In addition, each such Affected Party shall, if legally
able to do so, thereafter deliver such certificates, documents or other evidence
from time to time establishing that payments received hereunder are not subject
to such withholding, or are subject to a reduced rate of withholding, upon
receipt of a written request therefor from the Servicer (on behalf of the
Sellers) or the SCC Administrative Agent.

(4) If a payment made to an Affected Party under any Transaction Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Affected
Party were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Affected Party shall deliver to the Sellers (or the Servicer
on behalf of the Sellers) and the SCC Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Sellers
(or the Servicer on behalf of Sellers) or the SCC Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Sellers (or the Servicer on behalf of Sellers) or
the SCC Administrative Agent as may be necessary for the Sellers (or the
Servicer on behalf of the Sellers) and the SCC Administrative Agent to comply
with their obligations under FATCA and to determine that such Affected Party has
complied with such Affected Party’s

 

-31-



--------------------------------------------------------------------------------

obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

(vi) For purposes of this Section 3.3(e), “applicable Law” includes FATCA.

(vii) Any Affected Party claiming compensation under Section 4.2(a) or any
Indemnified Taxes or additional amounts payable pursuant to this Section 3.3
shall use reasonable efforts (consistent with its internal policies and legal
and regulatory restrictions) to, at the expense of the Servicer, file any
certificate or document reasonably requested in writing by any Seller or the
Servicer or to change the jurisdiction of its applicable lending office if the
making of such a filing or change would avoid the need for or reduce the amount
of any such additional amounts which may thereafter accrue and would not, in the
sole determination of such Affected Party, be otherwise disadvantageous to such
Affected Party.

(viii) If any Affected Party receives a refund in respect of any Indemnified
Taxes as to which it has been indemnified by any Seller or with respect to which
any Seller has paid additional amounts, in each case pursuant to this Section,
it shall promptly repay such refund to such Seller (to the extent of amounts
that have been paid by such Seller (or the Servicer, on its behalf) under this
Section with respect to such refund), net of all out-of-pocket expenses
(including Taxes imposed with respect to such refund) of such Affected Party and
without interest (other than interest paid by the relevant taxing authority with
respect to such refund); provided, however, that each Seller (or the Servicer,
on its behalf) upon the request of such Affected Party, agrees to return such
refund (plus penalties, interest or other charges) to such Affected Party in the
event such Affected Party or the SCC Administrative Agent is required to repay
such refund. Nothing in this Section shall obligate any Affected Party to apply
for any such refund.

(ix) Subject to the provisions of this Section 3.3, if any Affected Party shall,
to its knowledge, have received notice of any attempt by a taxing authority to
impose or collect any Indemnified Tax from such Affected Party, such Affected
Party shall use commercially reasonable efforts to notify the Servicer (on the
Sellers’ behalf) of such attempt, and the Sellers shall, provided that the
Sellers shall first deposit with the applicable Purchaser Agent amounts
sufficient to indemnify the Affected Party as provided under Section 3.3(e)(ii),
have the right, at their sole expense, (A) if such Affected Party is contesting
the imposition of any such Tax in good faith by appropriate proceedings, to be
kept reasonably informed by such Affected Party about the progress of such
proceedings or (B) if such Affected Party is not so contesting, to initiate any
proceedings resisting or objecting to the imposition or collection of any such
Tax.

 

-32-



--------------------------------------------------------------------------------

(x) The Servicer (on behalf of the Sellers) shall pay, or at the option of the
SCC Administrative Agent timely reimburse it for the payment of, Other Taxes.

(xi) Nothing contained in this Section shall require any Affected Party to make
available any of its Tax returns (or any other information relating to its Taxes
which it deems to be confidential).

(xii) For purposes of this Section 3.3, the term “Affected Party” shall include
any assignee pursuant to Section 13.3(c) or 13.3(d).

SECTION 3.4 Treatment of Collections and Deemed Collections. Subject to
Section 3.2(a), the Sellers shall immediately deliver to the Servicer all Deemed
Collections, and the Servicer shall hold or distribute such Deemed Collections
in accordance with the terms hereof as if such Collections had actually been
received on the date of such delivery to the Servicer. So long as any Seller or
the Servicer shall hold any Collections (including Deemed Collections) required
to be paid to the Servicer, any Purchaser, any Purchaser Agent, the Collateral
Agent, or any Administrative Agent, the Servicer shall hold and apply such
Collections in accordance with Section 1.3 and shall clearly mark its records to
reflect the same. Each Seller shall promptly enforce all obligations of
Originators under the Sale Agreement, including, payment of Deemed Collections
(as defined in the Sale Agreement).

SECTION 3.5 Extension of the Purchase Termination Date. Provided that no Event
of Termination, Unmatured Event of Termination, Collection Control Event or
Non-Reinvestment Event has occurred and is continuing, no earlier than six
(6) months prior to (but no later than sixty (60) days prior to) the then
current Purchase Termination Date, the Sellers may request an extension of the
then current Purchase Termination Date by submitting a request for an extension
(each, an “Extension Request”) to the Collateral Agent, each Administrative
Agent, and each Purchaser Agent. Such Extension Request must specify (i) the new
proposed Purchase Termination Date requested by the Sellers and (ii) the date
(which must be at least forty-five (45) days after the applicable Extension
Request is delivered to the Collateral Agent, each Administrative Agent, and
each Purchaser Agent) as of which each Purchaser is requested to respond to such
Extension Request by (each, a “Response Date”). Promptly upon receipt of an
Extension Request, each Purchaser Agent (on behalf of its Purchasers) shall
notify the Servicer (on behalf of the Sellers) as to whether each Purchaser in
its Purchaser Group approves such Extension Request (it being understood that
each Purchaser in a Purchaser Group may accept or decline such Extension Request
in its sole discretion). The failure of any Purchaser to affirmatively notify
the Servicer (on behalf of the Sellers) of such Purchaser’s election regarding
such Extension Request by the applicable Response Date shall be deemed to be a
refusal by such Purchaser to grant the requested extension. In the event that
any Purchaser shall approve such Extension Request, each such Purchasers and the
other parties hereto that approved such Extension Request shall enter into such
documents as such Purchasers may deem necessary or appropriate to reflect such
extension with respect to such Purchasers. In the event that any Purchaser
declines an Extension Request (any such declining Purchaser, an “Exiting
Purchaser”), such Exiting Purchaser shall so notify the Servicer (on behalf of
the Sellers), the Collateral Agent, each Administrative Agent and each of the
other parties hereto of such Exiting Purchaser’s determination. If any Committed
Purchaser becomes an Exiting Purchaser, such

 

-33-



--------------------------------------------------------------------------------

Committed Purchaser’s Pool Commitments in respect of all three Receivable Pools
shall automatically be reduced to zero on the then-current Purchase Termination
Date, without giving effect to any other Purchaser’s agreement to extend the
Purchase Termination Date, if any.

ARTICLE IV

FEES AND YIELD PROTECTION

SECTION 4.1 Fees. From the Closing Date until the Final Payment Date, the
Sellers shall pay to each Administrative Agent, each Purchaser Agent and each
Purchaser, as applicable, all fees specified in the Fee Letters.

SECTION 4.2 Yield Protection.

(a) If any Change in Law:

(i) shall subject an Affected Party to any duty or other charge (other than
Taxes, which shall be governed by Section 3.3(e)) with respect to any Investment
or interest in any Asset Portfolio owned, maintained or funded by it (or its
participation in any of the forgoing), or any obligations or right to make
Purchases or Reinvestments or to provide funding or maintenance therefor (or its
participation in any of the foregoing);

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of any Affected Party, deposits or
obligations with or for the account of any Affected Party or with or for the
account of any Affiliate (or entity deemed by the Federal Reserve Board or other
Governmental Authority to be an affiliate) of any Affected Party, or credit
extended by any Affected Party;

(iii) shall impose any other condition affecting any Investment or any Asset
Portfolio owned, maintained or funded in whole or in part by any Affected Party,
or its obligations or rights, if any, to make (or participate in) Purchases or
Reinvestments or to provide (or participate in) funding therefor or the
maintenance thereof;

(iv) shall change the rate for, or changes the manner in which the Federal
Deposit Insurance Corporation (or a successor thereto) or similar Person
assesses, deposit insurance premiums or similar charges which an Affected Party
is obligated to pay; or

(v) shall (i) change the amount of capital maintained or required or requested
or directed to be maintained by any Affected Party or (ii) subject any Affected
Party to any Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes) on
its Purchases, Asset Portfolios, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

-34-



--------------------------------------------------------------------------------

and the result of any of the foregoing is or would be, in each case, as
determined by the applicable Purchaser Agent or the applicable Affected Party:

(A) to increase the cost to (or impose a cost on) (1) an Affected Party funding
or making or maintaining any Purchases or Reinvestments, any purchases,
reinvestments, or loans or other extensions of credit under any Liquidity
Agreement, any Enhancement Agreement or any commitment (hereunder or under any
Liquidity Agreement or any Enhancement Agreement) of such Affected Party with
respect to any of the foregoing, or (2) the Collateral Agent, any Purchaser
Agent or any Administrative Agent for continuing its relationship with any
Purchaser;

(B) to reduce the amount of any sum received or receivable by an Affected Party
under this Agreement, any Liquidity Agreement or any Enhancement Agreement (or
its participation in any such Liquidity Agreement or Enhancement Agreement) with
respect thereto; or

(C) to reduce the rate of return on the capital of such Affected Party as a
consequence of its obligations hereunder, under any Liquidity Agreement or under
any Enhancement Agreement (or its participation in any such Liquidity Agreement
or Enhancement Agreement), including its funding or maintenance of any portion
of any Investment or any Asset Portfolio, or arising in connection herewith (or
therewith) to a level below that which such Affected Party could otherwise have
achieved hereunder or thereunder,

then, subject to Section 4.2(d) below, on the Settlement Date (or during the
Liquidation Period or after the occurrence of an Event of Termination,
Collection Control Event or Non-Reinvestment Event that remains continuing,
within two (2) Business Days) following its receipt of notice from such Affected
Party (or by an Administrative Agent or a Purchaser Agent on its behalf) in
accordance with Section 4.2(c), the Sellers shall pay directly to such Affected
Party such additional amount or amounts as will compensate such Affected Party
for such additional or increased cost or such reduction.

(b) Each Affected Party (or an Administrative Agent or a Purchaser Agent on its
behalf), shall promptly notify the Servicer (on behalf of the Sellers) and each
Administrative Agent of any event of which it has knowledge which will entitle
such Affected Party to compensation pursuant to this Section 4.2; provided, that
no failure to give or delay in giving such notification shall adversely affect
the rights of any Affected Party to such compensation; provided that the Sellers
shall not be required to compensate an Affected Party for any increased costs or
reductions incurred more than six months prior to the date that such Affected
Party notifies the Sellers of such event giving rise to such increased costs or
reductions and of such Affected Party’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

 

-35-



--------------------------------------------------------------------------------

(c) In determining any amount provided for or referred to in this Section 4.2,
an Affected Party may use any reasonable averaging and attribution methods that
it, in its sole discretion, shall deem applicable. Any Affected Party (or an
Administrative Agent or a Purchaser Agent on its behalf) when making a claim
under this Section 4.2 shall submit to the Servicer (on behalf of the Sellers)
and the Administrative Agents a written statement of such increased cost or
reduced return, which statement, in the absence of manifest error, shall be
conclusive and binding so long as it reflects a reasonable basis for the
calculation of the amounts set forth therein.

(d) Failure or delay on the part of any Affected Party (or any Administrative
Agent or any Purchaser Agent) to demand compensation pursuant to this
Section 4.2 shall not constitute a waiver of such Affected Party’s (or any
Administrative Agent’s or any Purchaser Agent’s on its behalf) right to demand
such compensation; provided that the Sellers shall not be required to compensate
an Affected Party for any increased costs or reductions incurred more than six
(6) months prior to the date that such Affected Party notifies the Sellers of
the event giving rise to such increased costs or reductions and of such Affected
Party’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) Notwithstanding anything to the contrary set forth in this Agreement,
Sellers shall not be liable to any member of any Purchaser Group for any amounts
under this Section 4.2 caused by delivery of a Delayed Purchase Notification by
any member of such Purchaser Group.

SECTION 4.3 Funding Losses. If any Affected Party incurs any cost, loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Affected Party), at any
time, as a result of (a) any optional or required settlement or repayment with
respect to any Purchaser’s Tranche Investment of any Rate Tranche, howsoever
funded, being made on any day other than the scheduled last day of an applicable
Yield Period with respect thereto, (b) any Purchase not being completed by the
Sellers in accordance with its request therefor under Section 1.2, (c) the
failure to exercise or complete (in accordance with Section 3.2(b)) any
reduction in Purchasers’ Total Investment or Purchasers’ Pool Investment elected
to be made under Section 3.2(b), (d) any reduction in Purchasers’ Total
Investment or Purchasers’ Pool Investment elected under Section 3.2(b) exceeding
the total amount of Rate Tranches, howsoever funded, with respect to which the
last day of the related Yield Period is the date of such reduction or (e) the
failure to reduce Purchasers’ Total Investment or Purchasers’ Pool Investment,
then, upon written notice from such Affected Party (or any Administrative Agent
or a Purchaser Agent on its behalf) to the Servicer (on behalf of the Sellers),
the Sellers shall pay to the Servicer, and the Servicer shall pay to the
applicable Purchaser Agent for the account of the applicable Affected Parties,
on the next Settlement Date (or during the Liquidation Period, after the
occurrence of an Event of Termination, Collection Control Event or
Non-Reinvestment Event that remains continuing, within two (2) Business Days
from the receipt of such notice) the amount of such cost, loss or expense. Such
written notice shall, in the absence of manifest error, be conclusive and
binding upon Seller and the Servicer so long as it reflects a reasonable basis
for the calculation of the

 

-36-



--------------------------------------------------------------------------------

amounts set forth therein. If an Affected Party incurs any cost, loss or expense
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Affected Party), at any
time, and is not entitled to reimbursement for such loss or expense in the
manner set forth above, such Affected Party shall individually bear such loss or
expense without recourse to, or payment from, any other Affected Party.
Notwithstanding anything to the contrary set forth in this Agreement, Sellers
shall not be liable to any member of any Purchaser Group for any costs, losses
or expenses in this Section 4.3 caused by delivery of a Delayed Purchase
Notification by any member of such Purchaser Group.

SECTION 4.4 Removal of Purchasers. If a Removal Event has occurred with respect
to any Purchaser Group then, at any time during the 30-day period immediately
following such occurrence so long as no Event of Termination, Unmatured Event of
Termination, Collection Control Event or Non-Reinvestment Event has occurred and
remains continuing, the Sellers may, at their sole expense and effort (including
payment of any applicable processing and recordation fees), upon notice to the
Collateral Agent, the related Purchaser Agent and each Administrative Agent,
require all Purchasers in such Purchaser Group to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Agreement), all of their respective interests, rights and obligations under this
Agreement and the other Transaction Documents to a willing assignee that is an
Eligible Assignee and that shall assume such interests, rights and obligations
(which assignee may be another Conduit Purchaser or Committed Purchaser, as
applicable, if such Purchaser accepts such assignment in its sole discretion)
pursuant to a written agreement reasonably acceptable to the Collateral Agent
and the Administrative Agents and the assigning Purchasers; provided, that
(x) the Sellers shall have received the prior written consent of the Collateral
Agent and each Administrative Agent with respect to any assignee that is not
already a member of a Purchaser Group hereunder, which consent shall not
unreasonably be withheld, conditioned or delayed and (y) each member of such
assigning Purchaser Group shall have received payment of an amount equal to all
outstanding Investments and Yield in respect thereof, accrued fees and all other
amounts to it hereunder, from the assignee or the Sellers; provided, further,
that any such assigning Purchaser shall be a beneficiary of any of this
Agreement’s terms that expressly survive termination of this Agreement; and
provided, still further, that if the Person then serving as the Collateral Agent
and/or an Administrative Agent is a member of the Purchaser Group being removed
pursuant to this Section, such Person shall cease to be an Administrative Agent
and/or Collateral Agent, as applicable, upon the foregoing assignment and such
assignment shall not be effective until a successor Collateral Agent and/or
Administrative Agent, as the case may be, has been appointed by the Required
Purchasers and has accepted such appointment and assumed all of the obligations
of such Person.

SECTION 4.5 Non-Reinvestment Events. The following events shall be
“Non-Reinvestment Events” in respect of each Receivable Pool hereunder and any
such event occurring with respect to one Receivable Pool shall constitute a
Non-Reinvestment Event with respect to all Receivable Pools:

(a) the average of the SCC Delinquency Ratios for the SCC Receivable Pool for
the three preceding Settlement Periods shall at any time exceed 3.50%;

 

-37-



--------------------------------------------------------------------------------

(b) the average of the SCC Loss Ratios for the SCC Receivable Pool for the three
preceding Settlement Periods shall at any time exceed 6.50%;

(c) the average of the SCC Dilution Ratios for the three preceding Settlement
Periods shall at any time exceed 8.00%;

(d) the average of the SCC Loss-to-Liquidation Ratios for the three preceding
Settlement Periods shall at any time exceed 4.50%;

(e) the average ISC Delinquency Ratios in respect of the ISC Receivable Pool for
the three preceding Settlement Periods shall at any time exceed 6.50%;

(f) the average of the ISC Loss Ratios in respect of the ISC Receivable Pool for
the three preceding Settlement Periods shall at any time exceed 7.25%;

(g) the average Lease Delinquency Ratios in respect of the Lease Receivable Pool
for the three preceding Settlement Periods shall at any time exceed 4.00%;

(h) the average of the Lease Loss Ratios in respect of the Lease Receivable Pool
for the three preceding Settlement Periods shall at any time exceed 3.00%;

(i) at any time, either (i) the sum of the aggregate Purchasers’ Pool Investment
and the Required Reserves in respect of the ISC Receivable Pool exceeds the Net
Portfolio Balance of the ISC Receivable Pool or (ii) Purchasers’ Pool Investment
in respect of such Receivable Pool exceeds the Purchasers’ Pool Commitment in
respect of such Receivable Pool, in either case, and such circumstance shall not
have been cured within three (3) consecutive Business Days after the earlier of
the date (A) such Person receives notice of such failure from the applicable
Administrative Agent, or (B) a Responsible Officer obtains actual knowledge of
such failure;

(j) at any time, either (i) the sum of the aggregate Purchasers’ Pool Investment
and the Required Reserves in respect of the SCC Receivable Pool exceeds the Net
Portfolio Balance of the SCC Receivable Pool or (ii) Purchasers’ Pool Investment
in respect of such Receivable Pool exceeds the Purchasers’ Pool Commitment in
respect of such Receivable Pool, in either case, and such circumstance shall not
have been cured within three (3) consecutive Business Days after the earlier of
the date (A) such Person receives notice of such failure from the applicable
Administrative Agent or (B) a Responsible Officer obtains actual knowledge of
such failure; or

(k) at any time, either (i) the sum of the aggregate Purchasers’ Pool Investment
and the Required Reserves in respect of the Lease Receivable Pool exceeds the
Net Portfolio Balance of the Lease Receivable Pool or (ii) Purchasers’ Pool
Investment in respect of such Receivable Pool exceeds the Purchasers’ Pool
Commitment in respect of such Receivable Pool, in either case, and such
circumstance shall not have been cured within three (3) consecutive Business
Days after the earlier of the date (A) such Person receives notice of such
failure from the applicable Administrative Agent, or (B) a Responsible Officer
obtains actual knowledge of such failure.

 

-38-



--------------------------------------------------------------------------------

A Non-Reinvestment Event shall be deemed to be continuing until waived in
writing by the Collateral Agent, each Administrative Agent and the Required
Purchasers. Unless an Event of Termination, Unmatured Event of Termination,
Collection Control Event or Non-Reinvestment Event has occurred and remains
continuing, upon the request of the Servicer following each period of six
(6) calendar months occurring after the Closing Date, (i) the SCC Administrative
Agent and the Purchaser Agents agree to review the percentages set forth in
clauses (a) through (d) above with the Servicer in light of the historical and
anticipated character and performance of the SCC Pool Receivables to determine
whether any changes to such percentages are necessary or appropriate at such
time, (ii) the ISC Administrative Agent and the Purchaser Agents agree to review
(x) the percentages set forth in clauses (e) through (f) above with the Servicer
and (y) the ISC Advance Rates and the ISC Advance Rate Matrix, in each case, in
light of the historical and anticipated character and performance of the ISC
Pool Receivables to determine whether any changes to such percentages, ISC
Advance Rates and the ISC Advance Rate Matrix are necessary or appropriate at
such time, and (iii) the Lease Administrative Agent and the Purchaser Agents
agree to review (x) the percentages set forth in clauses (g) through (h) above
with the Servicer and (y) the Lease Advance Rates and the Lease Advance Rate
Matrix, in each case, in light of the historical and anticipated character and
performance of the Lease Pool Receivables to determine whether any changes to
such percentages, Lease Advance Rates and the Lease Advance Rate Matrix are
necessary or appropriate at such time; provided, however, that none of the
Administrative Agents or the Purchaser Agents shall be obligated to make any
such change, and any such change may be effected only by an amendment to this
Agreement in accordance with Section 13.1.

In addition to the foregoing, (i) on or about each twelve (12) month anniversary
of the Second Restatement Effective Date and (ii) upon any waiver of a
Non-Reinvestment Event in accordance with the terms of this Agreement, the Lease
Administrative Agent and the Purchaser Agents may (in their discretion)
undertake a review of the Lease Advance Rates and the Lease Advance Rate Matrix
in light of the historical and anticipated character and performance of the
Lease Pool Receivables (and individual cohorts thereof) to determine whether any
changes to the Lease Advance Rates and the Lease Advance Rate Matrix are
necessary or appropriate at such time. Based on such review and at any time
during the sixty (60) day period following any such twelve (12) month
anniversary or waiver, the Lease Administrative Agent and the Purchaser Agents
may, in their discretion and acting unanimously, change, amend or otherwise
modify the Lease Advance Rates and the Lease Advance Rate Matrix by joint
written notice to the Servicer, which notice shall specify such change,
amendment or modification in reasonable detail. Any such change, amendment or
modification of the Lease Advance Rates and the Lease Advance Rate Matrix
pursuant to this paragraph shall be effective on the date that is thirty
(30) days (or, if such 30th day is not a Business Day, on the first Business Day
thereafter) following the Lease Administrative Agent’s and Purchaser Agents’
delivery of such written notice to the Servicer (or on such earlier date agreed
to by the Servicer in writing).

 

-39-



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS OF PURCHASES

SECTION 5.1 Conditions Precedent to Effectiveness. The effectiveness of this
amendment and restatement of the Existing RPA as set forth in this Agreement is
subject to the conditions precedent that the Collateral Agent and each
Administrative Agent shall have received (unless otherwise waived), each of the
following in form and substance reasonably satisfactory to the Collateral Agent,
each Administrative Agent and each Purchaser Agent:

(a) a copy of the resolutions or unanimous written consents, as applicable, of
the board of directors or managers or member (or any authorized sub-committee),
as the case may be, of each of the Sellers, Originators, the Servicer and Sprint
Corporation required to authorize the execution, delivery and performance by it
of each Transaction Document to be delivered by it hereunder, certified by its
secretary or any other authorized person;

(b) good standing certificates (or the equivalent) for each Seller, Originator
(if applicable), the Servicer and Sprint Corporation issued by the Secretary of
State (or the equivalent) of the jurisdiction in which each such entity is
organized;

(c) a certificate of the secretary or assistant secretary of each of the
Sellers, Originators, the Servicer and Sprint Corporation certifying the names
and true signatures of the officers authorized on its behalf to sign this
Agreement and the other Transaction Documents, as applicable, to be delivered by
it hereunder (on which certificate the Collateral Agent, each Administrative
Agent and each Purchaser may conclusively rely until such time as such party
shall have received from Sellers, Originators, Servicer and Sprint Corporation,
as the case may be, a revised certificate meeting the requirements of this
clause (c));

(d) copies of the certificates of incorporation or formation (or the equivalent)
of each of the Sellers, Originators, the Servicer and Sprint Corporation duly
certified by the Secretary of State (or the equivalent) of the jurisdiction in
which each such entity is organized, together with a copy of the by-laws,
limited liability company agreement (or the equivalent), all of the foregoing
duly certified by the secretary or an assistant secretary of each such Person;

(e) a search report by a nationally recognized search firm provided in writing
to the Collateral Agent and each Administrative Agent by the Servicer listing
all financing statements, state and federal tax or ERISA liens and judgments
that name any Seller or any Originator as debtor and that are filed in the
jurisdictions in which filings were made pursuant to clause (f) and any other
jurisdictions that the Collateral Agent or any Administrative Agent shall
reasonably request together with copies of such financing statements;

(f) copies of proper financing statements (form UCC-3) (including amendment and
termination statements) and release documentation each in form and

 

-40-



--------------------------------------------------------------------------------

substance reasonably satisfactory to the Collateral Agent and each
Administrative Agent with respect to any financing statement included in the
search report described in clause (e) above, to the extent that any such
financing statement set forth therein covers any Pool Receivables, Related
Assets, Lease Contracts or Lease Devices, other than financing statements filed
pursuant to clauses (e) and (f) of Section 5.1 of the Original RPA or clauses
(e) and (f) of Section 5.1 of the Existing RPA;

(g) proper financing statements (form UCC-3) to be filed under the UCC, amending
each of the financing statements filed as described in clauses (e) and (f) of
Section 5.1 of the Original RPA and in clauses (e) and (f) of Section 5.1 of the
Existing RPA, in order to reflect the inclusion of the Lease Receivables;

(h) duly executed copy of the Intercreditor Agreement;

(i) opinions (including with respect to creation and perfection of security
interests under the applicable UCC); non-consolidation, non-rejection and true
sale matters; and other standard corporate opinions reasonably required by the
Collateral Agent and each Administrative Agent;

(j) completion of satisfactory due diligence in respect of the Lease Receivable
Pool and the transactions contemplated by the Intercreditor Agreement by
Purchasers, Purchaser Agents, the Collateral Agent and the Administrative
Agents;

(k) [Reserved];

(l) duly executed copies of the Transaction Documents;

(m) payment by or on behalf of the Sellers of each Purchaser’s, each Purchaser
Agent’s, the Collateral Agent’s and each Administrative Agent’s reasonable
documented out-of-pocket costs and expenses required to be reimbursed hereunder;
and

(n) such other agreements, instruments, certificates, opinions and other
documents as the Collateral Agent or any Administrative Agent may reasonably
request.

SECTION 5.2 Conditions Precedent to All Purchases and Reinvestments. Each
Purchase (including the initial Purchase) and each Reinvestment hereunder in
respect of a Receivable Pool shall be subject to the further conditions
precedent that on the date of such Purchase or Reinvestment, the following
statements shall be true (and the Sellers, by accepting the amount of such
Purchase or by receiving the proceeds of such Reinvestment, shall be deemed to
have certified that):

(a) each of the representations and warranties contained in this Agreement and
in each other Transaction Document are true and correct in all material respects
(without duplication as to any materiality modifiers, qualifications, or
limitations applicable thereto) on and as of such day as though made on and as
of such day and shall be deemed to have been made on such day (except to the
extent such representations and warranties explicitly refer solely to an earlier
date, in which case they shall be true and correct as of such earlier date);

 

-41-



--------------------------------------------------------------------------------

(b) no event has occurred, or would result from such Purchase or Reinvestment,
that constitutes an Event of Termination, an Unmatured Event of Termination,
Collection Control Event or Non-Reinvestment Event that remains continuing;

(c) none of the following shall have occurred ( each under, and as defined in,
the Intercreditor Agreement): (i) an event that could give rise to an
“Enforcement Period” or (ii) any action by the “MLS Collateral Agent” to
accelerate payment of the “MLS Claim” or any other obligations and liabilities
under any of the “MLS Documents” or foreclose or realize upon or enforce any of
its rights with respect to the “MLS Collateral”;

(d) the Purchase Termination Date has not occurred;

(e) no Amdocs Performance Event has occurred and is continuing;

(f) no Amdocs Event has occurred and is continuing unless (i) no Material
Adverse Effect could reasonably be expected to occur as a result of such Amdocs
Event and (ii) either (x) the Amdocs Sub-Servicing Agreement requires Amdocs to
continue servicing and collecting the Pool Receivables on substantially the same
terms as in effect prior to such Amdocs Event for a period equal to or exceeding
ninety (90) days following the date of such Purchase or Reinvestment or (y) the
Servicer or Sprint Corporation has engaged a replacement sub-servicer for Amdocs
to service and collect the Pool Receivables, which replacement is a reputable
and experienced servicer of similar accounts receivable and is reasonably
acceptable to the Collateral Agent and each Administrative Agent and the
Required Purchaser Agents; and

(g) in the case of the initial Purchase relating to the Lease Receivable Pool
hereunder, the Collateral Agent and each Administrative Agent shall have
received (unless otherwise waived), in form and substance reasonably
satisfactory to the Collateral Agent, each Administrative Agent and each
Purchaser Agent, a pro forma Information Package reflecting the inclusion of the
Lease Receivable Pool (such pro forma Information Package, the “Lease Inclusion
Pro Forma Information Package”), prepared in respect of the proposed initial
Purchase, in form and substance reasonably satisfactory to the Collateral Agent
and each Administrative Agent, which shall include, without limitation, the Cap
Reserve Amount computed three (3) Business Days prior to the initial Purchase
relating to the Lease Receivable Pool hereunder.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.1 Representations and Warranties of the Sellers. Each Seller
represents and warrants, as of the Second Restatement Effective Date and as of
each date on which a Purchase or Reinvestment is made, as follows:

(a) Organization and Good Standing. It has been duly organized in, and is
validly existing and in good standing under the Laws of its state of
organization, with

 

-42-



--------------------------------------------------------------------------------

organizational power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted.

(b) Due Qualification. It has obtained all necessary licenses, approvals and
qualifications, if any, in connection with its execution and delivery of the
Transaction Documents to which it is a party and the performance by it of its
obligations contemplated in the Transaction Documents, except to the extent that
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(c) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Agreement and the other Transaction
Documents to which it is a party in any capacity and (B) perform its obligations
under the Transaction Documents applicable to it and (ii) has duly authorized by
all necessary limited liability company action the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party.

(d) Valid Sale; Binding Obligations. This Agreement constitutes an absolute and
irrevocable valid sale, transfer, and assignment of each Asset Portfolio to the
Collateral Agent (on behalf of Purchasers), or, alternatively, a grant of a
valid security interest in each Asset Portfolio and the Lease Contracts to the
Collateral Agent (on behalf of Purchasers), enforceable against creditors of and
purchasers from the Seller; and this Agreement and each other Transaction
Document to which it is a party when duly executed and delivered by it will
constitute its legal, valid and binding obligation enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents and the performance by it of the
terms hereof and thereof will not (i) violate or result in a default under,
(A) its certificate of formation or limited liability company agreement, or
(B) any indenture, agreement or instrument binding on it or any of its
properties, (ii) result in the creation or imposition of any Adverse Claim upon
any of its assets pursuant to the terms of any such indenture, agreement or
instrument to which it is a party or by which it or any of its properties is
bound, other than any Adverse Claim created in connection with this Agreement
and the other Transaction Documents or (iii) violate in any material respect any
Law applicable to it or its assets.

(f) No Proceedings. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to its actual
knowledge, threatened against or affecting it (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) seeking to prevent the sale and
assignment of any portion of any Asset Portfolio, the pledge of the

 

-43-



--------------------------------------------------------------------------------

Lease Contracts or the consummation of the purposes of this Agreement or of any
of the other Transaction Documents.

(g) Bulk Sales Act. No transaction contemplated hereby requires compliance by
any Seller with any bulk sales act or similar Law.

(h) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for its due
execution, delivery and performance of this Agreement or any other Transaction
Document or the transactions contemplated thereby, except for the filing of the
UCC financing statements referred to in Article V and filings with the SEC to
the extent required by applicable Law.

(i) Use of Proceeds. The use of all funds obtained by it under this Agreement
will not conflict with or contravene any of Regulations T, U and X promulgated
by the Board of Governors of the Federal Reserve System.

(j) Quality of Title. It has acquired, for fair consideration and reasonably
equivalent value, all of the right, title and interest of its Related
Originators in each Lease Device, Lease Contract and Pool Receivable originated
by such Related Originators and the Related Assets. Each Lease Device, Lease
Contract and Pool Receivable originated by such Related Originators and the
Related Assets related thereto, is owned by it free and clear of any Adverse
Claim (other than Permitted Adverse Claims and any Adverse Claim arising under
any Transaction Document); and upon any Purchase or Reinvestment, as applicable,
the Collateral Agent (for the benefit of the Purchasers) shall have acquired and
shall at all times thereafter continuously maintain a valid ownership interest
or first priority perfected security interest in each Pool Receivable, together
with the Related Assets and Lease Contracts, free and clear of any Adverse Claim
(other than Permitted Adverse Claims and any Adverse Claim arising under any
Transaction Document); and no valid effective financing statement or other
instrument similar in effect covering any Lease Device, Lease Contract, Pool
Receivable, any interest therein or the Related Assets is on file in any
recording office except such as may be filed (i) in favor of any Originator or
any Seller in accordance with the Contracts or any Transaction Document (and
assigned to the Collateral Agent), (ii) in favor of any Purchaser or the
Collateral Agent in accordance with this Agreement or any Transaction Document
or (iii) in connection with any Adverse Claim arising solely as the result of
any action taken by any Purchaser (or any assignee thereof) or by the Collateral
Agent. Without limiting the foregoing, no Chattel Paper evidencing Pool
Receivables (x) is in the possession of (or, in the case of electronic Chattel
Paper, under the control of) any Person other than the Servicer (for the benefit
of the Collateral Agent and applicable Sellers), the Collateral Agent or the
Collateral Agent’s designee or (y) has any marks or notations indicating that it
has been pledged, assigned or otherwise conveyed to any Person other than a
Seller or the Collateral Agent.

(k) Accurate Reports. None of the reports, financial statements, certificates or
other information (other than forward-looking statements, projections and
statements of a general industry nature, as to which no representation or
warranty is made) furnished or

 

-44-



--------------------------------------------------------------------------------

to be furnished by or on behalf of it in writing (including, without limitation,
by electronic delivery) to any Administrative Agent, any Purchaser or any
Purchaser Agent in connection with this Agreement or any other Transaction
Document or any amendment hereto or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) including without
limitation, the reports and information provided pursuant to Section 7.5(f)
taken together with any information contained in the public filings made by
Sprint Corporation with the SEC pursuant to the 1934 Act contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading.

(l) UCC Details. Its true legal name as registered in the sole jurisdiction in
which it is organized, the jurisdiction of such organization, its organizational
identification number, if any, as designated by the jurisdiction of its
organization, its federal employer identification number, if any, and the
location of its chief executive office and principal place of business are
specified in Schedule 6.1(l) and the offices where it keeps all its Records are
located at the addresses specified in Schedule 6.1(l) (or at such other
locations, notified to the Collateral Agent in accordance with Section 7.1(f)),
in jurisdictions where all action required by Section 8.5 has been taken and
completed. It has never had any, trade names, fictitious names, assumed names or
“doing business as” names and is “located” in Delaware for purposes of
Section 9-307 of the UCC. It is organized only in a single jurisdiction.

(m) Lock-Box Accounts. The names and addresses of all of the Lock-Box Banks,
together with the account numbers of the Lock-Box Accounts at such Lock-Box
Banks, are specified in Schedule 6.1(m) (or have been notified to and approved
by the Collateral Agent and each Administrative Agent in accordance with
Section 7.3(d)).

(n) Eligible Receivables. Each Pool Receivable relating to a Receivable Pool
listed as an Eligible Receivable in any Information Package or included as an
Eligible Receivable in the calculation of Net Portfolio Balance for such
Receivable Pool on any date is an Eligible Receivable as of the effective date
of the information reported in such Information Package or as of the date of
such calculation, as the case may be.

(o) Adverse Change. (i) Since January 31, 2015, there has been no material
adverse change in the value, validity, collectability or enforceability of all
or a material portion of the Pool Receivables relating to any Receivable Pool
and (ii) since the Closing Date, there has been no Material Adverse Effect with
respect to such Seller.

(p) Credit and Collection Policy. It has engaged the Servicer to service the
Pool Receivables relating to a Receivable Pool in accordance with the Credit and
Collection Policy and all applicable Law. It has complied with all applicable
Law except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

(q) Financial Information. All of its financial statements delivered to any
Administrative Agent in accordance with Section 7.2(a) present fairly, in all
material

 

-45-



--------------------------------------------------------------------------------

respects, its actual financial position and results of operations as of the date
and for the period presented or provided, in each case in accordance with GAAP.

(r) Investment Company Act; Covered Fund. It is not (i) required to register as
an “Investment Company” or (ii) “controlled” by an “Investment Company”, in each
case, under (and as defined in) the Investment Company Act. It is not a “covered
fund” as defined in Section 619 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act. In making the forgoing determinations, such Seller
relies on the exemption from the definition of “investment company’ set forth in
Section 3(c)(6) of the Investment Company Act.

(s) No Other Obligations. It does not have outstanding any security of any kind
except membership interests (including Preferred Membership Interests) issued to
its Related Originators in connection with its organization and has not
incurred, assumed, guaranteed or otherwise become directly or indirectly liable
for, or in respect of, any Debt (other than Obligations of any other Seller) and
no Person has any commitment or other arrangement to extend credit to any
Seller, in each case, other than as will occur in accordance with the
Transaction Documents.

(t) Representations and Warranties in Other Transactions Documents. It hereby
makes for the benefit of the Collateral Agent, each Administrative Agent, each
Purchaser Agent and each Purchaser all of the representations and warranties
that any Seller makes, in any capacity, in the other Transaction Documents to
which any Seller is a party as if such representations and warranties (together
with the related and ancillary provisions) were set forth in full herein.

(u) Ordinary Course of Business. Each remittance of Collections by or on behalf
of such Seller to the Purchasers (or to the Collateral Agent, any Administrative
Agent or any Purchaser Agent on their behalf) under this Agreement will have
been (i) in payment of a debt incurred by such Seller in the ordinary course of
business or financial affairs of such Seller and (ii) made in the ordinary
course of business or financial affairs of such Seller and the Purchasers.

(v) Tax Matters. It has filed all federal income tax returns and all other
material tax returns that are required to be filed by it and has paid all taxes
due pursuant to such returns or pursuant to any assessment received by it,
except (i) for any such taxes or assessments, if any, that are being
appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided,
or (ii) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. No tax lien has been filed, and, to the
actual knowledge of any Seller, no claim is being asserted, with respect to any
such tax or assessment.

(w) Tax Status. It has not made, at any time, any entity classification election
under Treas. Reg. Sec. 301.7701-3 nor is it otherwise treated as an association
or publicly traded partnership taxable as a corporation for U.S. federal income
tax purposes. To the knowledge of any Responsible Officer, it has not taken any
action that could subject it

 

-46-



--------------------------------------------------------------------------------

nor is it otherwise subject to any material amount of Tax imposed by a state or
local taxing authority.

(x) No Event of Termination, Etc. No event has occurred and is continuing, or
would result from any Purchase or Reinvestment, that constitutes or would
constitute an Event of Termination, Unmatured Event of Termination, Collection
Control Event, Non-Reinvestment Event, an event that could give rise to an
“Enforcement Period” or any action by the “MLS Collateral Agent” to accelerate
payment of the “MLS Claim” or any other obligations and liabilities under any of
the “MLS Documents” or foreclose or realize upon or enforce any of its rights
with respect to the “MLS Collateral” (each under and as defined in the
Intercreditor Agreement).

(y) No Sanctions. It is not a Sanctioned Person. To its knowledge after due
inquiry, no Obligor on any Pool Receivables was a Sanctioned Person at the time
of origination of any Pool Receivable owing by such Obligor. It and its
Affiliates: (i) have less than 15% of their assets in Sanctioned Countries; and
(ii) derive less than 15% of their operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. Neither it nor any
of its Subsidiaries engage in activities related to Sanctioned Countries except
for such activities as are (A) specifically or generally licensed by OFAC, or
(B) otherwise in compliance with OFAC’s sanctions regulations.

(z) No Seller holds (or will hold throughout the term of this Agreement) “plan
assets” within the meaning of the Department of Labor regulations located at
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA.

(aa) No Linked Accounts. There are no “Linked Accounts” (as defined in the
Lock-Box Agreement with Wells Fargo Bank, National Association) with respect to
any Lock-Box Account maintained at Wells Fargo Bank, National Association. There
are no “Linked Accounts” or “Controlled Balance Accounts” (as defined in the
Lock-Box Agreement with Bank of America, National Association (“BofA”)) with
respect to any Lock-Box Account maintained at BofA, except for (x) other
Lock-Box Accounts maintained at BofA in accordance with this Agreement and
(y) that certain account of the Servicer maintained at BofA with an account
number ending in “4491”.

SECTION 6.2 Representations and Warranties of Sprint Spectrum. Sprint Spectrum,
individually and when acting as the Servicer, represents and warrants, as of the
Second Restatement Effective Date and as of each date on which a Purchase or
Reinvestment is made as follows:

(a) Organization and Good Standing. It has been duly organized and is validly
existing as a limited partnership in good standing under the Laws of its
jurisdiction of organization, with power and authority to own its properties and
to conduct its business as such properties are presently owned and such business
is presently conducted.

(b) Due Qualification. It is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary qualifications,
licenses and

 

-47-



--------------------------------------------------------------------------------

approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business (including the servicing of the Pool Receivables)
requires such qualifications, licenses or approvals, except where the failure to
be in good standing or to hold any such qualifications, licenses and approvals
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(c) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Agreement and the other Transaction
Documents to which it is a party in any capacity and (B) carry out the terms of
and perform its obligations under the Transaction Documents applicable to it and
(ii) has duly authorized by all necessary limited partnership action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party.

(d) Binding Obligations. This Agreement constitutes, and each other Transaction
Document to be signed by it when duly executed and delivered by it will
constitute, a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents and the performance by it of the
terms hereof and thereof will not (i) violate or result in a default under,
(A) its articles or certificate of incorporation or by-laws, or (B) in the
context of the transactions contemplated by this Agreement and the other
Transaction Documents, any material indenture, agreement or instrument binding
on it, (ii) result in the creation or imposition of any Adverse Claim upon any
of its properties pursuant to the terms of any such indenture, agreement or
instrument except for any Adverse Claim that could not reasonably be expected to
have a Material Adverse Effect or (iii) violate in any material respect any Law
applicable to it or any of its properties.

(f) No Proceedings. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the actual knowledge
of the Servicer, threatened against or affecting the Servicer (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect , (ii) seeking to prevent the
servicing of the Receivables relating to any Receivable Pool by it or the
consummation of the purposes of this Agreement or of any of the other
Transaction Documents or (iii) that involve this Agreement or any other
Transaction Document.

(g) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for its due
execution, delivery and performance of this Agreement or any other Transaction
Document or the transactions contemplated thereby, except for the filing of the
UCC

 

-48-



--------------------------------------------------------------------------------

financing statements referred to in Article V and filings with the SEC to the
extent required by applicable Law.

(h) Financial Condition. All financial statements of Sprint Corporation and its
Subsidiaries (including the notes thereto) delivered to the Collateral Agent,
the Administrative Agents and each Purchaser Agent pursuant to Section 7.5(a),
present fairly, in all material respects, the actual financial position and
results of operations and cash flows of Sprint Corporation and its Subsidiaries
as of the dates and for the periods presented or provided (other than in the
case of annual financial statements, in each case in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of all interim balance sheets of Sprint Corporation.

(i) Accurate Reports. None of the reports, financial statements, certificates or
other information (other than forward-looking statements, projections and
statements of a general industry nature, as to which it represents only that it
acted in good faith and utilized assumptions reasonable at the time made and due
care in the preparation of such statement or projection) furnished or to be
furnished by or on behalf of it (including Information Packages furnished by the
Servicer and each report furnished pursuant to Section 7.5(f)) in writing
(including, without limitation, by electronic delivery) to the Collateral Agent,
any Administrative Agent, any Purchaser or any Purchaser Agent in connection
with this Agreement or any other Transaction Document or any amendment hereto or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) taken together with any information contained in the
public filings made by Sprint Corporation with the SEC pursuant to the 1934 Act
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading.

(j) Lock-Box Accounts. The names and addresses of all of the Lock-Box Banks,
together with the account numbers of the Lock-Box Accounts at such Lock-Box
Banks, are specified in Schedule 6.1(m) (or have been notified to and approved
by the Collateral Agent and each Administrative Agent in accordance with
Section 7.3(d)).

(k) Servicing Programs. No license or approval is required for the Collateral
Agent’s or any Administrative Agent’s use of any software or other computer
program used by the Servicer, any Originator or any sub-servicer in the
servicing of the Receivables, other than under the Amdocs Sub-Servicing
Agreement and those which have been obtained and are in full force and effect.

(l) Adverse Change. Since January 31, 2015, (i) there has been no material
adverse change in the value, validity, collectability or enforceability of all
or a material portion of the Pool Receivables relating to any Receivable Pool
and (ii) since the Closing Date, there has been no Material Adverse Effect with
respect to Servicer.

(m) Credit and Collection Policy; Law. It has complied with the Credit and
Collection Policy in all material respects and such policies have not changed in
any material respect since the Second Restatement Effective Date except as
permitted under

 

-49-



--------------------------------------------------------------------------------

Sections 7.3(c) and 7.5(g). It has complied with all applicable Law except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(n) Investment Company Act. It is not (i) required to register as an “Investment
Company” or (ii) “controlled” by an “Investment Company”, in each case, under
(and as defined in) the Investment Company Act.

(o) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; provided, however, that the occurrence or reasonable
expectation of the occurrence of any ERISA Event that could reasonably be
expected to result in the imposition of a lien by the PBGC on the assets of any
Seller shall be considered as reasonably expected to result in a Material
Adverse Effect.

(p) Tax Returns and Payments. It has filed all federal income tax returns and
all other material tax returns that are required to be filed by it and has paid
all taxes due pursuant to such returns or pursuant to any assessment received by
it, except (i) for any such taxes or assessments, if any, that are being
appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided,
or (ii) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. No tax lien has been filed, and, to the
actual knowledge of the Servicer, no claim is being asserted, with respect to
any such tax or assessment.

(q) No Event of Termination, Etc. No event has occurred and is continuing, or
would result from any Purchase or Reinvestment of Receivables relating to any
Receivable Pool, that constitutes or would constitute an Event of Termination,
Unmatured Event of Termination, Collection Control Event, Non-Reinvestment
Event, event that could give rise to an “Enforcement Period” under and as
defined in the Intercreditor Agreement or any action by the “MLS Collateral
Agent” to accelerate payment of the “MLS Claim” or any other obligations and
liabilities under any of the “MLS Documents” or foreclose or realize upon or
enforce any of its rights with respect to the “MLS Collateral” (each under and
as defined in the Intercreditor Agreement).

(r) No Sanctions. It is not a Sanctioned Person. To its knowledge after due
inquiry, no Obligor on any Pool Receivable relating to any Receivable Pool was a
Sanctioned Person at the time of origination of any such Pool Receivable owing
by such Obligor. It and its Affiliates: (i) have less than 15% of their assets
in Sanctioned Countries; and (ii) derive less than 15% of their operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Countries. Neither it nor any of its Subsidiaries engages in activities related
to Sanctioned Countries except for such activities as are (A) specifically or
generally licensed by OFAC, or (B) otherwise in compliance with OFAC’s sanctions
regulations.

 

-50-



--------------------------------------------------------------------------------

(s) No Linked Accounts. There are no “Linked Accounts” (as defined in the
Lock-Box Agreement with Wells Fargo Bank, National Association) with respect to
any Lock-Box Account maintained at Wells Fargo Bank, National Association. There
are no “Linked Accounts” or “Controlled Balance Accounts” (as defined in the
Lock-Box Agreement with BofA) with respect to any Lock-Box Account maintained at
BofA, except for (x) other Lock-Box Accounts maintained at BofA in accordance
with this Agreement and (y) that certain account of the Servicer maintained at
BofA with an account number ending in “4491”.

(t) Cap Reserve Account. The Servicer has on behalf of the Sellers established
the Cap Reserve Account and delivered to the Collateral Agent, each
Administrative Agent and each Purchaser Agent a copy of a duly executed Control
Agreement. Neither the Servicer nor any Seller has granted any interest in the
Cap Reserve Account to any Person other than the Collateral Agent (for the
benefit of the Affected Parties), and the Collateral Agent will have the right
to exercise exclusive ownership and control of the Cap Reserve Account in
accordance with the provisions of the Control Agreement.

ARTICLE VII

GENERAL COVENANTS OF SELLERS AND SERVICER

SECTION 7.1 Affirmative Covenants of the Sellers. From the date hereof until the
Final Payout Date, each Seller shall:

(a) Compliance with Laws, Etc. Comply with all applicable Laws, its Pool
Receivables and each of the related Contracts, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

(b) Preservation of Existence. Preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing in each jurisdiction, except where the
failure to qualify or preserve or maintain such existence, rights, franchises or
privileges could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(c) Inspections. From time to time, upon reasonable prior notice, upon the
reasonable request by an Administrative Agent and during regular business hours,
permit the Collateral Agent, the Administrative Agents and the Purchaser Agents,
or any of their respective representatives to visit and inspect its properties,
to examine and make extracts from its Records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided that,
information relating to specific Receivables shall be limited to the Sprint
Information and, during the continuance of an Event of Termination or
Non-Reinvestment Event, such other information (including Subscriber
Confidential Information) that the Collateral Agent or any Administrative Agent
determines in good

 

-51-



--------------------------------------------------------------------------------

faith is necessary or desirable to exercise or enforce the Collateral Agent’s,
the Administrative Agents’, the Purchasers’ or the Purchaser Agents’ rights and
remedies hereunder and in such Receivables; provided further that, unless an
Event of Termination, Non-Reinvestment Event, Collection Control Event or
Unmatured Event of Termination has occurred and is continuing at the time of
such inspection, (i) such Seller shall only be required to reimburse reasonable
documented out-of-pocket costs and expenses related to one such inspection
during any 12-month period which inspection shall be requested and scheduled by
the Administrative Agents acting together and (ii) the Collateral Agent, the
Administrative Agents and the Purchaser Agents shall use commercially reasonable
efforts to coordinate any such inspection to minimize disruptions to the Sellers
and avoid duplication of Sellers’ actions required to comply with such
inspection.

(d) Keeping of Records and Books of Account; Delivery. Maintain and implement,
or cause to be maintained and implemented, administrative and operating
procedures (including an ability to recreate records evidencing its Pool
Receivables, Lease Contracts, Lease Devices and Related Assets relating to each
Receivable Pool in the event of the destruction of the originals thereof,
backing up on at least a daily basis on a separate backup computer from which
electronic file copies can be readily produced and distributed to third parties
being agreed to suffice for this purpose), and keep and maintain, or cause to be
kept and maintained, all documents, books, records and other information
necessary or advisable for the collection of its Pool Receivables and Related
Assets, relating to each Receivable Pool, the Lease Contracts and the Lease
Devices (including records adequate to permit the daily identification of
(i) each new Pool Receivable relating to each Receivable Pool and all
Collections relating to each Receivable Pool of and adjustments to each existing
Pool Receivable relating to each Receivable Pool received, made or otherwise
processed on that day, (ii) the portion of the Collections received from each
Obligor that represents (x) Collections of an ISC Receivable from such Obligor,
(y) Collections of a Lease Receivable from such Obligor and (z) Collections of
an SCC Receivable from such Obligor).

(e) Performance and Compliance with Pool Receivables and Contracts. At its
expense, timely and fully perform and comply in all material respects with all
provisions and covenants required to be observed by it under the Contracts
related to the Pool Receivables relating to each Receivable Pool.

(f) Location of Records. Keep its chief place of business and chief executive
office, and the offices where it keeps its Records (and any original documents
relating thereto), at the address(es) of such Seller referred to in
Section 6.1(l) or, upon 30 days’ prior written notice to the Collateral Agent,
each Administrative Agent, at such other locations in jurisdictions where all
action required by Section 8.5 shall have been taken and completed.

(g) Credit and Collection Policy. Cause the Servicer to service its Pool
Receivables, Related Assets, Lease Contracts and Lease Devices in respect of
each Receivable Pool in accordance with the Credit and Collection Policy in all
material respects and not agree to any material changes thereto except as
permitted under Sections 7.3(c) and 7.5(g).

 

-52-



--------------------------------------------------------------------------------

(h) Collections. Instruct, or cause the Servicer to instruct, all Obligors to
cause all Collections of its Pool Receivables in respect of each Receivable Pool
to be deposited directly in a Lock-Box Account covered by a Lock-Box Agreement.
In the event any Seller or its Affiliates receive any Collections, they will
promptly (but not later than three (3) Business Days following receipt) deposit
such Collections in a Lock-Box Account covered by a Lock-Box Agreement, except
to the extent the Servicer is permitted to commingle such Collections with its
own funds pursuant to Section 1.3(a)(i).

(i) Right and Title. Hold all right, title and interest in each Pool Receivable
in respect of each Receivable Pool, except to the extent that any such right,
title or interest has been transferred or granted to the Collateral Agent (on
behalf of Purchasers).

(j) Transaction Documents. Without limiting its covenants or agreements set
forth herein or in any other Transaction Document, (i) comply with each and
every of its covenants and agreements under each Transaction Document to which
it is a party in any capacity and its certificate of formation and limited
liability company agreement and (ii) take any action reasonably necessary to
ensure that each Transaction Document remains enforceable and in effect.

(k) Enforcement of Sale Agreement. On its own behalf and on behalf of
Purchasers, Purchaser Agents, the Collateral Agent and the Administrative
Agents, shall (x) promptly enforce all covenants and obligations of each
Originator contained in the Sale Agreement and (y) deliver to the Collateral
Agent and each Administrative Agent all consents, approvals, directions, notices
and waivers and take other actions under the Sale Agreement as may be reasonably
directed by the Collateral Agent or any Administrative Agent.

(l) Filing of Financing Statements. Seller shall at its expense, as promptly as
practical (in any event, within ten (10) Business Days) following such request
execute, authorize and deliver all instruments and documents and take all
action, necessary or reasonably requested by the Collateral Agent, any
Administrative Agent or any Purchaser Agent (including the filing of financing
or continuation statements, amendments thereto or assignments thereof) to enable
the Collateral Agent to exercise and enforce all of its rights hereunder and to
vest and maintain vested in the Collateral Agent a valid, first priority
perfected security interest in the Pool Receivables, the Related Assets with
respect thereto, the Lease Contracts, the Sale Agreement, the Collections with
respect thereto and the other Collateral free and clear of any Adverse Claim.
Each Seller hereby authorizes each Administrative Agent and the Collateral Agent
to file any continuation statements, amendments thereto and assignments thereof
as the Collateral Agent, any Administrative Agent or any Purchaser Agent may
from time to time determine to be necessary or desirable to perfect or maintain
the perfection or priority of its security interest in the Receivables, the
Collections and the Related Assets with respect thereto, the Lease Contracts,
the Sale Agreement and the other Collateral.

 

-53-



--------------------------------------------------------------------------------

(m) Location. Maintain at all times its jurisdiction of organization and its
chief executive office within a jurisdiction in the United States in which
Article Nine of the UCC (2001 or later revision) is in effect.

(n) Tax Matters. Any Seller or the Servicer shall pay all applicable taxes
required to be paid by it when due and payable in connection with the transfer
of the Pool Receivables and Related Assets by any Seller, and acknowledges that
neither the Collateral Agent, any Administrative Agent nor any Purchaser shall
have any responsibility with respect thereto. The Sellers or the Servicer shall
pay and discharge, or cause the payment and discharge of, all federal income
taxes (and all other material taxes) when due and payable, except (i) such as
may be paid thereafter without penalty, (ii) such as may be contested in good
faith by appropriate proceeding and for which an adequate reserve has been
established and is maintained in accordance with GAAP, or (iii) where the
failure to do so, individually or in the aggregate, could not reasonably be
expected result in a Material Adverse Effect.

(o) Credit Risk Retention. Cooperate with each Purchaser (including by providing
such information and entering into or delivering such additional agreements or
documents reasonably requested by such Purchaser or its Purchaser Agent) to the
extent reasonably necessary to assure such Purchaser that the Originators retain
credit risk in the amount and manner required by the Credit Risk Retention Rules
and the CRR and to permit such Purchaser to perform its due diligence and
monitoring obligations (if any) under the Credit Risk Retention Rules and the
CRR; provided however, that none of the Originators or the Sellers shall be
required to take actions that could cause a change in the accounting or tax
treatment of the transactions contemplated by this Agreement.

(p) Chattel Paper. Each Seller shall cause the Servicer to maintain possession
of all Chattel Paper evidencing Pool Receivables as bailee for the Collateral
Agent and the applicable Sellers; provided, however, that, if so instructed by
the Collateral Agent following the occurrence and during the continuance of an
Event of Termination or a Non-Reinvestment Event, each Seller shall cause
Servicer to (at Servicer’s sole cost and expense) promptly (but not later than
five (5) Business Days following such instruction) deliver all such Chattel
Paper (or, in the case of electronic Chattel Paper, control of such Chattel
Paper) to the Collateral Agent or the Collateral Agent’s designee. No Seller
shall permit any such Chattel Paper to be in the possession of (or, in the case
of electronic Chattel Paper, under the control of) any Person other than the
Servicer (for the benefit of the Collateral Agent and applicable Sellers), the
Collateral Agent or the Collateral Agent’s designee.

(q) Sales of Lease Returned Devices. So long as any Event of Termination,
Collection Control Event or Non-Reinvestment Event has occurred and is
continuing, (i) no Seller shall (or shall permit the Servicer to) sell,
transfer, distribute or otherwise dispose of any Lease Returned Device except
with the prior written consent of the Lease Administrative Agent and the
Collateral Agent, and (ii) all proceeds from the sale, transfer or other
disposition of any Lease Returned Device shall be applied (and the Sellers shall
cause such proceeds to be applied) as Collections in accordance with Article
III. The Sellers hereby grant to Lease Administrative Agent and the Collateral
Agent an

 

-54-



--------------------------------------------------------------------------------

irrevocable power of attorney, with full power of substitution, coupled with an
interest, to take, in the name of the Sellers, any and all steps which are
necessary or advisable (as determined by the Lease Administrative Agent or the
Collateral Agent) to sell, transfer or dispose of Lease Returned Devices and to
apply the proceeds thereof as Collections in accordance with Article III at any
time when an Event of Termination, Collection Control Event or Non-Reinvestment
Event has occurred and is continuing.

SECTION 7.2 Reporting Requirements of the Sellers. From the date hereof until
the Final Payout Date, each Seller shall furnish to the Collateral Agent and
each Administrative Agent:

(a) Financial Statements. As soon as available and in any event within 75 days
after the end of its fiscal year, copies of the unaudited annual income
statement and balance sheet of such Seller, prepared in conformity with GAAP.

(b) Events of Termination, Etc. Notice of the occurrence of any Event of
Termination, Unmatured Event of Termination, Non-Reinvestment Event, Collection
Control Event, Amdocs Performance Event or Amdocs Event, accompanied by a
written statement of an appropriate officer of the Sellers setting forth details
of such event and the action that any Seller proposes to take with respect
thereto, such notice to be provided promptly (but not later than two
(2) Business Days) after actual knowledge of such event by any Responsible
Officer, and in the case of an Amdocs Event, the period of time, if any, during
which the Amdocs Sub-Servicing Agreement requires Amdocs to continue servicing
and collecting the Pool Receivables on substantially the same terms as in effect
prior to such Amdocs Event. As promptly as practicable following any Reporting
Date (but no later than two (2) Business Days after such Reporting Date), notice
if the Cap Pool Holdback Amount is less than the then current Cap Reserve Amount
as of such Reporting Date, which notice shall specify the amount of such
deficiency.

(c) Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of any Seller as the Collateral Agent, any
Administrative Agent or any Purchaser Agent may from time to time reasonably
request relating to the Sellers, the transactions contemplated hereby and the
Pool Receivables, Related Assets, Lease Contracts and Lease Devices in order to
protect the interests of the Collateral Agent, any Administrative Agent, any
Purchaser Agent or any Purchaser under or as contemplated by this Agreement or
any other Transaction Document, to comply with any Law or any regulatory
authority or to confirm the Sellers’ and the Servicer’s compliance with the
terms of this Agreement; provided that, information relating to specific
Receivables shall be limited to the Sprint Information and, during the
continuance of an Event of Termination or Non-Reinvestment Event, such other
information (including Subscriber Confidential Information) that the Collateral
Agent, any Administrative Agent determines in good faith is necessary or
desirable to exercise or enforce its, the Purchasers’ and the Purchaser Agents’
rights and remedies hereunder and in such Receivables.

(d) Notices Under Sale Agreement. A copy of each notice received by any Seller
from any Originator pursuant to any provision of the Sale Agreement.

 

-55-



--------------------------------------------------------------------------------

(e) ERISA. Written notice of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of any Seller or any of its ERISA Affiliates in an aggregate amount
exceeding $200,000,000; provided, however, that the occurrence or reasonable
expectation of the occurrence of any ERISA Event that could reasonably be
expected to result in the imposition of a lien by the PBGC on the assets of any
Seller shall be considered as reasonably expected to result in a Material
Adverse Effect.

SECTION 7.3 Negative Covenants of the Sellers. From the date hereof until the
Final Payout Date, no Seller shall:

(a) Sales, Adverse Claims, Etc. Except as otherwise explicitly provided herein
or in the Sale Agreement, sell, assign or otherwise dispose of, or create or
suffer to exist any Adverse Claim (by operation of Law or otherwise) (other than
Permitted Adverse Claims) upon or with respect to, any of its assets (including
any Pool Receivable or Related Assets relating to any Receivable Pool, any Lease
Contract, any Lease Device or any proceeds of any of the foregoing, or any
interest therein, the Cap Reserve Account or any Lock-Box Account (except, with
respect to any Lock-Box Account, as expressly permitted by the Intercreditor
Agreement) to which any Collections of any of the foregoing are sent, or any
right to receive income or proceeds from or in respect of any of the foregoing).

(b) Extension or Amendment of Receivables. Except as permitted under
Section 8.2(b), extend, amend or otherwise modify the terms of any Pool
Receivable relating to any Receivable Pool or amend, modify or waive any term or
condition of any related Contract (including without limitation, in respect of
any ISC Contract, the Designated Installment Payment Term or the terms of the
ISC Upgrade Program and including, in respect of any Lease Contract, the
Designated Lease Payment Term or the terms of the Lease Upgrade Program), in
each case unless on or prior to the date of any such extension, amendment, or
modification, a corresponding Deemed Collection payment in respect of the
related Pool Receivable is made in connection therewith. Without limiting the
foregoing and notwithstanding any right it may have to do so under the terms of
any Lease Contract, no Seller shall discontinue (or permit to be discontinued)
the leasing program under which the Lease Receivables were originated if doing
so would result in the forgiveness of the remaining payments due under any Lease
Contract.

(c) Change in Credit and Collection Policy, Business or Organizational
Documents. (i) Make or consent to any change or amendment to the Credit and
Collection Policy if such proposed change or amendment could reasonably be
expected to materially and adversely affect the value, validity, collectability
or enforceability of the Pool Receivables or decrease the credit quality of any
newly created Pool Receivables (in each case, taken as a whole) without the
prior written consent of the Collateral Agent, each Administrative Agent and
each Purchaser Agent or (ii) make any material change in the character of its
business or amend or otherwise modify its limited liability company agreement or
certificate of formation in any respect without the prior written consent of the
Collateral Agent, each Administrative Agent and the Required Purchasers.

 

-56-



--------------------------------------------------------------------------------

(d) Change in Payment Instructions to Obligors. Deposit Collections or cause
Collections to be deposited in a Lock-Box Account at any Lock-Box Bank other
than those listed in Schedule 6.1(m), unless the Collateral Agent and each
Administrative Agent shall have previously received duly executed copies of all
Lock-Box Agreements with each such Lock-Box Bank and the Intercreditor Agreement
shall have been amended to cover such Lock-Box Account; provided, that a
Lock-Box Bank may not be terminated unless the payments from Obligors that are
being sent to such Lock-Box Bank will, upon termination of such Lock-Box Bank
and at all times thereafter, be deposited in a Lock-Box Account with another
Lock-Box Bank covered by a Lock-Box Agreement.

(e) Name Change, Mergers, Acquisitions, Sales, etc. (i) Change its name or the
location of any office at which Records are maintained, (ii) be a party to any
merger or consolidation, or purchase or otherwise acquire all or substantially
all of the assets or any stock of any class of, or any partnership or joint
venture interest in, any other Person, or, except in the ordinary course of its
business, sell, transfer, convey, contribute or lease all or any substantial
part of its assets, or sell or assign with or without recourse any Pool
Receivables or any interest therein (other than pursuant hereto and to the Sale
Agreement) to any Person or (iii) have any Subsidiaries.

(f) Deposits to Accounts. Subject to Section 7.4(g), deposit or otherwise
credit, or cause or permit to be so deposited or credited, or direct any Obligor
to deposit or remit, any Collection or proceeds thereof (other than as remitted
to Seller pursuant to Section 1.3(a)(ii) hereof) to any account not covered by a
Lock-Box Agreement.

(g) Debt and Business Activity. Incur, assume, guarantee or otherwise become
directly or indirectly liable for or in respect of any Debt or other obligation,
purchase any asset (or make any investment by share purchase loan or otherwise)
or engage in any other activity (whether or not pursued for gain or other
pecuniary advantage), in any case, other than as will occur in accordance with
this Agreement or the other Transaction Documents and as is permitted by its
certificate of formation and limited liability company agreement.

(h) Change in Organization, Etc. Change its jurisdiction of organization or its
name, identity or corporate structure or make any other change such that any
financing statement filed or other action taken to perfect the Collateral
Agent’s interests under this Agreement would become seriously misleading or
would otherwise be rendered ineffective, unless the Sellers shall have given
each Administrative Agent, the Collateral Agent and each Purchaser Agent not
less than thirty (30) days’ prior written notice of such change and shall have
cured such circumstances. No Seller shall amend or otherwise modify or waive its
limited liability company agreement or any of its other organizational documents
or any provision thereof without the prior written consent of the Collateral
Agent and each Administrative Agent.

(i) Actions Impairing Quality of Title. Take any action that could reasonably be
expected to cause any Pool Receivable, together with the Related Assets,
relating to any Receivable Pool, the Lease Contracts or any Lease Device not to
be owned by it free and clear of any Adverse Claim (other than any Permitted
Adverse Claim or Adverse

 

-57-



--------------------------------------------------------------------------------

Claim arising under any Transaction Document or solely as the result of any
action taken by any Purchaser (or any assignee thereof), any Purchaser Agent,
the Collateral Agent or by the applicable Administrative Agent); or take any
action that could cause the Collateral Agent not to have a valid ownership free
of any Adverse Claim or first priority perfected security interest in its
related Asset Portfolio or the Lease Contracts and all products and proceeds of
the foregoing, free and clear of any Adverse Claim (other than any Permitted
Adverse Claim or Adverse Claim arising under any Transaction Document) or suffer
the existence of any valid effective financing statement or other instrument
similar in effect covering any Pool Receivable, any Related Asset, any Lease
Contract or any Lease Device on file in any recording office except such as may
be filed (i) in favor of any Originator or Seller in accordance with the
Contracts or any Transaction Document or (ii) in favor of a Purchaser, the
Collateral Agent or any Administrative Agent in accordance with this Agreement
or any Transaction document or take any action that could cause the Collateral
Agent not to have a valid first priority perfected security interest in each
Lock-Box Account listed on Schedule 6.1(m) or for which the Collateral Agent and
each Administrative Agent has been notified in accordance with Section 7.3(d)
and all amounts or instruments on deposit or credited therein from time to time
(other than Permitted Adverse Claims). Except as expressly permitted by the
Intercreditor Agreement, no Seller shall encumber, pledge, assign or otherwise
transfer, or create or suffer to create a Lien upon, or otherwise finance any
other receivable or amount billed on, or otherwise reflected on, the same
invoice as an ISC Receivable, a Lease Receivable or an SCC Receivable.

(j) Actions by Originators. Notwithstanding anything to the contrary set forth
in the Sale Agreement, no Seller shall consent to (i) any change or removal of
any notation required to be made by any Originator pursuant to Section 3.3 of
the Sale Agreement, or (ii) any waiver of or departure from any term set forth
in Section 5.4 of the Sale Agreement, in each case, without the prior written
consent of the Collateral Agent and each Administrative Agent and each Purchaser
Agent.

(k) OFAC. No Seller will use the proceeds of any Receivable or any Purchase
under this Agreement to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

(l) Tax Status. No Seller shall take (or permit any other Person to take) any
action that could (or could reasonably be expected to) cause any Seller to be
treated as an association or publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes. No Seller shall take (or
permit any other Person to take) any action that could, in the reasonable belief
of any Responsible Officer, cause any Seller to be subject to any material
amount of Tax imposed by a state or local taxing authority.

(m) Linked Accounts. No Seller shall permit any “Linked Account” (as defined in
the Lock-Box Agreement with Wells Fargo Bank, National Association) to exist
with respect to any Lock-Box Account maintained at Wells Fargo Bank, National
Association. No Seller shall permit any “Linked Account” or “Controlled Balance
Account” (as defined in the Lock-Box Agreement with BofA) with respect to any
Lock-Box Account maintained at BofA, except for (x) other Lock-Box Accounts
maintained at

 

-58-



--------------------------------------------------------------------------------

BofA in accordance with this Agreement and (y) that certain account of the
Servicer maintained at BofA with an account number ending in “4491”; provided,
however, that, at any time during the continuance of a Specified Unmatured
Event, an Event of Termination, Collection Control Event or a Non-Reinvestment
Event, the Seller shall, if so instructed in writing by the Collateral Agent or
any Administrative Agent (in its sole discretion), cause the Servicer’s account
described in clause (y) above to cease to be such a “Linked Account” or
“Controlled Balance Account” promptly, but not later than two (2) Business Days
following the Seller’s or the Servicer’s receipt of such instruction.

SECTION 7.4 Affirmative Covenants of Sprint Spectrum . From the date hereof
until the Final Payout Date, Sprint Spectrum, individually and when acting as
the Servicer, shall:

(a) Compliance with Laws, Etc. Comply with all applicable Laws, the Pool
Receivables, the related Contracts and the servicing and collection thereof,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) Preservation of Corporate Existence. Preserve and maintain its corporate
existence, rights, franchises and privileges in the jurisdiction of its
incorporation, and qualify and remain qualified in good standing in each
jurisdiction except where the failure to preserve or maintain such existence,
rights, franchises or privileges or to be so qualified could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(c) Inspections. From time to time, upon reasonable prior notice, upon the
reasonable request by an Administrative Agent and during regular business hours,
permit the Administrative Agents, the Collateral Agent and the Purchaser Agents,
or any of their respective representatives to visit and inspect its properties,
to examine and make extracts from its Records, and to discuss its affairs,
finances and condition with its officers and independent accountants with
respect the Lease Contracts, Lease Devices, Pool Receivables and the Related
Assets relating to each Receivable Pool, all at such reasonable times and as
often as reasonably requested; provided that, information relating to specific
Receivables shall be limited to the Sprint Information and, during the
continuance of an Event of Termination, Unmatured Event of Termination,
Collection Control Event, or Non-Reinvestment Event, such other information
(including Subscriber Confidential Information) that the Collateral Agent or any
Administrative Agent determines in good faith is necessary or desirable to
exercise or enforce the Collateral Agent’s, the Administrative Agents’, the
Purchasers’ or the Purchaser Agents’ rights and remedies hereunder and in such
Receivables; provided further that, unless an Event of Termination, Collection
Control Event or Non-Reinvestment Event has occurred and is continuing at the
time any such inspection, (i) the Servicer shall only be required to reimburse
the reasonable documented out-of-pocket costs and expenses related to one such
inspection during any 12-month period, which inspection shall be requested and
scheduled by the Administrative Agents acting together and (ii) the Collateral
Agent, the Administrative Agents and the Purchaser Agents shall use commercially
reasonable

 

-59-



--------------------------------------------------------------------------------

efforts to coordinate any such inspection to minimize disruptions to the
Servicer and avoid duplication of Servicer’s actions required to comply with
such inspection.

(d) Keeping of Records and Books of Account; Delivery; Location of Records.
Maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures (including an ability to recreate
records evidencing the Pool Receivables, Lease Contracts, Lease Devices, Lease
Returned Devices and Related Assets relating to each Receivable Pool in the
event of the destruction of the originals thereof, backing up on at least a
daily basis on a separate backup computer from which electronic file copies can
be readily produced and distributed to third parties being agreed to suffice for
this purpose), and keep and maintain, or cause to be kept and maintained, all
documents, books, records and other information necessary or advisable for the
collection of all Pool Receivables, Lease Returned Devices and Related Assets
relating to each Receivable Pool, the Lease Contracts and the Lease Devices
(including records adequate to permit the daily identification of (i) each new
Pool Receivable relating to each Receivable Pool and all Collections relating to
each Receivable Pool of and adjustments to each existing Pool Receivable
received, made or otherwise processed on that day) and (ii) the portion of the
Collections received from each Obligor that represents (x) Collections of an ISC
Receivable from such Obligor, (y) Collections of a Lease Receivable from such
Obligor and (z) the Collections of an SCC Receivable from such Obligor. In
addition, it shall keep its principal place of business and chief executive
office, and the offices where it keeps the Records (and any original documents
relating thereto), at the address(es) referred to in Annex 1 of the Sale
Agreement or at such other address(es) as set forth in the Sale Agreement or,
upon thirty (30) days’ prior written notice to the Collateral Agent and each
Administrative Agent and each Purchaser Agent, at such other locations in
jurisdictions where all action required by Section 8.5 hereof shall have been
taken and completed.

(e) Performance and Compliance with Receivables and Contracts. At its expense,
timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts and the Pool Receivables relating to each Receivable Pool.

(f) Credit and Collection Policy. Comply in all material respects with the
Credit and Collection Policy in regard to each Pool Receivable, the related
Contract and the other Related Assets in respect of each Receivable Pool, the
Lease Devices and the servicing and collection thereof.

(g) Collections. Instruct all Obligors to cause all Collections of Pool
Receivables, the Related Assets in respect of each Receivable Pool and the Lease
Contracts to be deposited directly in a Lock-Box Account covered by a Lock-Box
Agreement. In the event the Servicer or its Affiliates receive any Collections,
they will promptly (but not later than three (3) Business Days following
receipt) deposit such Collections in a Lock-Box Account covered by a Lock-Box
Agreement, except to the extent the Servicer is permitted to commingle such
Collections with its own funds pursuant to Section 1.3(a)(i).

 

-60-



--------------------------------------------------------------------------------

(h) Filing of Financing Statements. Cause the financing statements described in
Sections 5.1(e), (f) and (h), that have not previously been filed, to be duly
filed in the appropriate jurisdictions at its expense, as promptly as practical
(and in any event, within ten (10) Business Days) following such request and to
execute, authorize and deliver all instruments and documents and take all
action, necessary or reasonably requested by the Collateral Agent, any
Administrative Agent or any Purchaser Agent (including the filing of financing
or continuation statements, amendments thereto or assignments thereof) to enable
the Collateral Agent to exercise and enforce all of its rights hereunder and to
vest and maintain vested in the Collateral Agent a valid, first priority
perfected security interest in the Pool Receivables, the Related Assets with
respect thereto, the Lease Contracts, the Sale Agreement, the Collections with
respect thereto and the other Collateral free and clear of any Adverse Claim.
The Servicer hereby authorizes the Collateral Agent and each Administrative
Agent to file any continuation statements, amendments thereto and assignments
thereof as the Collateral Agent, any Administrative Agent or any Purchaser Agent
may from time to time determine to be necessary or desirable to perfect or
maintain the perfection or priority of its security interest in the Receivables,
the Collections and the Related Assets with respect thereto, Lease Contracts,
the Sale Agreement and the other Collateral.

(i) Frequency of Billing. Prepare and deliver (or cause to be prepared or
delivered) invoices with respect to each Pool Receivable in the SCC Receivable
Pool no less frequently than as required under the SCC Contract related to such
Pool Receivable.

(j) Linked Accounts. The Servicer shall at all times maintain a positive balance
in its account maintained at BofA with an account number ending in “4491” and
shall not permit any “Settlement Item Amount” (as defined in the Lock-Box
Agreement with BofA) with respect to such account to be charged against any
Lock-Box Account.

(k) Credit Risk Retention. Include in each Information Package delivered
hereunder, a confirmation as to the Originators’ continued compliance with
clauses (i), (ii) and (iii) of Section 5.2 of the Sale Agreement. The Servicer
shall, and shall cause each Originator to, cooperate with each Purchaser
(including by providing such information and entering into or delivering such
additional agreements or documents reasonably requested by such Purchaser or its
Purchaser Agent) to the extent reasonably necessary to assure such Purchaser
that the Originators retain credit risk in the amount and manner required by the
Credit Risk Retention Rules and the CRR and to permit such Purchaser to perform
its due diligence and monitoring obligations (if any) under the Credit Risk
Retention Rules and the CRR; provided however, that none of the Originators or
the Sellers shall be required to take actions that could cause a change in the
accounting or tax treatment of the transactions contemplated by this Agreement.

(l) Chattel Paper. The Servicer shall maintain possession of all Chattel Paper
evidencing Pool Receivables as bailee for the Collateral Agent and the
applicable Sellers; provided, however, that, if so instructed by the Collateral
Agent following the occurrence and during the continuance of an Event of
Termination or a Non-Reinvestment Event, the Servicer shall (at its sole cost
and expense) promptly (but not later than five (5) Business Days following such
instruction) deliver all such Chattel Paper (or, in the case of

 

-61-



--------------------------------------------------------------------------------

electronic Chattel Paper, control of such Chattel Paper) to the Collateral Agent
or the Collateral Agent’s designee. The Servicer shall not permit any such
Chattel Paper to be in the possession of (or, in the case of electronic Chattel
Paper, under the control of) any Person other than the Servicer (for the benefit
of the Collateral Agent and applicable Sellers), the Collateral Agent or the
Collateral Agent’s designee.

(m) Sales of Lease Returned Devices. So long as any Event of Termination ,
Collection Control Event or Non-Reinvestment Event has occurred and is
continuing, (i) the Servicer shall not sell, transfer or otherwise dispose of
any Lease Returned Device except with the prior written consent of the Lease
Administrative Agent and the Collateral Agent, and (ii) all proceeds from the
sale, transfer or other disposition of any Lease Returned Device shall be
applied (and the Servicer shall cause such proceeds to be applied) as
Collections in accordance with Article III. The Servicer hereby grants to Lease
Administrative Agent and the Collateral Agent an irrevocable power of attorney,
with full power of substitution, coupled with an interest, to take, in the name
of the Servicer, any and all steps which are necessary or advisable (as
determined by the Lease Administrative Agent or the Collateral Agent) to sell,
transfer or dispose of Lease Returned Devices and to apply the proceeds thereof
as Collections in accordance with Article III at any time when an Event of
Termination, Collection Control Event or Non-Reinvestment Event has occurred and
is continuing.

SECTION 7.5 Reporting Requirements of Sprint Spectrum . From the date hereof
until the Final Payout Date, Sprint Spectrum, individually and when acting as
the Servicer, shall furnish to the Collateral Agent and each Administrative
Agent:

(a) (i) Quarterly Financial Statements. Within forty-five (45) days after the
close of each of the first three fiscal quarters of each fiscal year of Sprint
Corporation, Sprint Corporation’s Form 10-Q as filed with the SEC.

(ii) Annual Financial Statements. Within seventy-five (75) days after the end of
each fiscal year of Sprint Corporation, the audited consolidated statements of
operations, changes in stockholders’ equity and cash flows of Sprint Corporation
and its Subsidiaries for such fiscal year, and the related audited consolidated
balance sheet for Sprint Corporation and its Subsidiaries as of the end of such
fiscal year, setting forth in each case in comparative form the corresponding
figures for the previous fiscal year, all reported on by Deloitte LLP, or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit), to the effect that such audited
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Sprint Corporation and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit 7.5
signed by an authorized officer of Sprint Corporation and dated the date of

 

-62-



--------------------------------------------------------------------------------

such annual financial statement or such quarterly financial statement, as the
case may be.

(b) Financial Statements and Other Information. It will furnish to the
Collateral Agent and each Administrative Agent and each Purchaser Agent:

(i) promptly after the same become publicly available, copies of all proxy
statements, financial statements and regular or special reports which Sprint
Corporation files with the SEC or with any national securities exchange or
distributed generally to its shareholders, as the case may be;

(ii) promptly following a request therefor, any documentation or other
information (including with respect to any Originator, any Seller or Sprint
Corporation) that the Collateral Agent, any Administrative Agent or any
Purchaser reasonably requests in order to comply with its ongoing obligations
under the applicable “know your customer” and anti money laundering rules and
regulations, including the USA PATRIOT Act; and

(iii) from time to time such further information regarding the business, affairs
and financial condition of the Sellers, Sprint Corporation, Sprint Spectrum and
Originators as the Collateral Agent or any Administrative Agent shall reasonably
request; provided that, information relating to specific Receivables shall be
limited to the Sprint Information and, during the continuance of an Event of
Termination or Non-Reinvestment Event, such other information (including
Subscriber Confidential Information) that the Collateral Agent or any
Administrative Agent determines in good faith is necessary or desirable to
exercise or enforce its, the Purchasers’ and the Purchaser Agents’ rights and
remedies hereunder and in such Receivables.

Documents and information required to be delivered to the Collateral Agent and
the Administrative Agents pursuant to this Section 7.5 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically to such parties and if so delivered, shall be deemed to
have been delivered to such parties on the date (i) on which Sprint Corporation
posts such documents, or provides a link thereto, on its website or another
relevant website, if any, to which such relevant party has access (whether a
commercial, third-party website or whether sponsored by such party).
Notwithstanding anything contained herein, in every instance Sprint Spectrum
shall be required to provide documents, information, and certificates required
by or requested pursuant to Sections 7.5(a)(iii), 7.5(b)(ii) and 7.5(b)(iii) to
the Collateral Agent and each Administrative Agent.

(c) Written notice of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Sprint Corporation, Sprint Spectrum, the Servicer, any
Originator, or any of their respective ERISA Affiliates, in an aggregate amount
exceeding $200,000,000.

 

-63-



--------------------------------------------------------------------------------

(d) Events of Termination, Etc. Notice of the occurrence of any Event of
Termination, Unmatured Event of Termination, Collection Control Event,
Non-Reinvestment Event, Amdocs Performance Event, Amdocs Event, any event which
could give rise to an “Enforcement Period” under and as defined in the
Intercreditor Agreement or any action by the “MLS Collateral Agent” to
accelerate payment of the “MLS Claim” or any other obligations and liabilities
under any of the “MLS Documents” or foreclose or realize upon or enforce any of
its rights with respect to the “MLS Collateral” (each under and as defined in
the Intercreditor Agreement), accompanied by a written statement of an
appropriate officer of the Servicer setting forth details of such event and the
action that it proposes to take with respect thereto, such notice to be provided
promptly (but not later than two (2) Business Days) after such event occurs and,
in the case of an Amdocs Event, the period of time, if any, during which the
Amdocs Sub-Servicing Agreement requires Amdocs to continue servicing and
collecting the Pool Receivables on substantially the same terms as in effect
prior to such Amdocs Event.

(e) Litigation. As soon as possible, and in any event within two (2) Business
Days of actual knowledge of any Responsible Officer thereof, notice of any
material litigation, investigation or proceeding initiated against any Seller
which has had or could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(f) Agreed Upon Procedures Report. Not later than three (3) months after the end
of each fiscal year of the Servicer (at the sole cost and expense of the
Servicer), a copy of an agreed upon procedures report of an accounting firm or
consulting firm reasonably acceptable to the Collateral Agent and each
Administrative Agent, addressed to the Collateral Agent, each Administrative
Agent and each Purchaser Agent and setting forth the results of such firm’s
performance of agreed upon procedures with respect to the performance of the
Servicer for the prior fiscal year or twelve (12) month period, as requested by
the Collateral Agent or any Administrative Agent. The scope of the above agreed
upon procedures report shall be as reasonably requested by the Collateral Agent
and each Administrative Agent. Notwithstanding the foregoing, so long as no
Event of Termination, Collection Control Event or Non-Reinvestment Event has
occurred and is continuing, the Servicer shall not be required to deliver the
foregoing agreed upon procedures report more than once in twelve (12) month
period.

(g) Change in Credit and Collection Policy or Business. At least thirty
(30) days prior to (i) the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a description or, if available, a
copy of the Credit and Collection Policy then in effect and a written notice
(A) indicating such change or amendment and (B) if such proposed change or
amendment could reasonably be expected to adversely affect the value, validity,
collectability or enforceability of the Pool Receivables or decrease the credit
quality of any newly created Pool Receivables (in each case, taken as a whole),
requesting the Collateral Agent’s, each Administrative Agent’s and each
Purchaser Agent’s consent thereto.

 

-64-



--------------------------------------------------------------------------------

(h) Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of the Servicer or Sprint Corporation, as
the Collateral Agent, any Administrative Agent or any Purchaser Agent may from
time to time reasonably request relating to the Sellers, the transactions
contemplated hereby, the Pool Receivables, the Related Assets, the Lease
Contracts and Lease Devices in order to protect the interests of the Collateral
Agent, the applicable Administrative Agent, any Purchaser Agent or any Purchaser
under or as contemplated by this Agreement or any other Transaction Document or
to comply with any Law or any regulatory authority; provided that, information
relating to specific Receivables shall be limited to the Sprint Information and,
during the continuance of an Event of Termination or Non-Reinvestment Event,
such other information (including Subscriber Confidential Information) that the
Collateral Agent or the applicable Administrative Agent determines in good faith
is necessary or desirable to exercise or enforce its, the Purchasers’ and the
Purchaser Agents’ rights and remedies hereunder and in such Receivables.

(i) Servicing Programs. If a license or approval is required for the Collateral
Agent’s, any Administrative Agent’s or such successor Servicer’s use of any
software or other computer program used by Sprint Spectrum in the servicing of
the Receivables, then, following delivery of a Successor Notice, Sprint Spectrum
shall at its own expense make reasonable efforts to arrange for the Collateral
Agent, such Administrative Agent or such successor Servicer to receive any such
required license or approval.

SECTION 7.6 Negative Covenants of Sprint Spectrum . From the date hereof until
the Final Payout Date, Sprint Spectrum, individually and when acting as the
Servicer, shall not:

(a) Extension or Amendment of Receivables. Except as permitted under
Section 8.2(b), extend, amend or otherwise modify the terms of any Pool
Receivable or amend, modify or waive any term or condition of any related
Contract (including without limitation in respect of any ISC Contract, the
Designated Installment Payment Term or the terms of the ISC Upgrade Program and
including without limitation in respect of any Lease Contract, the Designated
Lease Payment Term or the terms of the Lease Upgrade Program), in each case
unless on or prior to the date of any such extension, amendment or modification,
a corresponding Deemed Collection payment in respect of the related Pool
Receivable is made in connection therewith. Without limiting the foregoing and
notwithstanding any right it may have to do so under the terms of any Lease
Contract, the Servicer shall not discontinue (or permit to be discontinued) the
leasing program under which the Lease Receivables were originated if doing so
would result in the forgiveness of the remaining payments due under any Lease
Contract.

(b) Change in Credit and Collection Policy, Upgrade Policy or Business. (i) Make
or consent to any change in the Credit and Collection Policies if such proposed
change or amendment could reasonably be expected to adversely affect the value,
validity, collectability or enforceability of the Pool Receivables or decrease
the credit quality of any newly created Pool Receivables (in each case, taken as
a whole), (ii) make or consent to any change in the ISC Upgrade Program (x) if
such proposed change or

 

-65-



--------------------------------------------------------------------------------

amendment could reasonably be expected to result in a Material Adverse Effect,
or (y) in any manner which could permit an Obligor to elect to have a right to
trade in its qualifying ISC Device in satisfaction of such ISC Receivable after
the date that such Obligor entered into an ISC Contract, in each case without
the prior written consent of the Collateral Agent, each Administrative Agent and
each Purchaser Agent, unless prior to making or consenting to such change or
amendment, a corresponding Deemed Collection payment in respect of such ISC
Receivable has been made, (iii) make or consent to any change in the Lease
Upgrade Program (x) if such proposed change or amendment could reasonably be
expected to result in a Material Adverse Effect, or (y) in any manner which
could permit an Obligor to elect to have a right to return or trade in its
qualifying Lease Device in satisfaction of such Lease Receivable after the date
that such Obligor entered into an Lease Contract, in each case without the prior
written consent of the Collateral Agent, each Administrative Agent and each
Purchaser Agent, unless on or prior to the date of making or consenting to such
change or amendment, a corresponding Deemed Collection payment in respect of
such Lease Receivable has been made, or (iv) make a change in the character of
its business that would have or could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, in either case,
without the prior written consent of the Collateral Agent, each Administrative
Agent and each Purchaser Agent.

(c) Change in Lock-Box Banks. (i) Add any bank or lock-box account not listed on
Schedule 6.1(m) as a Lock-Box Bank or Lock-Box Account unless the Collateral
Agent and each Administrative Agent shall have previously approved and received
duly executed copies of all Lock-Box Agreements and/or amendments thereto
covering each such new bank and lock-box account, (ii) terminate any Lock-Box
Bank, Lock-Box Agreement or related Lock-Box Account without the prior written
consent of the Collateral Agent, each Administrative Agent and, in each case,
only if all of the payments from Obligors that were being sent to such Lock-Box
Bank will, upon termination of such Lock-Box Bank and at all times thereafter,
be deposited in a Lock-Box Account with another Lock-Box Bank covered by a
Lock-Box Agreement and (iii) amend, supplement or otherwise modify any Lock-Box
Agreement without the prior written consent of the Collateral Agent and each
Administrative Agent.

(d) Deposits to Accounts. Deposit or otherwise credit, or cause or permit to be
so deposited or credited, or direct any Obligor to deposit or remit, any
Collection or proceeds thereof (other than as remitted to Seller pursuant to
Section 1.3(a)(ii) hereof) to any account (or related lock-box, if applicable)
other than any Lock-Box Account covered by a Lock-Box Agreement.

(e) Mergers, Acquisitions, Sales, Etc. Consolidate or merge with or into any
other person or sell, lease or transfer all or substantially all of its property
and assets, or agree to do any of the foregoing, unless (i) no Event of
Termination, Unmatured Event of Termination, Collection Control Event or
Non-Reinvestment Event has occurred and is continuing or would result
immediately after giving effect thereto, (ii) if Sprint Spectrum is not the
surviving entity or if Sprint Spectrum sells, leases or transfers all or
substantially all of its property and assets, the surviving corporation or the
Person purchasing or being leased the assets is a Subsidiary of Sprint
Corporation and agrees to

 

-66-



--------------------------------------------------------------------------------

be bound by the terms and provisions applicable to Sprint Spectrum hereunder,
(iii) no Change of Control shall result, (iv) Sprint Corporation reaffirms in a
writing, in form and substance reasonably satisfactory to the Collateral Agent,
each Administrative Agent, that its obligations under the Performance Support
Agreement shall apply to the surviving entity, (v) no Material Adverse Effect
could reasonably be expected to result therefrom, and (vi) the Collateral Agent
and each Administrative Agent receives such additional certifications and
opinions of counsel as it shall reasonably request.

(f) Sales, Liens, Etc. Except as otherwise provided herein, sell, assign (by
operation of Law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim other than Permitted Adverse Claims, any Adverse Claim
arising under any Transaction Document or solely as the result of any action
taken by the Collateral Agent, any Purchaser (or any assignee thereof), any
Purchaser Agent or by any Administrative Agent) upon or with respect to, any
Pool Receivable or related Contract or Related Assets in respect of any
Receivable Pool, the Lease Contracts, the Lease Devices, or any interest
therein, or any proceeds of any of the foregoing, or the Cap Reserve Account or
any Lock-Box Account (except, with respect to any Lock-Box Account, as expressly
permitted by the Intercreditor Agreement) to which any Collections of any Pool
Receivable are sent, or any right to receive income or proceeds from or in
respect of any of the foregoing or purport to do any of the foregoing.

(g) No Linked Accounts. The Servicer shall not permit any “Linked Account” (as
defined in the Lock-Box Agreement with Wells Fargo Bank, National Association)
to exist with respect to any Lock-Box Account maintained at Wells Fargo Bank,
National Association. The Servicer shall not permit any “Linked Account” or
“Controlled Balance Account” (as defined in the Lock-Box Agreement with BofA)
with respect to any Lock-Box Account maintained at BofA, except for (x) other
Lock-Box Accounts maintained at BofA in accordance with this Agreement and
(y) that certain account of the Servicer maintained at BofA with an account
number ending in “4491”; provided, however, that, at any time during the
continuance of a Specified Unmatured Event, an Event of Termination, Collection
Control Event or a Non-Reinvestment Event, the Servicer shall, if so instructed
in writing by the Collateral Agent or any Administrative Agent (in its sole
discretion), cause the Servicer’s account described in clause (y) above to cease
to be such a “Linked Account” or “Controlled Balance Account” promptly, but not
later than two (2) Business Days following the Seller’s or the Servicer’s
receipt of such instruction.

SECTION 7.7 Nature of Obligations. Notwithstanding any limitation on recourse
contained herein or in any other Transaction Document: (i) the Sellers have the
obligation to pay all Yield and other amounts due under Sections 3.1(b) and 3.4
or under Articles IV or XII in respect of each Receivable Pool (which obligation
shall be full recourse general obligations of Sellers), and (ii) all obligations
of Sprint Spectrum so specified hereunder shall be full recourse general
obligations of Sprint Spectrum.

SECTION 7.8 Corporate Separateness; Related Matters and Covenants. Sprint
Spectrum, the Servicer and each Seller covenant to take such actions as shall be
necessary in order that:

 

-67-



--------------------------------------------------------------------------------

(a) Special Purpose Entity. Each Seller will be a special purpose limited
liability company whose primary activities are restricted in its limited
liability company agreement to: (i) purchasing or otherwise acquiring from the
Related Originators, owning, holding, granting security interests or selling
interests in Pool Receivables, the Related Assets and the Lease Contracts,
(ii) acquiring from the Related Originators, owning, holding and assuming any
obligations under, Lease Devices and Lease Contracts, (iii) entering into and
performing under the agreements for the selling, servicing and financing of the
Receivable Pools (including the Transaction Documents), (iv) receiving cash
payments of the RPA Deferred Purchase Price and automatically and immediately
making cash payments from such amounts to its Related Originators as purchase
price in accordance with the Sale Agreement or by declaring and paying dividends
and distributions to its Related Originators and (v) conducting such other
activities as it deems necessary or appropriate to carry out its primary
activities. Each Seller shall maintain (or cause to be maintained) separate
company records, books of account and financial statements from those of any of
its Affiliates;

(b) Commingling. Except as otherwise expressly permitted by this Agreement, no
Seller shall commingle any of its assets or funds with those of any of its
Affiliates (other than any other Seller);

(c) Independent Manager. At least one member of each Seller’s board of directors
shall be an Independent Manager and the limited liability company agreement of
such Seller shall provide: (i) for the same definition of “Independent Manager”
as used herein, (ii) that such Seller’s board of directors shall not approve, or
take any other action to cause the filing of, a voluntary bankruptcy petition
with respect to such Seller unless the Independent Manager shall approve the
taking of such action in writing before the taking of such action and (iii) that
the provisions required by clauses (i) and (ii) of this sentence cannot be
amended except in accordance with this Agreement and without the prior written
consent of the Independent Manager, the Collateral Agent, each Administrative
Agent and each Purchaser Agent;

(d) Corporate Formalities. Each Seller will strictly observe corporate
formalities in its dealings with the Servicer, the Originators and any
Affiliates thereof (other than any other Seller). The Sellers shall not maintain
joint bank accounts or other depository accounts to which the Servicer, the
Originators and any Affiliates (other than any other Seller) thereof has
independent access, other than the Servicer’s right to access the Lock-Box
Accounts and the Cap Reserve Account in accordance with this Agreement and the
Intercreditor Agreement. Each Seller shall maintain its limited liability
company agreement and other organizational documents in conformity with this
Agreement;

(e) Conduct of Business. Each Seller shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of directors’ (or managers’)
meetings appropriate to authorize all corporate action, keeping separate and
accurate minutes of its meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and

 

-68-



--------------------------------------------------------------------------------

maintaining accurate and separate books, records and accounts, including, but
not limited to, payroll and intercompany transaction accounts;

(f) No Other Business or Debt. No Seller shall engage in any business or
activity except as set forth in the Transaction Documents nor, incur any
indebtedness or liability other than as expressly permitted by this Agreement.

(g) Books and Records. Each Seller’s books and records will be maintained
separately from those of the Servicer, the Originators and any of their
Affiliates (other than any other Seller) and in a manner such that it will not
be difficult or costly to segregate, ascertain or otherwise identify the assets
and liabilities of such Seller from the assets and liabilities of the Servicer,
the Originators and any of their Affiliates (other than any other Seller);

(h) Operating Expenses. Each Seller’s operating expenses will not be borne by
the Servicer, any Originator or any of their Affiliates (other than any other
Seller) except from capital contributions from its members.

(i) Disclosure of Transactions. All financial statements of the Servicer, the
Originators, Sprint Spectrum and any of its other Affiliates that are
consolidated to include any Seller will disclose that (i) such Seller’s sole
business consists of the purchase or acceptance through capital contributions of
the Lease Devices, Lease Contracts, Receivables and Related Assets from its
Related Originators and the subsequent retransfer of or granting of a security
interest in such Receivables, Lease Contracts and Related Assets to certain
purchasers party to this Agreement, (ii) such Seller is a separate legal entity
with its own separate creditors who will be entitled, upon its liquidation, to
be satisfied out of the Seller’s assets prior to any assets or value in the
Seller becoming available to the Seller’s equity holders (including holders of
Preferred Membership Interests) and (iii) the assets of the Seller are not
available to pay creditors of the Servicer, any Originator or any Affiliate
thereof (other than any other Seller);

(j) Arm’s-Length Relationships. Each Seller shall maintain an arm’s-length
relationship with the Servicer, each Originator, Sprint Spectrum and its other
Affiliates. No Seller on the one hand, or the Servicer, any Originator, Sprint
Spectrum or any of its other Affiliates on the other hand will be or will hold
itself out to be responsible for the debts of the other (other than any other
Seller) or the decisions or actions respecting the daily business and affairs of
the other. Each Seller, the Servicer, any Originators, Sprint Spectrum and its
other Affiliates will immediately correct any known misrepresentation with
respect to the foregoing, and they will not operate or purport to operate as an
integrated single economic unit with respect to each other or in their dealing
with any other entity (other than among the Sellers);

(k) Allocation of Overhead. To the extent that any Seller, on the one hand, and
the Servicer, any Originator or any Affiliate thereof, on the other hand, have
offices in the same location, there shall be a fair and appropriate allocation
of overhead costs between them, and such Seller shall bear its fair share of
such expenses, which may be paid through the Servicing Fee or otherwise;

 

-69-



--------------------------------------------------------------------------------

(l) Identification. Each Seller shall at all times hold itself out to the public
under such Seller’s own name as a legal entity separate and distinct from its
equity holders, members, managers, the Servicer, any Originator or any Affiliate
thereof (other than any other Seller);

(m) Capital. Each Seller shall maintain adequate capital in light of its
contemplated business operations;

(n) Servicer and each Seller also agree that:

(i) no Seller shall issue any security of any kind except certificates
evidencing membership interests (including Preferred Membership Interests)
issued to its Related Originators in connection with its formation, or incur,
assume, guarantee or otherwise become directly or indirectly liable for or in
respect of any obligation other than, (i) with respect to each Seller, such
Seller’s liability for and guarantee of each other Seller’s Obligations as
contemplated hereby, (ii) as expressly permitted by the Transaction Documents
and (iii) ordinary course operating expenses;

(ii) no Seller shall sell, pledge or dispose of any of its assets, except as
permitted by, or as provided in, the Transaction Documents and the Intercreditor
Agreement;

(iii) no Seller shall purchase any asset (or make any investment, by share
purchase, loan or otherwise) except as permitted by, or as provided in, the
Transaction Documents;

(iv) no Seller shall make any payment, directly or indirectly, to, or for the
account or benefit of, any owner of any Voting Securities, security interest or
equity interest in such Seller or any Affiliate of any such owner (except, in
each case, as expressly permitted by the Transaction Documents);

(v) no Seller shall make, declare or otherwise commence or become obligated in
respect of, any dividend, stock or other security redemption or purchase,
distribution or other payment to, or for the account or benefit of, any owner of
any Voting Securities, Preferred Membership Interests or other equity interest
in such Seller to any such owner or any Affiliate of any such owner other than
from funds received by it under Article III and so long as, in any case, the
result would not directly or indirectly cause such Seller to be considered
insolvent;

(vi) No Seller shall have any employees; and

(vii) Each Seller will provide for not less than ten (10) Business Days’ prior
written notice to the Collateral Agent and each Administrative Agent of any
removal, replacement or appointment of any director that is currently serving or
is proposed to be appointed as an Independent Manager of such Seller, such
notice to include the identity of the proposed replacement Independent Manager,

 

-70-



--------------------------------------------------------------------------------

together with a certification that such replacement satisfies the requirements
for an Independent Manager set forth in this Agreement and the limited liability
company agreement of such Seller.

ARTICLE VIII

ADMINISTRATION AND COLLECTION

SECTION 8.1 Designation of the Servicer.

(a) Sprint Spectrum as the Servicer. The servicing, administering and collection
of the Pool Receivables relating to each Receivable Pool on behalf of the
Sellers, the Administrative Agents, Purchaser Agents, the Collateral Agent and
Purchasers shall be conducted in accordance with this Agreement by the Person
designated as the Servicer hereunder (the “Servicer”) from time to time in
accordance with this Section 8.1. Until the Collateral Agent (with the consent,
or acting at the direction of, the Purchaser Agents) delivers to Sprint Spectrum
and the Sellers a Successor Notice in accordance with Section 8.1(b), Sprint
Spectrum is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof. The Servicer shall
receive a Servicing Fee in respect of the Receivable Pools, payable as described
in Article III, for the performance of its duties hereunder.

(b) Successor Notice. In the event that an Event of Termination or
Non-Reinvestment Event has occurred and is continuing, upon the written
direction of the Required Purchasers or the Administrative Agents acting
jointly, the Collateral Agent shall, by notice to Sprint Spectrum and Sellers,
immediately designate a successor Servicer pursuant to the terms hereof (a
“Successor Notice”) which such successor shall not be a Competitor and shall be
selected by the Administrative Agents acting jointly; it being understood and
agreed that, in any event, any Administrative Agent may (but shall not be
obligated to) serve as successor Servicer. Upon receipt of a Successor Notice,
Sprint Spectrum agrees that it shall terminate its activities as the Servicer
hereunder in a manner that the Administrative Agents reasonably believe will
facilitate the transition of the performance of such activities to the successor
Servicer, and successor Servicer shall assume each and all of Sprint Spectrum’s
obligations to service and administer the Pool Receivables, on the terms and
subject to the conditions herein set forth, and Sprint Spectrum shall use
commercially reasonable efforts to assist such successor Servicer in assuming
such obligations. The Collateral Agent shall not give, and the Administrative
Agents and the Purchasers shall not instruct the Collateral Agent to give,
Sprint Spectrum a Successor Notice except after the occurrence of any Event of
Termination or Non-Reinvestment Event that remains continuing.

(c) Subservicers; Subcontracts. Except as provided in clauses (d) and (e) below,
the Servicer may not subcontract with any Person or otherwise delegate any of
its duties or obligations hereunder except to any of its Affiliates or with the
prior written consent of the Collateral Agent and each Administrative Agent (not
to be unreasonably withheld, conditioned or delayed); provided, that,
notwithstanding any such designation,

 

-71-



--------------------------------------------------------------------------------

delegation or subcontract (including as provided in clauses (d) or (e) below) or
any replacement or substitution of Servicer pursuant to clause (a) or (b) above,
the Servicer shall remain primarily and directly liable for the performance of
all the duties and obligations of the Servicer pursuant to the terms hereof.

(d) Amdocs Sub-Servicing Agreement. The Servicer may delegate its duties and
obligations to service and collect the Receivables hereunder to Amdocs pursuant
to the terms of the Amdocs Sub-Servicing Agreement; provided, however,
that: (i) the Servicer shall remain primarily and directly liable hereunder for
the performance of such delegated duties and obligations of the Servicer, and
(ii) the Sellers, the Collateral Agent, the Administrative Agents, the Purchaser
Agents and the Purchasers shall have the right to look solely to the Servicer
for performance of such delegated duties and obligations of the Servicer.

(e) TransCentra Sub-Servicing Agreement. The Servicer may delegate its duties
and obligations to process cash, checks, instruments or other remittances
received from time to time in the TransCentra Serviced Lock-Boxes to TransCentra
pursuant to the terms of the TransCentra Sub-Servicing Agreement; provided,
however, that: (i) the Servicer shall remain primarily and directly liable
hereunder for the performance of such delegated duties and obligations of the
Servicer, and (ii) the Sellers, the Administrative Agents, the Purchaser Agents,
the Collateral Agent and the Purchasers shall have the right to look solely to
the Servicer for performance of such delegated duties and obligations of the
Servicer. Notwithstanding the foregoing and in addition to the Administrative
Agents’ and the Collateral Agent’s other rights and remedies hereunder and under
applicable law, if an Event of Termination, Non-Reinvestment Event or Collection
Control Event has occurred and remains continuing, then, upon the written
direction of the Required Purchasers or any Administrative Agent, the Collateral
Agent shall instruct the Servicer to, and the Servicer shall promptly (but not
later than two Business Days following such instruction) if so instructed, do
either of the following, as selected by the Administrative Agents (acting
jointly and in their joint discretion): (A) immediately terminate TransCentra’s
right to access and control the TransCentra Serviced Lock-Boxes and any cash,
checks, instruments or other remittances received from time to time therein and
provide the Collateral Agent or its designee with the exclusive right to access
and control the TransCentra Serviced Lock-Boxes and any cash, checks,
instruments or other remittances received from time to time therein (including
by delivering written instructions to such effect to the post office or
postmaster maintaining the TransCentra Serviced Lock-Boxes), or (B) deliver to
the Collateral Agent and each Administrative Agent a written agreement in form
and substance acceptable to the Administrative Agents (in their sole discretion)
executed by the Servicer and TransCentra, pursuant to which TransCentra
acknowledges and agrees (x) to the Sellers’ and the Collateral Agent’s ownership
and security interests in the cash, checks, instruments or other remittances
received from time to time in the TransCentra Serviced Lock-Boxes, (y) that
TransCentra has no Adverse Claim on, or other right to, any cash, checks,
instruments or other remittances received from time to time in the TransCentra
Serviced Lock-Boxes and (z) that TransCentra shall follow the Collateral Agent’s
instructions under the TransCentra Sub-Servicing Agreement (including, without
limitation, with respect to the processing and deposit of such remittances and
the

 

-72-



--------------------------------------------------------------------------------

TransCentra Serviced Lock-Boxes), rather than those of the Servicer or its
Affiliates. The Sellers and the Servicer shall take any further action that the
Collateral Agent or any Administrative Agent may reasonably request to effect
the transactions described in the foregoing sentence.

SECTION 8.2 Duties of the Servicer. The Servicer shall take or cause to be taken
all such actions as may be necessary or advisable to collect, administer and
service each Pool Receivable relating to each Receivable Pool from time to time
with reasonable care and diligence and, in any event, with no less care and
diligence than it uses in the collection, administration and servicing of its
own assets, and in accordance in all material respects with (i) applicable Laws
and (ii) the Credit and Collection Policy. The Sellers, the Administrative
Agents, the Collateral Agent, Purchasers and Purchaser Agents hereby acknowledge
and agree to this appointment of the Servicer.

(a) Allocation of Collections; Segregation. The Servicer shall set aside and
hold in trust Collections of Pool Receivables in accordance with Section 1.3.
The Servicer shall allocate the amount of each Obligation payable to the
Collateral Agent, any Administrative Agent, any Purchaser Agent, any Purchaser,
any Indemnified Party or any Affected Party to the Receivable Pool to which such
obligation is directly attributable. If the amounts payable in respect of any
Obligation are not directly attributable to a single Receivable Pool, the
Servicer shall (or, upon the occurrence and continuation of an Event of
Termination, Collection Control Event or Non-Reinvestment Event, the Collateral
Agent shall) allocate such amounts to each Receivable Pool based upon the
respective Allocation Percentage for each such Receivable Pool.

(b) Extension and Modification of Receivables. So long as no Event of
Termination, Collection Control Event or Non-Reinvestment Event is continuing,
the Servicer, may, in accordance with the Credit and Collection Policy extend,
waive, amend or otherwise modify the terms of any Pool Receivables relating to a
Receivable Pool, or amend, waive, or otherwise modify in any material respect
any term or condition to any Contract related thereto as the Servicer may
reasonably determine to be appropriate to maximize Collections thereof;
provided, that, (A) after giving effect to such extension, amendment, waiver or
other modification, the sum of Purchasers’ Pool Investment and the Required
Reserves in respect of such Receivable Pool at such time shall not exceed the
Net Portfolio Balance of such Receivable Pool at such time, and (B) no such
extension, amendment, waiver or other modification shall make or be deemed to
make any such Pool Receivable current or otherwise modify the aging thereof.
Notwithstanding the foregoing or any right it may have to do so under the terms
of any Lease Contract, the Servicer shall not discontinue (or permit to be
discontinued) the leasing program under which the Lease Receivables were
originated if doing so would result in the forgiveness of any remaining payments
due under any Lease Contract.

(c) Documents and Records. The Sellers shall deliver (and cause each Originator
to deliver) to the Servicer, and the Servicer shall hold in trust for the
Sellers, each Originator, each Administrative Agent, the Collateral Agent, each
Purchaser Agent and each Purchaser, all Records (and any original documents
relating thereto) (and after the occurrence of an Event of Termination,
Collection Control Event or Non-

 

-73-



--------------------------------------------------------------------------------

Reinvestment Event that remains continuing, shall deliver the same to the
Collateral Agent or its designees promptly upon the Collateral Agent’s written
request). Upon written request of the Collateral Agent or any Administrative
Agent, the Servicer shall provide the Collateral Agent and the Administrative
Agents with the location(s) of all Records (and any original documents relating
thereto).

(d) Certain Duties of the Servicer and the Sellers. The Servicer shall, as soon
as practicable, following receipt of the collections or proceeds of any
Receivable that is not a Pool Receivable, or a Related Asset, Lease Contract or
any other property included in the grant set forth in Section 9.1, turn over
such collection to the Person entitled to such collection. The Servicer, if
other than Sprint Spectrum (or any of its Affiliates), shall, as soon as
practicable upon demand, deliver to the Sellers (A) all documents, instruments,
books, records, purchase orders, agreements, reports and other information
(including computer programs, tapes, disks, other information storage media,
data processing software and related property and rights) in its possession that
evidence or relate to Receivables of the Sellers other than Pool Receivables and
the Obligors of such Receivables, and (B) copies of all Records in its
possession.

(e) Termination. The Servicer’s authorization as such under this Agreement shall
terminate upon the Final Payout Date.

(f) Power of Attorney. The Sellers, each Administrative Agent, each Purchaser
Agent, the Collateral Agent and each Purchaser hereby grant to the Servicer an
irrevocable power of attorney, with full power of substitution, coupled with an
interest, to take in the name of the Sellers any and all steps which are
necessary or advisable to endorse, negotiate or otherwise realize on any writing
or other right of any kind held or transmitted by the Sellers or transmitted or
received by the Sellers in connection with any Pool Receivable or under the
related Records.

(g) Resignation of Sprint Spectrum as the Servicer. Sprint Spectrum shall not
resign in its capacity as the Servicer hereunder without the prior written
consent of the Collateral Agent, each Administrative Agent and each Purchaser
Agent, which consent shall be given or withheld in the sole and absolute
discretion of the Collateral Agent, each Administrative Agent and each Purchaser
Agent.

SECTION 8.3 Rights of the Collateral Agent . In addition to all of its other
rights herein including under Articles IX and X, under the other Transaction
Documents or at Law or in equity, the Administrative Agents and Collateral Agent
shall have the other following rights set forth in this Section 8.3:

(a) Notice to Obligors. At any time during the continuance of any Event of
Termination, Collection Control Event or Non-Reinvestment Event, upon the
written direction of the Required Purchasers or the Administrative Agents acting
jointly, (A) the Collateral Agent shall notify the Obligors of Pool Receivables,
or any of them, of its interests in the Asset Portfolios and the Lease
Contracts, and instruct them to make payments on the Pool Receivables as
instructed by, the Collateral Agent and (B) the Servicer shall (on behalf of the
Sellers), at the Sellers’ expense, give notice of the

 

-74-



--------------------------------------------------------------------------------

Collateral Agent’s interest in the Pool Receivables to each said Obligor and
instruct them to make payments on the Pool Receivables as instructed in writing
by, the Collateral Agent or the Administrative Agents acting jointly.

(b) Notice to Lock-Box Banks and Intercreditor Parties. At any time during the
continuance of any Event of Termination, Collection Control Event or
Non-Reinvestment Event, the Collateral Agent may (or shall if so directed by the
Required Purchasers or any Administrative Agent), and is hereby authorized to,
(i) deliver an Enforcement Notice under, and as defined in, the Intercreditor
Agreement, and/or (ii) assume exclusive dominion and control over the Lock-Box
Accounts, and the Sellers and the Servicer shall take any further action that
the Collateral Agent may reasonably request to effect such assumption.

(c) Control. At any time during the continuance of any Event of Termination,
Collection Control Event or Non-Reinvestment Event, the Collateral Agent (i) may
(or shall if so directed by the Required Purchasers or any Administrative
Agent), and is hereby authorized to, assume exclusive dominion and control over
the Cap Reserve Account and (ii) if directed by the Required Purchasers, to
utilize the amounts on deposit in the Cap Reserve Account to purchase or cause
the Servicer to purchase one or more Eligible Interest Rate Caps. The Sellers
and the Servicer agree to take all such further actions that the Collateral
Agent may reasonably request to effect such assumption and rights contemplated
by this Section 8.3(c).

(d) Other Rights. At any time during the continuance of any Event of
Termination, Collection Control Event or Non-Reinvestment Event, the Servicer
shall, (A) at the Collateral Agent’s request and at the Sellers’ expense,
assemble all of the Records and deliver such Records to the Collateral Agent or
its designee and (B) at the request of the Collateral Agent or its designee,
exercise or enforce any of their respective rights hereunder, under any other
Transaction Document, under any Lease Contract, Pool Receivable or under any
Related Asset (to the extent permitted hereunder or thereunder). Without
limiting the generality of the foregoing, at any time, each of the Servicer and
the Sellers shall upon the request of any Administrative Agent or the Collateral
Agent or its designee and at the Sellers’ expense:

(I) authorize, execute (if required) and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate; and

(II) mark its master data processing records evidencing that the Pool
Receivables have been sold in accordance with this Agreement.

(e) Additional Financing Statements; Performance by the Administrative Agents.
Each Seller hereby authorizes the Collateral Agent and each Administrative Agent
or their respective designees to file one or more financing or continuation
statements, and amendments thereto and assignments thereof, or any similar
instruments in any relevant jurisdiction relative to all or any of the Lease
Devices, Lease Contracts,

 

-75-



--------------------------------------------------------------------------------

Pool Receivables and Related Assets now existing or hereafter arising in the
name of such Seller. Each Seller agrees that a similar filing against it may
also be filed for the purposes hereof and to perfect the security interest and
transfers created hereby. If any Seller fails to perform any of its agreements
or obligations under this Agreement or any other Transaction Document, the
Collateral Agent, any Administrative Agent or any of their respective designees
may (but shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of the Collateral Agent or any such
Administrative Agent or its designee incurred in connection therewith shall be
payable by the Sellers as provided in Section 13.6.

SECTION 8.4 Responsibilities of the Servicer . Anything herein to the contrary
notwithstanding:

(a) Contracts. The Servicer shall perform all of its obligations under the
Records, so long as it is an Affiliate of any Seller, to the same extent as if
the Asset Portfolios had not been sold hereunder and the exercise by the
Collateral Agent or its designee of its rights hereunder shall not relieve the
Servicer from such obligations.

(b) Limitation of Liability. None of the Collateral Agent, any Administrative
Agent, any Purchaser or any Purchaser Agent shall have any obligation or
liability with respect to any Lease Device, Lease Contract, Pool Receivables or
Related Assets related thereto, nor shall any of them be obligated to perform
any of the obligations of the Servicer, any Originator or any Seller thereunder.

SECTION 8.5 Further Action Evidencing Purchases and Reinvestments. Each Seller
agrees that from time to time, at its expense, it shall (or cause the Servicer
to) promptly execute and deliver all further instruments and documents, and take
all further actions, that the Collateral Agent, any Administrative Agent or any
of their respective designees may reasonably request or that are reasonably
necessary in order to perfect, protect or more fully evidence the transactions
contemplated by the other Transaction Documents.

SECTION 8.6 Application of Collections. Unless the Collateral Agent instructs
otherwise, any payment by an Obligor in respect of any Pool Receivable shall,
except as otherwise specified in writing or otherwise by such Obligor, required
by Law or by the underlying Contract, be applied using the same systems,
practices and procedures as Servicer uses for the application of payments on all
of the receivables serviced by it for itself and its Affiliates whether or not
such payments are being made with respect to Pool Receivables.

SECTION 8.7 Collections outside the Lock-Box Accounts. Notwithstanding anything
herein or in any other Transaction Document to the contrary, the Servicer and
the Sellers shall be permitted to instruct Obligors to cause Collections with
respect to Pool Receivables to an account that is not a Lock-Box Account covered
by a Lock-Box Agreement and deposit such Collections in an account that is not a
Lock-Box Account covered by a Lock-Box Agreement (“Non Lock-Box Receivables”);
provided, that the aggregate Unpaid Balance of all Eligible Receivables that are
Non Lock-Box Receivables relating to any Receivable Pool does not exceed 8.00%
of the aggregate Unpaid Balance of all Eligible Receivables in respect of such
Receivable Pool at any time.

 

-76-



--------------------------------------------------------------------------------

SECTION 8.8 Clean-up Call. At any time that the aggregate Purchasers’ Total
Investment in respect of all three Receivable Pools is less than 10% of the
aggregate Purchasers’ Total Commitment in respect of all three Receivable Pools
in effect on the date hereof, the Servicer may, upon ten (10) Business Days’
prior written notice to the Collateral Agent, the Administrative Agents,
repurchase all Receivables, Related Security and Collections from the Purchasers
relating to the Receivable Pools at a price equal to the outstanding Purchasers’
Total Investment and all Obligations and other amounts owing to the Collateral
Agent, the Administrative Agents and the other Affected Parties as of the
effective date of such repurchase; provided, however, that no such repurchase
shall occur unless, prior thereto, or concurrently therewith, the aggregate
Purchasers’ Total Commitment in respect of all three Receivable Pools has been
reduced to zero in accordance with Section 3.2(c). Such repurchase price in
respect of the Receivables relating to each Receivable Pool shall be paid in
cash by deposit to a Lock-Box Account and shall be deemed to be “Collections”
for all purposes.

SECTION 8.9 Cap Reserve Account; Cap Pool Hold-Back Amount; Calculation Agents.
(a) On and after the Restatement Effective Date, the Servicer shall cause to be
maintained, in the name of a Seller and subject to a Control Agreement, a
deposit account at an Eligible Bank, bearing a designation clearly indicating
that the funds deposited therein are held for the benefit and security of the
Collateral Agent for the benefit of the Affected Parties (the “Cap Reserve
Account”). If, at any time, the Cap Reserve Account ceases to be maintained with
an Eligible Bank, such Seller shall, as promptly as practicable and in any event
within thirty (30) days after it, any Originator, any Seller or Sprint
Corporation has actual knowledge thereof, (i) establish a new Cap Reserve
Account with a depository institution that is an Eligible Bank, (ii) transfer
any amounts held in the existing Cap Reserve Account to such new Cap Reserve
Account, and (iii) cause such Eligible Bank to enter into a Control
Agreement. After the occurrence and during the continuance of an Event of
Termination, a Non-Reinvestment Event or a Collection Control Event, the
Collateral Agent shall be entitled to deliver a “Notice of Exclusive Control”
under and as defined in the Control Agreement, whereupon the Cap Reserve Account
shall be in the sole dominion and control of the Collateral Agent for the
benefit and security of the Affected Parties. The Collateral Agent shall not
deliver a “Notice of Exclusive Control” under and as defined in the Control
Agreement except after the occurrence and during the continuation of an Event of
Termination, a Non-Reinvestment Event or a Collection Control Event. The Control
Agreement shall be effective to give the Collateral Agent “control” of the Cap
Reserve Account within the meaning of Section 9-104 of the UCC.

(b) On the Second Restatement Effective Date, the Servicer shall set aside and
hold in trust for the Collateral Agent (on behalf of each Purchaser Group) an
amount equal to the Cap Reserve Amount (to the extent not previously set aside
and being held in trust). On or after the Cap Account Trigger Date, the Servicer
shall as promptly as practicable (and in any event within one (1) Business Day)
remit to the Cap Reserve Account an amount equal to the Cap Reserve
Amount. After the Cap Account Trigger Date, the Servicer shall remit all Cap
Deficiency Amounts to the Cap Reserve Account in accordance with clause (iv) of
Section 1.3(c). On or after the Cap Account Trigger Date, amounts on deposit in,
or to the credit of the Cap Reserve Account shall be used solely to purchase one
or more Eligible Interest Rate Caps; provided, that if as of any Reporting Date
the amounts on deposit in, or to the credit of the Cap Reserve Account exceed
the then current Cap Reserve Amount as reported to the Servicer immediately,
prior to such

 

-77-



--------------------------------------------------------------------------------

Reporting Date and no Specified Unmatured Event, Event of Termination,
Collection Control Event or Non-Reinvestment Event shall have occurred and be
continuing, the Servicer may withdraw from the Cap Reserve Account an amount
equal to such excess and apply such funds in accordance with Section 1.3. Except
as expressly provided in clauses (iii) and (iv) of Section 1.3(c), amounts set
aside and held in trust pursuant to Section 1.3 in respect of the Cap Reserve
Amount, the Estimated Cap Deficiency Amount shall be used solely to purchase an
Eligible Interest Rate Cap.

(c) If at any time, other than during a Cap Effective Period, the Cap LIBO Rate
equals or exceeds the Trigger Rate, the Sellers shall, from the Cap Pool
Hold-Back Amount, promptly (and in any event within five (5) Business Days)
purchase one or more Eligible Interest Rate Caps from Eligible
Counterparties. If the available Cap Pool Hold-Back Amount is not sufficient to
purchase such Eligible Interest Rate Cap, the Sellers and the Servicer jointly
and severally agree to fund such deficiency.

(d) The Cap Calculation Agents shall provide the Servicer with the Cap LIBO Rate
on each Business Day that the Cap LIBO Rate is in excess of 0.40%. For the
avoidance of doubt, any Administrative Agent, in performing such duties shall be
acting in its capacity as an Administrative Agent, for all purposes of this
Agreement, including without limitation, Article XI and Article XII.

(e) The Sellers agree that any Cap Calculation Agent, other than the ISC
Administrative Agent or the Lease Administrative Agent acting in such capacity,
shall enter into an agreement, in form and substance reasonably satisfactory to
the Administrative Agents, for the benefit of the Parties to this Agreement to
undertake the responsibilities of a Cap Calculation Agent set forth in this
Agreement.

(f) The Sellers and the Servicer agree that, on or prior the designation of any
Cap Calculation Agent in accordance with the definition thereof (or, (x) in the
case of the ISC Administrative Agent acting in that capacity, on or prior to the
date which is the three month anniversary of the Restatement Effective Date or
(y) in the case of the Lease Administrative Agent acting in that capacity, on or
prior to the initial Purchase relating to the Lease Receivable Pool hereunder),
the Sellers shall have (i) entered into an ISDA Master Agreement with one or
more Eligible Counterparties that are, or are Affiliates of, such Cap
Calculation Agent, and (ii) agreed with such Eligible Counterparties upon a form
of a confirmation (together with a schedule, if applicable) under such ISDA
Master Agreement for each Eligible Interest Rate Cap to be purchased from each
such Eligible Counterparties, which shall be in form and substance reasonably
satisfactory to the Administrative Agents.

(g) The Sellers hereby grant to the ISC Administrative Agent, the Lease
Administrative Agent and the Collateral Agent an irrevocable power of attorney,
with full power of substitution, coupled with an interest, to take, in the name
of the Sellers, any and all steps which are necessary or advisable (as
determined by the ISC Administrative Agent, the Lease Administrative Agent and
the Collateral Agent, acting jointly) to purchase one or more Eligible Interest
Rate Caps from Eligible Counterparties using the Cap Pool Hold-Back Amount in
accordance with this Section 8.9 at any time when an

 

-78-



--------------------------------------------------------------------------------

Event of Termination, Collection Control Event or Non-Reinvestment Event has
occurred and is continuing or when the Sellers shall have otherwise failed to
purchase or maintain an Eligible Interest Rate Cap when required pursuant to
this Section 8.9. If the available Cap Pool Hold-Back Amount is not sufficient
to purchase such Eligible Interest Rate Cap, the Sellers and the Servicer
jointly and severally agree to fund such deficiency or indemnify the ISC
Administrative Agent, the Lease Administrative Agent and the Collateral Agent,
as applicable for any amounts funded in connection therewith.

ARTICLE IX

SECURITY INTEREST

SECTION 9.1 Grant of Security Interest. Without limiting Section 1.2(c) or (d),
to secure all Obligations of the Sellers and all other amounts owing to any
Affected Party under or in connection with this Agreement and each other
Transaction Document, whether now or hereafter existing, due or to become due,
direct or indirect, or absolute or contingent, including, all Indemnified
Amounts, payments on account of Collections received or deemed to be received
and fees and expenses, in each case pro rata according to the respective amounts
thereof, each Seller hereby assigns and pledges to the Collateral Agent, for the
benefit of the Affected Parties, and hereby grants to the Collateral Agent, for
the benefit of the Affected Parties, a security interest in all of the
following: all of such Seller’s right, title and interest now or hereafter
existing in, to and under the following of such Seller’s assets, whether now
owned or existing or hereafter acquired, and wherever located (whether or not in
the possession or control of such Seller), and all proceeds of the foregoing
(collectively, and together with the Asset Portfolios relating to the Receivable
Pools, the “Collateral”): (I) all Receivables comprising each Receivable Pool;
(II) the Related Assets in respect of each Receivable Pool; (III) the
Collections in respect of each Receivable Pool; (IV) all Accounts in respect of
each Receivable Pool; (V) all Chattel Paper in respect of each Receivable Pool;
(VI) all Contracts (including, without limitation, Lease Contracts,
notwithstanding anything to the contrary in Sections 1.2(c) or 1.2(d)); (VII)
all Deposit Accounts; (VIII) all Documents in respect of each Receivable Pool;
(IX) all Payment Intangibles in respect of each Receivable Pool; (X) all General
Intangibles in respect of each Receivable Pool; (XI) all Instruments in respect
of each Receivable Pool; (XII) all Inventory in respect of each Receivable Pool;
(XIII) all Investment Property in respect of each Receivable Pool; (XIV) all
letter of credit rights and supporting obligations in respect of each Receivable
Pool; (XV) the Sale Agreement and all rights and remedies of such Seller
thereunder; (XVI) all Eligible Interest Rate Caps entered into by the Sellers,
the right to receive all Cap Payments and all other rights and remedies in
respect thereof, (XVII), all other assets in the Asset Portfolio relating to
each Receivable Pool; (XVIII) all rights, interests, remedies and privileges of
such Seller relating to any of the foregoing (including the right to sue for
past, present or future infringement of any or all of the foregoing; and (XIX)
to the extent not otherwise included, all products and Proceeds (each
capitalized term in clauses (I) through (XIX) not otherwise defined in this
Agreement, as defined in the UCC) of each of the foregoing clauses (I) through
(XVIII) and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing (including insurance proceeds),
and all distributions (whether in money, securities or other property) and
collections from or with respect to any of the foregoing. Notwithstanding the
foregoing, the Collateral shall not include the Lease Devices, but this sentence
shall not derogate from any right the Collateral Agent, the Administrative

 

-79-



--------------------------------------------------------------------------------

Agents, the Purchasers or the Purchaser Agents may have (under Applicable Law or
otherwise) to seek or obtain an involuntary Lien (including, without limitation,
a judgment lien) on any Lease Device now owned or hereafter acquired by any
Seller.

Each Seller hereby authorizes the filing of financing statements, including
those filed under Section 8.3(d), describing the collateral covered thereby as
“all of debtor’s personal property and assets other than the Lease Devices” or
words to that effect, notwithstanding that such wording may be broader in scope
than the collateral described in this Section 9.1. This Agreement shall
constitute a security agreement under applicable Law.

SECTION 9.2 Remedies; Waiver. Upon, or at any time after, the declaration or
automatic occurrence of the Purchase Termination Date pursuant to this
Section 9.2, no Purchases or Reinvestments in respect of any Receivable Pool
thereafter will be made. Upon the declaration or automatic occurrence of the
Purchase Termination Date pursuant to this Section 9.2, the Collateral Agent, on
behalf of the Purchasers, shall have, in addition to all other rights and
remedies under this Agreement, any other Transaction Document or under
applicable Law, all other rights and remedies provided under the UCC of each
applicable jurisdiction and other applicable Laws (including all the rights and
remedies of a secured party upon default under the UCC (including the right to
sell any or all of the Collateral subject hereto)), all of which rights shall be
cumulative. To the fullest extent it may lawfully so agree, each Seller agrees
that it will not at any time insist upon, claim, plead, or take any benefit or
advantage of any appraisal, valuation, stay, extension, moratorium, redemption
or similar Law now or hereafter in force in order to prevent, delay, or hinder
the enforcement hereof or the absolute sale of any part of the Collateral; each
Seller for itself and all who claim through it, so far as it or they now or
hereafter lawfully may do so, hereby waives the benefit of all such Laws and all
right to have the Collateral marshaled upon any foreclosure hereof, and agrees
that any court having jurisdiction to foreclose this Agreement may order the
sale of the Collateral in its entirety. Without limiting the generality of the
foregoing, each Seller hereby waives and releases any and all right to require
the Collateral Agent or any Administrative Agent to collect any of such
obligations from any specific item or items of the Collateral or from any other
party liable as guarantor or in any other manner in respect of any of such
obligations or from any collateral for any of such obligations. Upon, or anytime
after, the occurrence of an Event of Termination (other than an Event of
Termination described in Section 10.1(c)) or Non-Reinvestment Event that remains
continuing, the Collateral Agent or any Administrative Agent shall, at the
request, or may with the consent, of the Required Purchasers, by notice to the
Servicer (on the Sellers’ behalf) declare the Purchase Termination Date to have
occurred and the Liquidation Period to have commenced and shall have all of the
remedies set forth in Section 9.2 or otherwise herein. Upon the occurrence of an
Event of Termination described in Section 10.1(c), the Purchase Termination Date
shall occur and the Liquidation Period shall commence automatically.

ARTICLE X

EVENTS OF TERMINATION

SECTION 10.1 Events of Termination. The following events shall be “Events of
Termination” hereunder:

 

-80-



--------------------------------------------------------------------------------

(a) Any of the following events:

(i) any Seller, Servicer, any Originator or Sprint Corporation shall fail to
perform or observe any covenant or agreement as and when required hereunder or
under any other Transaction Document (other than any covenant or agreement
referred to in clause (a)(ii) below) and such failure remains unremedied for
thirty (30) days after the earlier of the date (A) such Person receives notice
of such failure from the Collateral Agent or any Administrative Agent or (B) a
Responsible Officer obtains actual knowledge of such failure;

(ii) any of the following shall occur: any Seller, Servicer, any Originator or
Sprint Corporation shall fail to make any payment or deposit or transfer of
monies required to be made by it hereunder or under any other Transaction
Document as and when due and such failure is not remedied within three
(3) Business Days after the earlier of the date (A) such Person receives notice
of such failure from the Collateral Agent, any Administrative Agent or any
Purchaser Agent or (B) a Responsible Officer obtains actual knowledge of such
failure;

(iii) the Servicer shall fail to deliver any Information Package when due
pursuant to Section 3.1(a) and such failure is not remedied within two
(2) Business Days;

(b) any representation or warranty made or deemed to be made by any Seller, the
Servicer, any Originator or Sprint Corporation under or in connection with any
Transaction Document shall prove to have been false or incorrect in any material
respect when made or deemed to be made (without duplication as to any
materiality modifiers, qualifications, or limitations applicable thereto) for a
period of ten (10) days after the earlier of the date (i) such Person receives
notice thereof from the Collateral Agent or any Administrative Agent, or (ii) a
Responsible Officer obtains actual knowledge thereof (unless such representation
or warranty relates solely to one or more specific Pool Receivables and Seller
makes a Deemed Collection payment with respect to such Pool Receivable if and as
required pursuant to Section 3.2(a));

(c) an Event of Bankruptcy shall have occurred with respect to any Seller, the
Servicer, Sprint Corporation, any Originator or Sprint Corporation;

(d) a Change of Control shall occur;

(e) (A) The Collateral Agent, for the benefit of the Purchasers, fails at any
time to have a valid ownership interest or first priority perfected security
interest in the Pool Receivables, Lease Contracts and any Related Assets (or any
portion thereof) and all identifiable cash proceeds of any of the foregoing, in
each case, free and clear of any Adverse Claim (other than any Permitted Adverse
Claim) or (B) the Collateral Agent shall fail to have a valid first priority
perfected security interest in each Lock-Box Account;

 

-81-



--------------------------------------------------------------------------------

(f) An ERISA Event shall have occurred that is reasonably expected to result in
a Material Adverse Effect; provided, however, that the occurrence of any ERISA
Event that results in or is reasonably expected to result in the imposition of a
lien by the PBGC on the assets of any Seller shall be considered as reasonably
expected to result in a Material Adverse Effect.

(g) any of Servicer, Sprint Corporation, any Seller or any Originator, shall be
(i) required to register as an “investment company” or (ii) “controlled” by an
“Investment Company”, in each case, under (and as defined in) the Investment
Company Act;

(h) any material provision of this Agreement, the Sale Agreement, the Fee
Letters, the Lock-Box Agreements, the Intercreditor Agreement or the Performance
Support Agreement shall cease to be the valid and binding obligation enforceable
against the Servicer, Sprint Corporation, any Seller or any Originator;

(i) any Seller shall fail to pay in full all of its Obligations to the
Collateral Agent, any Administrative Agent or any Purchaser hereunder on or
prior to the Legal Final;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $250,000,000 (or, in the case of a judgment rendered against any
Seller, individually, $15,325) shall be rendered against Sprint Corporation (or
any Significant Subsidiary) and the same shall remain undischarged for a period
of 60 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of Sprint Corporation (or any Significant Subsidiary) to enforce
any such judgment; or

(k) the Performance Support Agreement is canceled, rescinded, amended or
modified without the prior written consent of the Collateral Agent, each
Administrative Agent and each Purchaser Agent; or

(l) the occurrence of any of the following (under, and as defined in, the
Intercreditor Agreement): (i) an event that could give rise to an “Enforcement
Period” or (ii) any action by the “MLS Collateral Agent” to accelerate payment
of the “MLS Claim” or any other obligations and liabilities under any of the
“MLS Documents” or foreclose or realize upon or enforce any of its rights with
respect to the “MLS Collateral”.

An Event of Termination shall be deemed to be continuing until waived in writing
by each Administrative Agent, the Collateral Agent and the Required Purchasers.

ARTICLE XI

PURCHASER AGENTS; COLLATERAL AGENT;

ADMINISTRATIVE AGENTS;

CERTAIN RELATED MATTERS

SECTION 11.1 Limited Liability of Purchasers, Purchaser Agents, Collateral Agent
and the Administrative Agents. The obligations of the Collateral Agent, each

 

-82-



--------------------------------------------------------------------------------

Administrative Agent, each Purchaser and each Purchaser Agent under the
Transaction Documents are solely the corporate obligations of such Person.
Except with respect to any claim arising out of the willful misconduct or gross
negligence of such Person, no claim may be made by any Seller, any Originator,
the Servicer, Sprint Spectrum or Sprint Corporation against the Collateral
Agent, any Administrative Agent, any Purchaser or any Purchaser Agent or their
respective Affiliates, directors, members, managers, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection therewith; and each Seller and the Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages not expressly
permitted by this Section 11.1, whether or not accrued and whether or not known
or suspected to exist in its favor. Notwithstanding any provision of this
Agreement or any other Transaction Document to the contrary: (i) in no event
shall the Collateral Agent, any Administrative Agent or any Purchaser Agent ever
be required to take any action which exposes it to personal liability or which
is contrary to the provision of any Transaction Document or applicable Law and
(ii) neither the Collateral Agent, any Administrative Agent nor any Purchaser
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any party hereto or any other
Person, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Collateral Agent, any
Administrative Agent or any Purchaser Agent shall be read into this Agreement or
the other Transaction Documents or otherwise exist against the Collateral Agent,
any Administrative Agent or any Purchaser Agent. In performing its functions and
duties hereunder, the Collateral Agent and each Administrative Agent shall act
solely as the agent of the Purchasers and the Purchaser Agents, as applicable,
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller, any Originator, the
Servicer, Sprint Spectrum, Sprint Corporation or any other Person.

SECTION 11.2 Authorization and Action of each Purchaser Agent. By its execution
hereof, in the case of each Conduit Purchaser and Committed Purchaser, and by
accepting the benefits hereof, each Enhancement Provider and Liquidity Provider,
each such party hereby designates and appoints its related Purchaser Agent to
take such action as agent on its behalf and to exercise such powers as are
delegated to such Purchaser Agent by the terms hereof, together with such powers
as are reasonably incidental thereto. Each Purchaser Agent reserves the right,
in its sole discretion, to take any actions and exercise any rights or remedies,
in each case, authorized or provided for under this Agreement or any other
Transaction Document and any related agreements and documents.

SECTION 11.3 Authorization and Action of each Administrative Agent and
Collateral Agent.

(a) By its execution hereof, in the case of each Conduit Purchaser, Committed
Purchaser and Purchaser Agent, each such party hereby designates and appoints
each of BTMUNY, Mizuho and SMBCSI as an Administrative Agent and Mizuho as
Collateral Agent to take such action as agent on its behalf and to exercise such
powers as are delegated to such party by the terms hereof, together with such
powers as are reasonably incidental thereto. Each Administrative Agent and the
Collateral Agent reserves the

 

-83-



--------------------------------------------------------------------------------

right, in its sole discretion, to take any actions and exercise any rights or
remedies, in each case, authorized or provided for under this Agreement or any
other Transaction Document and any related agreements and documents. To the
extent any provision of any Transaction Document requires the mutual agreement
of the Administrative Agents and/or the Collateral Agent in order for one or all
of the Administrative Agents and/or the Collateral Agent to take any action, and
a mutual agreement cannot be reached between the Administrative Agents, the
course of action selected in writing by the Required Purchasers shall
control. If any provision of any Transaction Document permits the Collateral
Agent or an Administrative Agent to take any action in its discretion, this
paragraph shall not limit such discretionary right.

(b) Each Conduit Purchaser, each Committed Purchaser and each Purchaser Agent
that is or that becomes a party hereto acknowledges and agrees that it (i) has
received and reviewed a copy of the Intercreditor Agreement, (ii) has instructed
the Administrative Agents and the Collateral Agent to enter into the
Intercreditor Agreement, and (iii) has consented to and will comply with the
terms of the Intercreditor Agreement. Each Administrative Agent the Collateral
Agent (in each case, acting individually or collectively) is hereby authorized
to deliver an Enforcement Notice under, and as defined in, the Intercreditor
Agreement at any time during the continuance of any Event of Termination,
Collection Control Event or Non-Reinvestment Event.

SECTION 11.4 Delegation of Duties of each Purchaser Agent . Each Purchaser Agent
may execute any of its duties through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Purchaser Agent shall be responsible to any Purchaser in its Purchaser Group
for the negligence or misconduct of any agents or attorneys in fact selected by
it with reasonable care.

SECTION 11.5 Delegation of Duties of each Administrative Agent and the
Collateral Agent. The Collateral Agent and each Administrative Agent may execute
any of its duties through agents or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Collateral Agent nor any Administrative Agent shall be responsible to any
Purchaser, any Purchaser Agent or any other Person for the negligence or
misconduct of any agents or attorneys in fact selected by it with reasonable
care.

SECTION 11.6 Successor Administrative Agent and Collateral Agent. (a) An
Administrative Agent may, upon at least thirty (30) days’ notice to the Servicer
(on the Sellers’ behalf), the other Administrative Agent and each Purchaser
Agent, resign as an Administrative Agent. Such resignation shall not become
effective until a successor agent (which may be the other Administrative Agent)
(i) is appointed by the Required Purchasers and so long as no Event of
Termination, Collection Control Event or Non-Reinvestment Event has occurred and
is continuing, by the Servicer (on the Sellers’ behalf) (such consent not to be
unreasonably withheld, conditioned or delayed), and (ii) has accepted such
appointment. Upon such acceptance of its appointment as an Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall succeed to and become vested with all the rights and duties of such
retiring Administrative Agent, and such retiring Administrative Agent shall be
discharged from its duties and obligations under the Transaction Documents.

 

-84-



--------------------------------------------------------------------------------

(b) The Collateral Agent may, upon at least thirty (30) days’ notice to the
Servicer (on the Sellers’ behalf), the Administrative Agents and each Purchaser
Agent, resign as Collateral Agent. Such resignation shall not become effective
until a successor Collateral Agent (which shall be an Administrative Agent prior
to the occurrence of an Event of Termination) (i) is appointed by the Required
Purchasers and so long as no Event of Termination, Collection Control Event or
Non-Reinvestment Event has occurred and is continuing, by the Servicer (on the
Sellers’ behalf) (such consent not to be unreasonably withheld, conditioned or
delayed), and (ii) has accepted such appointment. Upon such acceptance of its
appointment as the Collateral Agent hereunder by a successor Collateral Agent,
such successor Collateral Agent shall succeed to and become vested with all the
rights and duties of such retiring Collateral Agent, and such retiring
Collateral Agent shall be discharged from its duties and obligations under the
Transaction Documents.

SECTION 11.7 Indemnification. Each Committed Purchaser shall indemnify and hold
harmless the Collateral Agent (including when acting as “Directing Agent” under
and as defined in the Intercreditor Agreement) and each Administrative Agent and
their respective officers, directors, employees, representatives and agents (to
the extent not reimbursed by the Sellers or the Servicer and without limiting
the obligation of the Sellers or the Servicer to do so), ratably in accordance
with its aggregate Pool Commitments from and against any and all liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
and disbursements of any kind whatsoever (including in connection with any
investigative or threatened proceeding, whether or not such Person is designated
a party thereto) that may at any time be imposed on, incurred by or asserted
against the Collateral Agent or any such Administrative Agent for such Person as
a result of, or related to, any of the transactions contemplated by the
Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements to the extent resulting
solely from the gross negligence or willful misconduct of such Person as finally
determined by a court of competent jurisdiction).

SECTION 11.8 Reliance, etc. Without limiting the generality of Section 11.1, the
Collateral Agent, each Administrative Agent and each Purchaser Agent: (a) may
consult with legal counsel, independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Purchaser
or any other holder of any interest in Pool Receivables and shall not be
responsible to any Purchaser or any such other holder for any statements,
warranties or representations made by other Persons in or in connection with any
Transaction Document; (c) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
any Transaction Document on the part of the Sellers or to inspect the property
(including the books and records) of the Sellers; (d) shall not be responsible
to any Purchaser or any other holder of any interest in Pool Receivables for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of any Transaction Document; and (e) shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

 

-85-



--------------------------------------------------------------------------------

SECTION 11.9 Purchasers and Affiliates. Each of the Purchasers, the Purchaser
Agents, the Collateral Agent, the Administrative Agents and any of their
respective Affiliates may generally engage in any kind of business with any
Seller, any Originator, the Servicer, Sprint Corporation or any Obligor, any of
their respective Affiliates and any Person who may do business with or own
securities of any Seller, any Originator, the Servicer, Sprint Corporation or
any Obligor or any of their respective Affiliates. Notwithstanding anything to
the contrary herein or in any other Transaction Document, the failure of the
representation and warranty set forth in Section 6.1(u) with respect to the
business and financial affairs of the Purchasers to be true or correct shall not
(x) constitute a default, Event of Termination or Unmatured Event of Termination
or (y) require the Sellers or Servicer to indemnify or otherwise reimburse any
Affected Party for any losses related thereto.

SECTION 11.10 Sharing of Recoveries. Each Purchaser agrees that if it receives
any recovery, through set-off, judicial action or otherwise, on any amount
payable or recoverable hereunder in a greater proportion than should have been
received hereunder or otherwise inconsistent with the provisions hereof, then
the recipient of such recovery shall purchase for cash an interest in amounts
owing to the other Purchasers (as return of Investment or otherwise), without
representation or warranty except for the representation and warranty that such
interest is being sold by each such other Purchaser free and clear of any Lien
created or granted by such other Purchaser, in the amount necessary to create
proportional participation by the Purchaser in such recovery. If all or any
portion of such amount is thereafter recovered from the recipient, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.

SECTION 11.11 Non-Reliance. Each Purchaser expressly acknowledges that none of
the Collateral Agent, the Administrative Agents, the Purchaser Agents nor any of
their respective officers, directors, members, partners, certificateholders,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Collateral Agent, any Administrative
Agent, or any Purchaser Agent hereafter taken, including any review of the
affairs of any Seller, the Servicer or any Originator, shall be deemed to
constitute any representation or warranty by the Collateral Agent, any
Administrative Agent or any Purchaser Agent. Each Purchaser represents and
warrants to the Collateral Agent, each Administrative Agent and each Purchaser
Agent that, independently and without reliance upon the Collateral Agent, any
Administrative Agent, any Purchaser Agent or any other Purchaser and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Sellers, the Servicer, the Originators, and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Without limiting the foregoing, the
Purchasers and the Purchasers Agents acknowledge and agree that (i) the
Administrative Agents have made certain of their own analytics, credit
evaluations, models and/or projections regarding the performance and expected
performance of the Receivable Pools available to certain Purchasers and/or
Purchaser Agents, (ii) such information was made available to it solely as an
accommodation by the applicable Administrative Agent and that such party has
made its own independent credit analysis and investigation regarding the
performance and expected performance of the applicable Receivable Pool, and
(iii) no Administrative Agent shall have any responsibility or liability for the
accuracy or completeness of any such information. Except for

 

-86-



--------------------------------------------------------------------------------

items specifically required to be delivered hereunder, neither the Collateral
Agent nor any Administrative Agent shall have any duty or responsibility to
provide any Purchaser Agent or Purchaser with any information concerning the
Sellers, the Servicer or the Originators or any of their Affiliates that comes
into its possession or any of its officers, directors, members, partners,
certificateholders, employees, agents, attorneys-in-fact or Affiliates.

ARTICLE XII

INDEMNIFICATION

SECTION 12.1 Indemnities by the Sellers.

(a) General Indemnity. Without limiting any other rights which any such Person
may have hereunder or under applicable Law, the Sellers agree to indemnify and
hold harmless the Collateral Agent (including, without limitation, the
Collateral Agent when acting in its capacity as “Directing Agent” under and as
defined in the Intercreditor Agreement), each Administrative Agent, each
Purchaser, each Purchaser Agent and each other Affected Party and each of their
respective Affiliates, and all members, managers, directors, shareholders,
officers, employees and attorneys or agents of any of the foregoing (each an
“Indemnified Party”), forthwith on demand, from and against any and all damages,
losses, claims, liabilities and related costs and expenses, including reasonable
and documented attorneys’ fees and disbursements but excluding Taxes
(indemnification for which shall be governed by Section 3.3(e)) (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of, relating to or in connection
with the Transaction Documents, any of the transactions contemplated thereby, or
the ownership, maintenance or funding, directly or indirectly, of any Asset
Portfolio (or any part thereof) or otherwise arising out of or relating to or
resulting from the actions or inactions of any Seller, Servicer, Sprint
Spectrum, any Originator or Sprint Corporation, provided, however,
notwithstanding anything to the contrary in this Article XII, excluding
Indemnified Amounts solely to the extent (x) resulting from the gross negligence
or willful misconduct on the part of such Indemnified Party as determined by a
final non-appealable judgment by a court of competent jurisdiction or
(y) resulting from a claim brought by any Seller against an Indemnified Party
for breach of such Indemnified Party’s obligations under any Transaction
Document as determined by a final non-appealable judgment by a court of
competent jurisdiction. Without limiting the foregoing, the Sellers shall
indemnify, subject to the express limitations set forth in this Section 12.1,
and hold harmless each Indemnified Party for any and all Indemnified Amounts
arising out of, relating to or resulting from:

(i) the transfer by any Seller of any interest in any Lease Device or Lease
Contract to any Person, or of any Pool Receivable or Related Asset other than
the transfer or pledge of any Lease Contract, Pool Receivable and Related Assets
to the Collateral Agent on behalf of the Purchasers pursuant to this Agreement,
the transfer by any Originator to any Seller pursuant to the Sale Agreement and
the grant of a security interest to the Collateral Agent pursuant to this
Agreement and to any Seller pursuant to the Sale Agreement;

 

-87-



--------------------------------------------------------------------------------

(ii) any representation or warranty made by any Seller under or in connection
with any Transaction Document, any Information Package or any other information
or report delivered by or on behalf of any Seller pursuant hereto, which shall
have been untrue, false or incorrect when made or deemed made;

(iii) the failure of any Seller to comply with the terms of any Transaction
Document or any applicable Law (including with respect to any Lease Device,
Lease Contract, Pool Receivable or Related Assets), or the nonconformity of any
Lease Device, Lease Contract, Pool Receivable or Related Assets with any such
Law;

(iv) the lack of an enforceable ownership interest, or a first priority
perfected security interest, in the Lease Devices, Lease Contracts, Pool
Receivables (and all Related Assets) in respect of any Receivable Pool against
all Persons (including any bankruptcy trustee or similar Person);

(v) the failure to file, or any delay in filing of, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or under any other applicable Laws with respect to any Pool
Receivable whether at the time of any Purchase or Reinvestment or at any time
thereafter;

(vi) any suit or claim related to the Pool Receivables or any Transaction
Document (including any products liability or environmental liability claim
arising out of or in connection with merchandise or services that are the
subject of any Pool Receivable);

(vii) failure by any Seller to comply with the “bulk sales” or analogous Laws of
any jurisdiction;

(viii) any loss arising, directly or indirectly, as a result of the imposition
of sales or similar transfer type taxes or the failure by any Seller to timely
collect and remit to the appropriate authority any such taxes;

(ix) any commingling of any Collections by any Seller, any Originator, Sprint
Corporation or the Servicer relating to the Pool Receivables with any of their
funds or the funds of any other Person;

(x) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness; or

(xi) any inability of any Originator or any Seller to assign any Lease Device,
Lease Contract, Pool Receivable or Related Asset as contemplated under the
Transaction Documents; or the violation or breach by any Seller of any
confidentiality provision, or of any similar covenant of non-disclosure, with
respect to any Contract, or any other Indemnified Amount with respect to or
resulting from any such violation or breach.

 

-88-



--------------------------------------------------------------------------------

(b) Contribution. If for any reason the indemnification provided above in this
Section 12.1 is unavailable to an Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then Sellers shall contribute to the amount paid
or payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and Sellers on the
other hand but also the relative fault of such Indemnified Party as well as any
other relevant equitable considerations.

SECTION 12.2 Indemnity by the Servicer. Without limiting any other rights which
any such Person may have hereunder or under applicable Law, the Servicer agrees
to indemnify and hold harmless each Indemnified Party from any and all
Indemnified Amounts incurred by any of them and arising out of, relating to or
resulting from: (i) any breach by it (in any capacity) of any of its obligations
or duties under this Agreement or any other Transaction Document; (ii) the
untruth or inaccuracy of any representation or warranty made by it (in any
capacity) hereunder or under any other Transaction Document; (iii) the failure
of any information contained in an Information Package to be true and correct,
or the failure of any other information provided to any such Indemnified Party
by, or on behalf of, the Servicer (in any capacity) to be true and correct;
(iv) any negligence or willful misconduct on its (in any capacity) part arising
out of, relating to, in connection with, or affecting any transaction
contemplated by the Transaction Documents, any Lease Device, Lease Contract,
Pool Receivable or any Related Asset; (v) the failure by the Servicer (in any
capacity) to comply with any applicable Law, rule or regulation with respect to
any Pool Receivable or the related Contract or its servicing thereof; (vi) any
commingling of any funds by it (in any capacity) relating to any Asset Portfolio
with any of its funds or the funds of any other Person or (vii) the
Intercreditor Agreement, including any commingling of funds contemplated
thereby; provided, however, notwithstanding anything to the contrary in this
Article XII, excluding Indemnified Amounts solely to the extent (x) resulting
from the gross negligence or willful misconduct on the part of such Indemnified
Party as determined by a final non-appealable judgment by a court of competent
jurisdiction, (y) resulting from a claim brought by Servicer against an
Indemnified Party for breach of such Indemnified Party’s obligations under any
Transaction Document as determined by a final non-appealable judgment by a court
of competent jurisdiction or (z) they constitute recourse with respect to a
Lease Device, Lease Contract, Pool Receivable and the Related Assets by reason
of bankruptcy or insolvency, or the financial or credit condition or financial
default, of the related Obligor.

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1 Amendments, Etc. No amendment, modification or waiver of any
provision of this Agreement or consent to any departure by any Seller or the
Servicer therefrom shall in any event be effective unless the same shall be in
writing and signed by the Sellers, the Servicer, the Collateral Agent, the
Administrative Agent and the Required Purchasers, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
modification shall (i) decrease the outstanding amount of, or extend the
repayment of or any scheduled payment date for the payment of, any Yield in
respect of the Purchasers’ Pool

 

-89-



--------------------------------------------------------------------------------

Investment in respect of any Receivable Pool or any fees owed to any Purchaser,
the Collateral Agent, any Purchaser Agent or any Administrative Agent without
the prior written consent of such Person; (ii) forgive or waive or otherwise
excuse any repayment of the Purchasers’ Pool Investment in respect of any
Receivable Pool without the prior written consent of each Purchaser and the
related Purchaser Agent affected thereby; (iii) increase the Pool Commitment in
respect of any Receivable Pool of any Purchaser without its prior written
consent; (iv) amend or modify the ratable share of any Committed Purchaser’s
Pool Commitment in respect of any Receivable Pool or its percentage of the
Purchasers’ Pool Commitment relating to any Receivable Pool without such
Committed Purchaser’s prior written consent; (v) amend or modify the provisions
of this Section 13.1, or the definition of “Delinquent Receivable”, “Defaulted
Receivable”, “Eligible Receivable”, “Event of Termination”, “Specified Unmatured
Event”, “Unmatured Event of Termination”, “Collection Control Event”,
“Non-Reinvestment Event”, “Required Purchasers”, “Net Portfolio Balance”,
“Purchase Termination Date” (other than pursuant to an extension thereof in
accordance with Section 3.5), “Required Reserves” or “Yield Period” (or any of
the definitions used in any such preceding definition in a manner that would
circumvent the intention of the restrictions set forth in this Section 13.1), in
each case, without the prior written consent of each affected Purchaser and
Purchaser Agent or (vi) release all or any material part of any Asset Portfolio
or Lease Contract from the security interest granted by any Seller to the
Collateral Agent hereunder without the prior written consent of each Purchaser
and Purchaser Agent; provided, further, that (i) the consent of Sprint Spectrum
shall not be required for the effectiveness of any amendment which modifies on a
prospective basis, the representations, warranties, covenants or
responsibilities of the Servicer at any time when the Servicer is not an
Affiliate of Sprint Corporation and (ii) the consent of the Seller, the Servicer
or Sprint Spectrum shall not be required for the effectiveness of any amendment
which modifies on a prospective basis the Lease Advance Rate or Lease Advance
Matrix in accordance with the last paragraph of Section 4.5; provided, further,
that no waiver of a Non-Reinvestment Event pursuant to Section 4.5(e) or
Section 4.5(f) of this Agreement shall be effective unless the ISC Advance Rate
Matrix shall have been amended taking into account the performance of the ISC
Receivable Pool as of such date; provided, further, that no waiver of a
Non-Reinvestment Event pursuant to Section 4.5(g) or Section 4.5(h) of this
Agreement shall be effective unless the Lease Advance Rate Matrix shall have
been amended taking into account the performance of the Lease Receivable Pool as
of such date. Notwithstanding anything in any Transaction Document to the
contrary, none of Sellers or Servicer shall (and shall not permit Sprint
Corporation to) amend, waive or otherwise modify any other Transaction Document,
or consent to any such amendment or modification, without the prior written
consent of the Collateral Agent, each Administrative Agent and the Required
Purchasers.

SECTION 13.2 Notices, Etc . All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and email communication) and shall be personally delivered or sent by
express mail or nationally recognized overnight courier or by certified mail,
first class postage prepaid, or by facsimile or email, to the intended party at
the address, facsimile number or email address of such party set forth in
Schedule 13.2 or at such other address, facsimile number or email address as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (b) if transmitted by facsimile or email, when receipt
is confirmed by telephonic or electronic means.

 

-90-



--------------------------------------------------------------------------------

SECTION 13.3 Successors and Assigns; Participations; Assignments.

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, the Sellers and the Servicer may not assign
or transfer any of their rights or delegate any of their duties hereunder or
under any Transaction Document without the prior consent of the Collateral
Agent, each Administrative Agent and each Purchaser Agent.

(b) Participations. Any Purchaser may sell to one or more Persons (each a
“Participant”) participating interests in the interests of such Purchaser
hereunder; provided, however, that no Purchaser shall grant any participation
under which the Participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Transaction Document. Such Purchaser shall
remain solely responsible for performing its obligations hereunder, and each
Seller, the Servicer, the Collateral Agent, each Purchaser Agent and each
Administrative Agent shall continue to deal solely and directly with such
Purchaser in connection with such Purchaser’s rights and obligations hereunder.
Each Participant shall be subject to the requirements under Section 3.3(e)(v) as
if such Participant were a Purchaser, it being understood that the documentation
required under such section shall be delivered to the participating Purchaser. A
Purchaser shall not agree with a Participant to restrict such Purchaser’s right
to agree to any amendment hereto, except amendments that require the consent of
all Purchasers or all Purchaser Agents. Each Purchaser that sells a
participation shall, acting solely for this purpose as an agent of the Sellers,
maintain a register on which it enters the name and address of each Participant
and the Purchases (and Yield, fees, and other similar amounts under this
Agreement) of each Participant’s interest in the interests of such Purchaser
under the Transaction Documents (the “Participant Register”); provided that no
Purchaser shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Pool Receivables or
Related Assets or other obligations under any Transaction Document) to any
Person except to the extent that such disclosure is necessary to establish that
such interest or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Purchaser shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, neither
the Collateral Agent nor any Administrative Agent (in its capacity as an
Administrative Agent) shall have any responsibility for maintaining a
Participant Register.

(c) Assignment by Conduit Purchasers. This Agreement and each Conduit
Purchaser’s rights and obligations under this Agreement (including its interest
in the Asset Portfolio) or any other Transaction Document shall be freely
assignable in whole or in part by such Conduit Purchaser and its successors and
permitted assigns to any Eligible Assignee without the consent of the Servicer
(on the Sellers’ behalf) or any Seller except to the extent such consent may be
required solely in accordance with clause (iv) of the definition of Eligible
Assignee. Each assignor of all or a portion of its interest in the

 

-91-



--------------------------------------------------------------------------------

Asset Portfolios shall notify the Collateral Agent, the Administrative Agents,
the related Purchaser Agent and the Servicer (on the Sellers’ behalf) of any
such assignment. Each assignor of all or a portion of its interest in the Asset
Portfolios may, in connection with such assignment and subject to Section 13.8,
disclose to the assignee any information relating to the Asset Portfolios,
furnished to such assignor by or on behalf of the Sellers, the Servicer, the
Collateral Agent or the Administrative Agents. Notwithstanding anything to the
contrary set forth in this Agreement, any assignment by a Conduit Purchaser of
its rights and obligations under this Agreement (including its interest in each
of the Asset Portfolios) shall be made on a pro rata basis with respect to its
interest in each Receivable Pool. Furthermore, notwithstanding anything to the
contrary set forth herein (other than Section 13.3(f)), each Conduit Purchaser
may at any time pledge, grant a security interest in or otherwise transfer all
or any portion of its interest in the Asset Portfolios or under this Agreement
to a Collateral Trustee, in each case without notice to or the consent of the
Sellers or the Servicer, but such pledge grant or transfer shall not relieve any
Person from its obligations hereunder.

(d) Assignment by Committed Purchasers. (i) Each Committed Purchaser may freely
assign to any Eligible Assignee without the consent of Seller except as required
pursuant to clause (iv) of the definition of Eligible Assignee all or a portion
of its rights and obligations under this Agreement or in any other Transaction
Document (including all or a portion of its Commitment and its interest in each
of the Asset Portfolios) in each case, with prior written consent (such consent
not to be unreasonably withheld) of the Collateral Agent, each Administrative
Agent, the related Purchaser Agent and prior written notice to Seller; provided,
however that the parties to each such assignment shall execute and deliver to
the Collateral Agent, the Administrative Agents and to Seller, for its recording
in the Register, a duly executed and enforceable joinder to this Agreement
(“Joinder”). Notwithstanding anything to the contrary set forth in this
Agreement, any assignment by a Committed Purchaser of its rights and obligations
under this Agreement (including its Commitment and its interest in each of the
Asset Portfolios) shall be made on a pro rata basis with respect to its interest
in each Receivable Pool.

(ii) From and after the effective date specified in such Joinder, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Joinder, have the rights and obligations of a Committed Purchaser
thereunder and (y) the assigning Committed Purchaser shall, to the extent that
rights and obligations have been assigned by it pursuant to such Joinder,
relinquish such rights and be released from such obligations under this
Agreement. In addition, any Committed Purchaser may assign all or any portion of
its rights (including its interest in each of the Asset Portfolios) under this
Agreement to any Federal Reserve Bank without notice to or consent of Seller,
the Servicer, any other Committed Purchaser, Conduit Purchaser, the Collateral
Agent or the Administrative Agents.

(e) Register.

(i) Each Administrative Agent (on behalf of the Sellers) shall in respect of its
related Receivable Pool maintain a register for the recordation of the

 

-92-



--------------------------------------------------------------------------------

names and addresses of the Purchasers, and the Purchases (and Yield, fees and
other similar amounts under this Agreement) pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Sellers, the Administrative Agents, the
Collateral Agent and the Purchasers shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Purchaser solely for
U.S. federal income Tax purposes. The Register shall be available for inspection
by any Seller and any Purchaser, at any reasonable time and from time to time
upon reasonable prior notice.

(ii) Each Administrative Agent shall also maintain in the Register each
assignee’s interest or obligations under the Transaction Documents with respect
to each assignment pursuant to Section 13.3(c) or 13.3(d) and shall record such
assignment upon notice from the applicable Purchaser. The entries in the
Register shall be conclusive absent manifest error.

(f) Status of Receivables. Notwithstanding the foregoing, unless disposed of or
assigned by the Servicer or the Collateral Agent in accordance with the terms of
this Agreement (including pursuant to Section 9.2), each Purchaser’s interest in
an Asset Portfolio and the Lease Contracts shall remain subject to the
provisions of this Agreement, including the provisions relating to the
re-conveyance of Receivables to the Sellers or the Servicer, notwithstanding any
sale or assignment of such interest by such Purchaser.

(g) Status of Conduit Purchasers. So long as any Conduit Purchaser holds any
Investment, such Conduit Purchaser shall be a multi-seller asset-backed
commercial paper conduit.

SECTION 13.4 No Waiver; Remedies; Set-Off. No failure on the part of the
Collateral Agent, any Administrative Agent, any Liquidity Provider, any
Enhancement Provider, any Affected Party, any Purchaser, any Purchaser Agent or
any Indemnified Party to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by Law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the foregoing, each Purchaser, each Purchaser Agent, the
SCC Administrative Agent, Mizuho, the Collateral Agent, the ISC Administrative
Agent, SMBCSI, the Lease Administrative Agent, each Enhancement Provider, each
Liquidity Provider, each Affected Party, and any of their Affiliates (each a
“Set-off Party”) are each hereby authorized at any time during the continuance
of an Event of Termination, Collection Control Event or Non-Reinvestment Event
(in addition to any other rights it may have) to setoff, appropriate and apply
(without presentment, demand, protest or other notice which are hereby expressly
waived) any deposits and any other indebtedness held or owing by such Set-off
Party (including by any branches or agencies of such Set-off Party) to, or for
the account of, the Sellers against amounts owing by the Sellers hereunder (even
if contingent

 

-93-



--------------------------------------------------------------------------------

or unmatured). For the avoidance of doubt, the applicable Set-off Party shall
not set off against any deposits of the Servicer with respect to any obligations
of the Sellers.

SECTION 13.5 Binding Effect; Survival.

(a) This Agreement shall be binding upon and inure to the benefit of the
Sellers, Sprint Spectrum, the Collateral Agent, each Administrative Agent, each
Purchaser, and the provisions of Section 4.2 and Article XII shall inure to the
benefit of the Affected Parties and Indemnified Parties, respectively, and their
respective successors and assigns.

(b) Each Liquidity Provider, each Enhancement Provider and each other Affected
Party are express third party beneficiaries hereof. Subject to clause (i) of
Section B of Appendix A hereto, this Agreement shall not confer any rights or
remedies upon any other Person, other than the third party beneficiaries
specified in this Section 13.5(b).

(c) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Final Payout Date. The rights and remedies with respect to any
breach of any representation and warranty made by the Sellers pursuant to
Article VI and the indemnification and payment provisions of Article XII and
Sections 1.2(e), 1.5, 3.2, 3.3, 4.1, 4.2, 4.3, 11.7, 13.4, 13.5, 13.6, 13.7,
13.8, 13.11, 13.12, 13.13 and 13.14 shall be continuing and shall survive any
termination of this Agreement.

SECTION 13.6 Costs and Expenses. The Sellers shall pay on demand all reasonable
and documented out-of-pocket costs and expenses incurred by or on behalf of the
Collateral Agent, each Administrative Agent, each Purchaser and each Purchaser
Agent in connection with:

(a) the negotiation, preparation, execution and delivery of this Agreement and
the other Transaction Documents and any amendment of or consent or waiver under
any of the Transaction Documents (whether or not consummated), or the
enforcement of, or any actual or reasonably claimed breach of, this Agreement or
any of the other Transaction Documents, including reasonable and documented
accountants’, auditors’, consultants’ and attorneys’ fees and expenses to any of
such Persons and the fees and charges of any nationally recognized statistical
rating agency or any independent accountants, auditors, consultants or other
agents incurred in connection with any of the foregoing or in advising such
Persons as to their respective rights and remedies under any of the Transaction
Documents in connection with any of the foregoing; and

(b) subject only to the limitations in Sections 7.1(c) and 7.4(c), the
administration (including periodic auditing as provided for herein) of this
Agreement and the other Transaction Documents and the transactions contemplated
thereby, including all reasonable and documented expenses and accountants’,
consultants’ and attorneys’ fees incurred in connection with the administration
and maintenance of this Agreement and the other Transaction Documents and the
transactions contemplated thereby;

 

-94-



--------------------------------------------------------------------------------

provided, however, that so long as no Unmatured Event of Termination, Event of
Termination, Collection Control Event or Non-Reinvestment Event has occurred and
remains continuing, the Sellers’ obligation under this Section 13.6 to pay the
reasonable and documented attorneys’ fees and expenses incurred by the
Collateral Agent and each Administrative Agent, the Purchasers and the Purchaser
Agents shall be limited to paying the reasonable and documented fees and
expenses of three (two if the Collateral Agent is also an Administrative Agent)
law firms, each one selected by the Collateral Agent and each Administrative
Agent in its sole discretion; provided, further, however, that, for the
avoidance of doubt, such limitation shall not apply to any reasonable and
documented attorneys’ fees and expenses incurred by the Collateral Agent and
each Administrative Agent, any Purchaser or any Purchaser Agent during the
continuance of an Unmatured Event of Termination, Event of Termination,
Collection Control Event or Non-Reinvestment Event even if such event
subsequently ceases to be continuing.

SECTION 13.7 No Proceedings.

(a) Each Seller, the Servicer, the Collateral Agent, each Administrative Agent,
each Purchaser and each Purchaser Agent, each hereby agrees that it will not
institute against any Conduit Purchaser, or join any other Person in instituting
against any Conduit Purchaser, any proceeding of the type referred to in the
definition of Event of Bankruptcy from the Closing Date until one year plus one
day following the last day on which all Commercial Paper Notes and other
publicly or privately placed indebtedness of such Conduit Purchaser shall have
been indefeasibly paid in full. The foregoing shall not limit any such Person’s
right to file any claim in or otherwise take any action with respect to any
insolvency proceeding that was instituted by any Person other than such parties.

(b) The Servicer, the Collateral Agent, each Administrative Agent, each
Purchaser and each Purchaser Agent, each hereby agrees that it will not
institute against any Seller, or join any other Person in instituting against
any Seller, any proceeding of the type referred to in the definition of Event of
Bankruptcy; provided, however, that the Collateral Agent or any Administrative
Agent, with the prior consent of the Required Purchasers, may, or shall at the
direction of the Required Purchasers institute or join any other Person in
instituting any such proceeding against any Seller. The foregoing shall not
limit any such Person’s right to file any claim in or otherwise take any action
with respect to any insolvency proceeding that was instituted by any Person
other than such parties.

SECTION 13.8 Confidentiality.

(a) Each party hereto acknowledges that the Collateral Agent, each
Administrative Agent, each Purchaser and each Purchaser Agent regards the terms
of the transactions contemplated by this Agreement to be proprietary and
confidential, and each such party severally agrees that:

(i) it will not disclose without the prior consent of the Collateral Agent, each
Administrative Agent (other than to its Collateral Trustee (if any) and

 

-95-



--------------------------------------------------------------------------------

its and its Affiliates’ directors, officers, employees and agents, accountants,
auditors, counsel or other advisors (collectively, “representatives”) of such
party, each of whom shall be informed by such party of the confidential nature
of the Program Information (as defined below) and of the terms of this
Section 13.8), (1) any information regarding the pricing terms in, or copies of,
this Agreement, any other Transaction Document (other than the Intercreditor
Agreement and any Lock-Box Agreement) or any transaction contemplated hereby or
thereby, (2) any information regarding the organization, business or operations
of any Purchaser generally or the services performed by the Collateral Agent or
any Administrative Agent for any Purchaser, or (3) any information which is
furnished by the Collateral Agent or an Administrative Agent to such party and
is designated by the Collateral Agent or such Administrative Agent to such party
in writing as confidential (the information referred to in clauses (1), (2) and
(3) is collectively referred to as the “Program Information”); provided that
such party may disclose any such Program Information: (A) to any other party to
this Agreement (and any representatives so long as they are informed that such
information is confidential and agree to keep such information confidential) for
the purposes contemplated hereby, (B) to the extent requested by any regulatory
authority or by applicable Laws, (C) as may be required by any Governmental
Authority having jurisdiction over such party, (x) in order to comply with any
Law applicable to such party or (y) subject to subsection (c), in the event such
party is legally compelled (by interrogatories, requests for information or
copies, subpoena, civil investigative demand or similar process) to disclose any
such Program Information, (D) to any permitted assignee of such party’s rights
and obligations hereunder to the extent they agree to be bound by this
Section 13.8, (E) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder or (F) to any nationally recognized statistical rating
organization as contemplated by Section 17g-5 of the 1934 Act or in connection
with obtaining or monitoring a rating on any Commercial Paper Notes;

(ii) it, and any Person to which it discloses such information, will use the
Program Information solely for the purposes of evaluating, administering,
performing and enforcing the transactions contemplated by this Agreement and
making any necessary business judgments with respect thereto; and

(iii) it, and any Person to which it discloses such information, will, upon
written demand from the Collateral Agent or an Administrative Agent, return (and
cause each of its representatives to return) to the Collateral Agent or such
Administrative Agent or destroy, all documents or other written material
received from the Collateral Agent or such Administrative Agent, as the case may
be, pursuant to clauses (2) or (3) of subsection (i) above and all copies
thereof made by such party which contain all Program Information; provided
however that it may retain one copy of such document or material and any Program
Information incorporated into any of its credit review documentation, or as it
otherwise deem necessary in order to comply with ordinary and customary
retention requirements of financial institutions, sound banking practices and
audit

 

-96-



--------------------------------------------------------------------------------

and examination requirements or as otherwise may be required by applicable Law.
Any Person required to maintain the confidentiality of any information as
provided in this Section 13.8(a) shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord to
its own confidential information.

(b) Availability of Confidential Information. This Section 13.8 shall be
inoperative as to such portions of the Program Information which are or become
generally available to the public or such party on a nonconfidential basis from
a source other than the Collateral Agent or an Administrative Agent or were
known to such party on a nonconfidential basis prior to its disclosure by the
Collateral Agent or such an Administrative Agent.

(c) Legal Compulsion to Disclose. In the event that any party or anyone to whom
such party or its representatives transmits the Program Information is requested
or becomes legally compelled (by interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Program Information, to the extent permitted by applicable Law and if
practical to do so under the circumstances, such party shall provide the
Collateral Agent, each Administrative Agent, each Purchaser Agent and Sprint
Spectrum with prompt written notice so that the Collateral Agent or an
Administrative Agent may at the expense of Sprint Spectrum seek a protective
order or other appropriate remedy and/or if it so chooses, agree that such party
may disclose such Program Information pursuant to such request or legal
compulsion. In the event that such protective order or other remedy is not
obtained, or the Collateral Agent and the Administrative Agents waive compliance
with the provisions of this Section 13.8(c), such party will furnish only that
portion of the Program Information which (in such party’s good faith judgment)
is legally required to be furnished and will exercise commercially reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded the Program Information.

(d) Disclosure of Tax Treatment and Structure. Notwithstanding anything herein
to the contrary, each party (and each employee, representative or other agent of
each party) hereto may disclose to any and all Persons, without limitation of
any kind, any information with respect to the United States federal income “tax
treatment” and “tax structure” (in each case, within the meaning of U.S.
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other Tax analyses) that
are provided to such parties (or their representatives) relating to such tax
treatment and tax structure; provided, that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the United States federal income tax treatment or tax structure of the
transactions contemplated hereby.

(e) Confidentiality of the Collateral Agent, the Administrative Agents and
Purchasers. The Collateral Agent, each Administrative Agent, each Purchaser,
each

 

-97-



--------------------------------------------------------------------------------

Purchaser Agent, each Affected Party and their successors and assigns agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Collateral Trustee (if any) and its and
its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and be instructed and agree or be otherwise bound to
keep such Information confidential), (ii) to the extent requested by any
regulatory authority or by applicable Laws, (iii) to the extent required by any
subpoena or similar legal process, provided, however, to the extent permitted by
applicable Law and if practical to do so under the circumstances, that the
Person relying on this clause (iii) shall provide the Servicer (on the Sellers’
behalf) with prompt notice of any such required disclosure so that the Sellers
may seek a protective order or other appropriate remedy, and in the event that
such protective order or other remedy is not obtained, such Person will furnish
only that portion of the Information which is legally required, (iv) to any
other Affected Party, (v) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 13.8, (vii) to any
prospective participant or assignee provided such person agrees to be bound by
this Section 13.8(e), (viii) with the consent of the Sellers, (ix) to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section 13.8 or any agreement contemplated by this Section 13.8
or (2) becomes available to such Person on a nonconfidential basis from a source
other than the Servicer or its Subsidiaries (and not in breach of this
Section 13.8 or any agreement contemplated by this Section 13.8) or (x) to any
nationally recognized statistical rating organization as contemplated by
Section 17g-5 of the 1934 Act or in connection with obtaining or monitoring a
rating on any Commercial Paper Notes. For the purposes of this Section,
“Information” means all information received from Servicer or any Affiliate
relating to Servicer or any Affiliate or their business, other than any such
information that is available to such Person on a nonconfidential basis prior to
disclosure by Servicer or any Affiliate. Any Person required to maintain the
confidentiality of Information as provided in this Section 13.8 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, to the extent Information contains Subscriber
Confidential Information, any request for Subscriber Confidential Information
shall be subject to disclosure restrictions and security requirements as
reasonably agreed by Servicer and the Collateral Agent, each Administrative
Agent, each Purchaser and each Purchaser Agent, as applicable, and as required
by applicable Laws and government arrangements.

SECTION 13.9 Captions and Cross References. The various captions (including the
table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Appendix, Schedule or Exhibit are to such Section of or Appendix,
Schedule or Exhibit to this Agreement, as the case may be, and references in any
Section, subsection, or clause to any subsection, clause or subclause are to
such subsection, clause or subclause of such Section, subsection or clause.

 

-98-



--------------------------------------------------------------------------------

SECTION 13.10 Integration . This Agreement, together with the other Transaction
Documents, contains a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.

SECTION 13.11 Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE
COLLATERAL AGENT, ANY ADMINISTRATIVE AGENT OR ANY PURCHASER IN THE POOL
RECEIVABLES, LEASE CONTRACTS OR RELATED ASSETS IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK).

SECTION 13.12 Waiver of Jury Trial. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR UNDER ANY
AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT A JURY.

SECTION 13.13 Consent to Jurisdiction; Waiver of Immunities. EACH PARTY HERETO
HEREBY ACKNOWLEDGES AND AGREES THAT:

(a) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY

 

-99-



--------------------------------------------------------------------------------

IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN
CONNECTION WITH THIS AGREEMENT.

SECTION 13.14 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 13.15 Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein (including in Section 13.3), (i) each Committed
Purchaser or any assignee or participant thereof or (ii) in the event that any
Conduit Purchaser assigns any of its interest in, to and under the Asset
Portfolios to any Liquidity Provider or Enhancement Provider, any such Person,
may at any time pledge, grant a security interest in or otherwise transfer all
or any portion of its interest in the Asset Portfolios or under this Agreement
to secure the obligations of such Person to a Federal Reserve Bank or otherwise
to any other federal Governmental Authority or special purpose entity formed or
sponsored by any such federal Governmental Authority, in each case without
notice to or the consent of the Sellers or the Servicer, but such pledge, grant
or transfer shall not relieve any Person from its obligations hereunder

SECTION 13.16 Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 13.17 No Party Deemed Drafter. Sprint Spectrum, Servicer, each Seller,
the Collateral Agent, each Purchaser and each Administrative Agent agree that no
party hereto shall be deemed to be the drafter of this Agreement.

SECTION 13.18 Excluded Originator. The Servicer may designate any Originator as
an “Excluded Originator” following any Unmatured Event of Termination or Event
of Termination, but not later than the third Business Day following any Event of
Termination, that has occurred and results solely from an event or circumstance
affecting such Originator by written notice to the Collateral Agent and each
Administrative Agent, specifying the effective date of such designation (the
“Exclusion Effective Date” for such Excluded Originator) if all of the following
conditions are then satisfied:

(a) such Unmatured Event of Termination or Event of Termination, as the case may
be, would not have occurred if such Originator had not been a party to the Sale
Agreement as an Originator thereunder at the time it occurred;

(b) no other Unmatured Event of Termination, Event of Termination, Collection
Control Event or Non-Reinvestment Event has occurred and is continuing or would
occur as a result of such designation;

 

-100-



--------------------------------------------------------------------------------

(c) (i) the Servicer shall have prepared and forwarded to the Collateral Agent,
each Administrative Agent a pro forma Information Package for the immediately
preceding Reporting Date, which pro forma Information Package shall be prepared
excluding the Receivables relating to such Originator from the Pool Receivables
and the Net Portfolio Balance relating to each Receivable Pool for all purposes,
and (ii) such pro forma Information Package does not report any Unmatured Event
of Termination, Event of Termination, Collection Control Event or
Non-Reinvestment Event on a pro forma basis (giving effect to any reduction of
the Purchaser Group Investments to occur concurrently with such designation);

(d) the aggregate Unpaid Balances of Receivables originated by such Originator
reflected in the most recently delivered Information Package, (i) when added to
the aggregate Unpaid Balances of Receivables that were excluded from the Net
Portfolio Balance in respect of all three Receivable Pools by the designation of
any other Excluded Originators pursuant to this Section 13 during the twelve
(12) most recently completed calendar months (measured at the time of their
respective Exclusion Effective Dates ), is less than 1.00% of the average
monthly aggregate Unpaid Balances of the Pool Receivables in respect of all
three Receivable Pools during the twelve (12) most recently completed calendar
months, and (ii) when added to the aggregate Unpaid Balances of Receivables that
were excluded from the Net Portfolio Balance of all three Receivable Pools by
the designation of any other Excluded Originators pursuant to this Section 13.18
at any time (measured at the time of their respective Exclusion Effective
Dates), is less than 3.00% of the average monthly aggregate Unpaid Balance of
all Receivables during the twelve (12) most recently completed calendar months;
and

(e) on its Exclusion Effective Date, (x) such Excluded Originator ceases to hold
any membership or other equity interest (including a Preferred Membership
Interest) in any Seller and no Change of Control would result therefrom
(provided, that any such change in ownership in a Seller shall not be deemed to
be a Change of Control if one or more Originators own 100% of the Voting
Securities of such Seller immediately following the Exclusion Effective Date),
(y) any debts or amounts owing by the Sellers to such Excluded Originator under
the Sale Agreement and otherwise have been paid in full and (z) such Excluded
Originator has ceased to be a party to the Sale Agreement in accordance with the
terms thereof.

Any pro forma Information Package provided pursuant to this Section 13.18 shall
be subject to the representations, warranties and indemnifications contained in
herein and the other Transaction Documents on the same basis as any other
Information Package. The representations, covenants and provisions of this
Agreement applicable to an Originator shall no longer be applicable to an
Excluded Originator after the Exclusion Effective Date for such Excluded
Originator. The parties hereto shall work together in good faith to effectuate
any actions as may be appropriate in connection with the designation of an
Originator as an Excluded Originator. For the avoidance of doubt, any Pool
Receivables originated by an Excluded Originator prior to its related Exclusion
Effective Date shall continue to constitute Pool Receivables for all purposes
after such Exclusion Effective Date.

 

-101-



--------------------------------------------------------------------------------

SECTION 13.19 Restatement; No Novation. (a) Effective as of the Second
Restatement Effective Date, the Existing RPA is amended and restated as set
forth in this Agreement. It is the intent of the parties hereto that this
Agreement (i) shall re-evidence the Obligations under the Existing RPA, (ii) is
entered into in substitution for, and not in payment of, the Obligations under
the Existing RPA, and (iii) is in no way intended to constitute a novation of
any of the Obligations which was evidenced by the Existing RPA or any of the
other Transaction Document (as defined in the Existing RPA).

(b) As of the Second Restatement Effective Date, the portion of each Pool
Receivable (as defined in the Existing RPA) and Related Assets (as defined in
the Existing RPA) purchased by the SCC Administrative Agent or the ISC
Administrative Agent on behalf of the Purchasers on or prior to the Second
Restatement Effective Date shall for all purposes of this Agreement be deemed to
have been sold by the applicable Sellers to the Collateral Agent on behalf of
the Purchasers in accordance with this Agreement.

[SIGNATURE PAGES FOLLOW]

 

-102-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SPRINT SPECTRUM L.P., individually and as the Servicer By:  

/s/ Tarek A. Robbiati

Name:   Tarek A. Robbiati Title:   Treasurer



--------------------------------------------------------------------------------

SFE 1, LLC SFE 2, LLC SFE 3, LLC SFE 4, LLC SFE 5, LLC SFE 6, LLC SFE 7, LLC SFE
8, LLC SFE 9, LLC SFE 10, LLC SFE 11, LLC SFE 12, LLC SFE 13, LLC SFE 14, LLC
SFE 15, LLC, each as a Seller By:  

/s/ Tarek A. Robbiati

Name:   Tarek A. Robbiati Title:   Treasurer



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as the SCC
Administrative Agent By:  

/s/ Van Dusenbury

Name:   Van Dusenbury Title:   Managing Director

MIZUHO BANK, LTD.,

as the ISC Administrative Agent

By:  

/s/ Bertram H. Tang

Name:   Bertram H. Tang Title:   Authorized Signatory

MIZUHO BANK, LTD.,

as Collateral Agent

By:  

/s/ Bertram H. Tang

Name:   Bertram H. Tang Title:   Authorized Signatory

SMBC NIKKO SECURITIES AMERICA, INC.,

as the Lease Administrative Agent

By:  

/s/ Naoya Miyagaki

Name:   Naoya Miyagaki Title:   President



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as a Conduit Purchaser By:  

/s/ David V. DeAngelis

Name:   David V. DeAngelis Title:   Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as a Purchaser Agent for the Victory Purchaser Group

By:  

/s/ Van Dusenbury

Name:   Van Dusenbury Title:   Managing Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH,

as a Committed Purchaser for the Victory Purchaser Group

By:  

/s/ Hideki Nakashiro

Name:   Hideki Nakashiro Title:   Co-General Manager



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Purchaser Agent for Mizuho Bank, Ltd., as Committed
Purchaser By:  

/s/ Bertram H. Tang

Name:   Bertram H. Tang Title:   Authorized Signatory

MIZUHO BANK, LTD.,

as a Committed Purchaser

By:  

/s/ Bertram H. Tang

Name:   Bertram H. Tang Title:   Authorized Signatory



--------------------------------------------------------------------------------

MANHATTAN ASSET FUNDING COMPANY LLC, as a Conduit Purchaser By: MAF Receivables
Corp., Its Member By:  

/s/ Irina Khaimova

Name:   Irina Khaimova Title:   Vice President

SMBC NIKKO SECURITIES AMERICA, INC.,

as a Purchaser Agent for the Manhattan Purchaser Group

By:  

/s/ Naoya Miyagaki

Name:   Naoya Miyagaki Title:   President

SUMITOMO MITSUI BANKING CORPORATION,

as a Committed Purchaser for the Manhattan Purchaser Group

By:  

/s/ Shunjiro Tsukamoto

Name:   Shunjiro Tsukamoto Title:   Executive Director

 

    

Second Amended and Restated Receivables Purchase Agreement

 

  S-6   



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC, as a Conduit Purchaser By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President THE BANK OF NOVA SCOTIA, as a
Purchaser Agent for the Liberty Street Purchaser Group By:  

/s/ Rafael Tobon

Name:   Rafael Tobon Title:   Director THE BANK OF NOVA SCOTIA, as a Committed
Purchaser for the Liberty Street Purchaser Group By:  

/s/ Rafael Tobon

Name:   Rafael Tobon Title:   Director

 

    

Second Amended and Restated Receivables Purchase Agreement

 

  S-7   



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC,

as a Conduit Purchaser

By: Crédit Agricole Corporate and Investment Bank, as attorney-in-fact By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, as a Purchaser Agent for the Atlantic Asset
Purchaser Group By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, as a Committed Purchaser for the Atlantic Asset
Purchaser Group By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director

 

    

Second Amended and Restated Receivables Purchase Agreement

 

  S-8   



--------------------------------------------------------------------------------

SUMITOMO MITSUI TRUST BANK, LIMITED as a Purchaser Agent for Sumitomo Mitsui
Trust Bank, Limited, as Committed Purchaser By:  

/s/ Lorraine Netter

Name:   Lorraine Netter Title:   Authorized Signatory

SUMITOMO MITSUI TRUST BANK, LIMITED,

as a Committed Purchaser

By:  

/s/ Lorraine Netter

Name:   Lorraine Netter Title:   Authorized Signatory

 

    

Second Amended and Restated Receivables Purchase Agreement

 

  S-9   



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

This is Appendix A to the Second Amended and Restated Receivables Purchase
Agreement, dated as of November 19, 2015, among Sprint Spectrum L.P., a Delaware
limited partnership, as Servicer, the Persons party thereto as Sellers, the
various Conduit Purchasers, Committed Purchasers and Purchaser Agents from time
to time party thereto, and each of Mizuho Bank, Ltd. (“Mizuho”), SMBC Nikko
Securities America, Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, as administrative agent on behalf of the Affected Parties, and Mizuho,
as Collateral Agent.

A. Defined Terms.

As used in this Agreement, unless the context requires a different meaning, the
following terms have the meanings indicated herein below:

“1934 Act” means the Securities Exchange Act of 1934.

“Administrative Agents” mean the SCC Administrative Agent, the ISC
Administrative Agent and the Lease Administrative Agent. The “applicable”
Administrative Agent means (i) in respect of the SCC Receivable Pool or the
related Asset Portfolio, the SCC Administrative Agent, (ii) in respect of the
ISC Receivable Pool or the related Asset Portfolio, the ISC Administrative
Agent, and (iii) in respect of the Lease Receivable Pool or the related Asset
Portfolio, the Lease Administrative Agent.

“Adverse Claim” means any claim of ownership or any Lien.

“Affected Party” means the Collateral Agent, each Administrative Agent, each
Purchaser, each Purchaser Agent, each Liquidity Provider, each Enhancement
Provider and each Program Administrator.

“Affiliate” when used with respect to a Person means any other Person
controlling, controlled by, or under common Control with, such Person; provided
that Affiliate shall not include SoftBank or any of its Affiliates other than
Sprint Corporation and any of its direct and indirect Subsidiaries. “Affiliated”
has the meaning correlative to “Affiliate”.

“Aged Receivable” is defined in Section 1.4(c).

“Agreement” is defined in the preamble.

“Allocation Percentage” means, in respect of any Receivable Pool as of any date
of determination a fraction, expressed as a percentage, (x) the numerator of
which is the Unpaid Balance of the Pool Receivables in such Receivable Pool as
of such date of determination, and (y) the denominator of which is the Unpaid
Balance of the Pool Receivables in all three Receivable Pools as of such date.

 

Appendix A-1



--------------------------------------------------------------------------------

“Amdocs” means Amdocs Software Systems Limited.

“Amdocs Event” means the occurrence of any of the following: (i) the Amdocs
Sub-Servicing Agreement or the material terms thereof applicable to the
servicing and collection of the Pool Receivables terminate for any reason or
(ii) any party to the Amdocs Sub-Servicing Agreement delivers written notice to
any other such party of its intent to cause such a termination.

“Amdocs Performance Event” means the occurrence of any of the following: Amdocs
fails to perform, or makes any public statement or delivers any notice to the
Servicer or its Affiliates that it cannot or does not intend to perform, its
obligations under the Amdocs Sub-Servicing Agreement with respect to the
servicing and collecting the Pool Receivables relating to any Receivable Pool
and such failure to perform could reasonably be expected to result in a Material
Adverse Effect.

“Amdocs Sub-Servicing Agreement” means the Customer Care and Billing Services
Agreement, dated October 1, 2012, between Sprint/United Management Company and
Amdocs, as amended, restated, supplemented or otherwise modified from time to
time.

“Applicable Cooling Off Period” means, in respect of an ISC Receivable or a
Lease Receivable, the period of time after origination thereof set forth in the
related Contract giving rise to such Receivable during which the Obligor shall
have the right to cancel or terminate such Contract without fee, premium or
penalty.

“Asset Portfolio” is defined in Section 1.2(c).

“Atlantic Asset” means Atlantic Asset Securitization LLC.

“Available Pool Deficiency Amount” is defined in Section 3.1(c)(ii).

“Bank Rate” for any day falling in a particular Yield Period with respect to any
Rate Tranche and any Purchaser Group means an interest rate per annum equal to
the applicable LIBO Rate for such Yield Period.

“Bankruptcy Code” means Title 11 of the United States Code.

“Base Rate” means, with respect to any Purchaser, as of any date of
determination, a fluctuating rate of interest per annum equal to the highest of:

 

  (a) the applicable Prime Rate for such date; and

 

  (b) the Federal Funds Rate for such date, plus 0.50%.

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch.

“BTMUNY” is defined in the preamble.

 

Appendix A-2



--------------------------------------------------------------------------------

“Business Day” means a day other than Saturday or Sunday on which commercial
banks in New York City, New York are not authorized or required to be closed for
business; provided, that, when used with respect to a Yield Rate or associated
Rate Tranche based on the applicable LIBO Rate, “Business Day” also means any
day on which banks are open for domestic and international business (including
dealings in U.S. Dollar deposits) in London, England.

“CACIB” means Crédit Agricole Corporate and Investment Bank.

“Cap Account Trigger Date” means the earlier to occur of (i) the first day upon
which the Collateral Agent or any Administrative Agent shall have requested that
the Servicer not commingle the amounts being set aside and held in trust by the
Servicer in respect of the Cap Reserve Amount during the continuance of any
Specified Unmatured Event, Event of Termination, Collection Control Event or
Non-Reinvestment Event, and (ii) the first day that the Cap LIBO Rate equals or
exceeds 0.50% per annum.

“Cap Calculation Agent” means each Eligible Counterparty or Affiliate of an
Eligible Counterparty designated in writing by the Servicer to the other parties
hereto that has agreed to perform the obligations of a “Cap Calculation Agent”
hereunder. As of the Second Restatement Date, the ISC Administrative Agent and
the Lease Administrative Agent are each Cap Calculation Agents.

“Cap Deficiency Amount” means the amount, if any, by which the Cap Pool
Hold-Back Amount is less than the current Cap Reserve Amount; provided, however,
that during any Cap Effective Period, the Cap Deficiency Amount shall be deemed
to be an amount, determined on the second (2nd) Business Day immediately
preceding each Reporting Date, which is equal to the amount of the one (1) month
installment payment which, if made in equal monthly installments on each of the
remaining Reporting Dates during such Cap Effective Period, would on the last
Reporting Date during such Cap Effective Period result in the amount of the Cap
Pool Hold-Back Amount being equal to the then current Cap Reserve Amount.

“Cap Effective Period” means the period from the Cap Purchase Date for one or
more Eligible Interest Rate Caps through the date upon which each such Eligible
Interest Rate Cap is in full force and effect for the term covered thereby.

“Cap LIBO Rate” means the interest rate per annum for a period of one month that
appears on the Reuters Screen LIBO Page (or on any successor or substitute page
of such service, or any successor to or substitute or replacement for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by each Cap Calculation Agent from time
to time for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market) or (b) if a rate cannot be
determined under the foregoing clause, an annual rate provided by each Cap
Calculation Agent equal to the average (rounded upwards if necessary to the
nearest 1/100th of 1%) of the rates per annum at which deposits in U.S. Dollars
with a duration of one month in a principal amount substantially equal to the
principal amount of the applicable Rate Tranche are offered to the principal
London office of such Cap Calculation Agent by three London banks, selected by
such Cap Calculation Agent in good faith; provided, that, if the Cap LIBO Rate
is determined

 

Appendix A-3



--------------------------------------------------------------------------------

pursuant to clause (b) above by more than one Cap Calculation Agent, the Cap
LIBO Rate shall be the highest rate provided by any such Cap Calculation Agent.

“Cap Payment Account” means a non-interest bearing account of the Collateral
Agent designated in writing by the Collateral Agent to the other parties hereto.

“Cap Payments” means all payments remitted to the Cap Payment Account by an
Eligible Counterparty which represent payments made by such Eligible
Counterparty under the terms of any Eligible Interest Rate Cap entered into with
such Eligible Counterparty.

“Cap Purchase Date” means the date upon which the Sellers, in accordance with
Section 8.9(c) or the Collateral Agent pursuant to Section 8.3(c), purchase one
or more Eligible Interest Rate Caps.

“Cap Reserve Account” is defined in Section 8.9.

“Cap Reserve Amount” means the amount equal to the sum of (a) the product of
(i) the estimated cost to purchase an Eligible Interest Rate Cap in respect of
the ISC Exposure Amount, as determined by each Cap Calculation Agent in its
reasonable discretion, within two (2) Business Days prior to (x) in respect of
the period prior to the first Reporting Date after the Restatement Effective
Date, the Restatement Effective Date, and (y) thereafter, each Reporting Date,
and (ii) 115% and (b) the product of (i) the estimated cost to purchase an
Eligible Interest Rate Cap in respect of the Lease Exposure Amount, as
determined by each Cap Calculation Agent in its reasonable discretion, within
two (2) Business Days prior to (x) in respect of the period prior to the first
Reporting Date after the Second Restatement Effective Date, the Second
Restatement Effective Date, and (y) thereafter, each Reporting Date, and
(ii) 115%; provided, that, if more than one Cap Calculation Agent determines the
Cap Reserve Amount, the Cap Reserve Amount for all purposes of this Agreement
shall be the highest amount determined by a Cap Calculation Agent. The Cap
Reserve Amount “relating” to the ISC Receivable Pool or the Lease Receivable
Pool, respectively, shall be the amount determined pursuant to clause (a) or
clause (b) of the preceding sentence, respectively.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty or (b) any
change in any law, rule, regulation or treaty or in the official administration,
interpretation, implementation or application thereof by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to the agreements reached
by the Basel Committee on Banking Supervision in “Basel III: A Global Regulatory
Framework for More Resilient Banks and Banking Systems”, shall in each case be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means the occurrence of any of the following:

 

Appendix A-4



--------------------------------------------------------------------------------

(a) SoftBank ceases to own (directly or indirectly) more than 50% of the Voting
Securities of Sprint Corporation;

(b) the occurrence of any of the following: (i) the direct or indirect sale,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of Sprint Corporation and its Subsidiaries’ properties or
assets, taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the 1934 Act) other than one or more Permitted Holders or
(ii) the adoption of a plan relating to the Sprint Corporation’s liquidation or
dissolution;

(c) Sprint Corporation shall cease to own (directly) 100% of the Voting
Securities of SCI;

(d) SCI shall cease to own (directly or indirectly) 100% of the Voting
Securities of Sprint Spectrum and each Originator; or

(e) the applicable Related Originators shall cease to directly own 100% of the
Voting Securities of any Related Seller.

“Chattel Paper” has the meaning of “chattel paper” set forth in Section 9-102 of
the UCC.

“Closing Date” means May 16, 2014.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” is defined in Section 9.1.

“Collateral Agent” means Mizuho, in its capacity as Collateral Agent, together
with its successors and assigns.

“Collateral Trustee” means, with respect to any Conduit Purchaser, a collateral
trustee for the benefit of the holders of the Commercial Paper Notes of such
Conduit Purchaser appointed pursuant to such entity’s program documents.

“Collection Control Event” means the occurrence of any of the following:
(i) Sprint Corporation or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Material Indebtedness or
(ii) any event or condition occurs that results in any Material Indebtedness
becoming due (not including voluntary redemptions or other voluntary early
payments of debt) prior to its scheduled maturity or enables or permits (with or
without the giving of notice, but without any further lapse of time) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided, however, that “Collection Control Event” shall not include
any breach, default, termination event or similar event or circumstance under
any Sprint Financing, which satisfies all of the following criteria: (A) does
not result in the occurrence of (each under, and as defined in, the
Intercreditor

 

Appendix A-5



--------------------------------------------------------------------------------

Agreement): (i) an event that could give rise to an “Enforcement Period” or
(ii) any action by the “MLS Collateral Agent” to accelerate payment of the “MLS
Claim” or any other obligations and liabilities under any of the “MLS Documents”
or foreclose or realize upon or enforce any of its rights with respect to the
“MLS Collateral”, (B) arises solely and directly from the value or performance
of the accounts receivable, installment sales contracts, leases, inventory or
similar financial assets subject to such Sprint Financing, (C) does not arise
from, or relate to, the breach by Sprint Corporation or any of its Subsidiaries
of any of its representations, warranties, covenants or agreements under such
Sprint Financing, (D) does not result in Sprint Corporation or any of its
Subsidiaries (other than Sprint Subsidiaries) being liable for the payment of
any Material Indebtedness, and (E) could not reasonably be expected to give rise
to a Material Adverse Effect. A Collection Control Event that occurs shall be
deemed to be continuing until waived in writing by the Collateral Agent and the
Required Purchasers.

“Collections” means, with respect to any Pool Receivable, all funds which either
(a) are received by any Seller, any Originator, the Servicer or Affiliate of any
of the foregoing from or on behalf of the related Obligors in payment of any
amounts owed (including purchase prices, finance charges, interest and all other
charges) in respect of such Pool Receivable, or applied to such other charges in
respect of such Pool Receivable, or applied to such amounts owed by such
Obligors, (b) Deemed Collections and (c) any amounts paid by the Seller pursuant
to Section 1.4. For the avoidance of doubt, Cap Payments do not constitute
“Collections”.

“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by a Conduit Purchaser to fund its investments in accounts receivable or
other financial assets.

“Committed Purchaser” means each Person listed as such as set forth on the
signature pages of this Agreement or in any Joinder, other than any such Person
that ceases to be a party hereto pursuant to such Joinder.

“Competitor” means any Person that is principally engaged in the business of
providing cellular communications services and constitutes a material competitor
of Sprint Corporation and its Subsidiaries in such business. For the avoidance
of doubt, the parties hereto acknowledge and agree that neither Amdocs nor
TransCentra shall constitute a Competitor.

“Concentration Limit” means in respect of a Receivable Pool, as of any date of
determination, for any Obligor, the product of (i) 1.00%, and (ii) the aggregate
Unpaid Balance of the Eligible Receivables in such Receivable Pool at the time
of determination; provided that, in the case of an Obligor with one or more
Affiliated Obligors, the Concentration Limit for such Obligor shall be
calculated as if such Obligor and its Affiliated Obligors were one Obligor.

“Conduit Purchaser” means each multi-seller asset-backed commercial paper
conduit listed as such as set forth on the signature pages of this Agreement or
in any Joinder, other than any such Person that ceases to be a party hereto
pursuant to such Joinder.

“Contract” means an SCC Contract, an ISC Contract or a Lease Contract. A
“related” Contract with respect to a Pool Receivable means a Contract which is
relevant to the collection or enforcement of such Pool Receivable.

 

Appendix A-6



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means the Deposit Account Control Agreement, dated as of the
Restatement Effective Date, among the Servicer, the Seller maintaining the
applicable account, the Collateral Agent and the Eligible Bank party thereto, in
substantially the form of Schedule VI hereto or such other form as shall be
approved of in writing by the Collateral Agent and the Purchaser Agents.

“CP Rate” means, for any period and with respect to any Rate Tranche funded by
Commercial Paper Notes of any Conduit Purchaser, the per annum rate equivalent
to the weighted average cost (as determined by the applicable Purchaser Agent
for such Conduit Purchaser and which shall include commissions and fees of
placement agents and dealers, incremental carrying costs incurred with respect
to Commercial Paper Notes maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Liquidity Agreement) and any other
costs and expenses associated with the issuance of Commercial Paper Notes) of or
related to the issuance of Commercial Paper Notes that are allocated, in whole
or in part, by such Conduit Purchaser or the applicable Purchaser Agent to fund
or maintain such Rate Tranche (and which may be also allocated in part to the
funding of other assets of such Conduit Purchaser (determined in the case of
Commercial Paper Notes issued on a discount by converting the discount to an
interest equivalent rate per annum); provided, that notwithstanding anything in
this Agreement or the other Transaction Documents to the contrary, each Seller
agrees that any amounts payable to the applicable Conduit Purchaser in respect
of Yield for any Yield Period with respect to any Rate Tranche funded by such
Conduit Purchaser at the CP Rate shall include an amount equal to the portion of
the face amount of the outstanding Commercial Paper Notes issued by such Conduit
Purchaser to fund or maintain such Rate Tranche that corresponds to the portion
of the proceeds of such Commercial Paper Notes that was used to pay the interest
component of maturing Commercial Paper Notes issued by such Conduit Purchaser to
fund or maintain such Rate Tranche, to the extent that such Conduit Purchaser
had not received payments of interest in respect of such interest component
prior to the maturity date of such maturing Commercial Paper Notes (for purposes
of the foregoing, the “interest component” of Commercial Paper Notes equals the
excess of the face amount thereof over the net proceeds received by such Conduit
Purchaser from the issuance of Commercial Paper Notes, except that if such
Commercial Paper Notes are issued on an interest-bearing basis its “interest
component” will equal the amount of interest accruing on such Notes through
maturity).

“Credit and Collection Policy” means the Servicer’s credit and collection
policies and practices, as applicable, relating to Contracts and Receivables, a
copy of which is attached as Schedule III hereto, as they may modified from time
to time after the Second Restatement Effective Date in compliance with this
Agreement.

“Credit Risk Retention Rules” means Regulation (EU) No. 575/2013 of the European
Parliament and the Council of June 26, 2013 on prudential requirements for
credit institutions and investment firms and amending Regulation (EU)
No. 648/2012, together with the related

 

Appendix A-7



--------------------------------------------------------------------------------

implementing technical standards and regulatory technical standards and any
related regulatory guidance.

“CRR” means (i) Section 15G of the Securities Exchange Act of 1934, as amended,
together with the rules and regulations thereunder.

“Cut-Off Date” means the last day of each Settlement Period.

“Days Sales Outstanding” means in respect of an SCC Receivable Pool, with
respect to any Settlement Period, an amount equal to the product of (a) 30 and
(b) the amount obtained by dividing (i) the aggregate Unpaid Balance of the Pool
Receivables in such SCC Receivable Pool as of the Cut-Off Date for such
Settlement Period by (ii) the aggregate Unpaid Balance of Pool Receivables in
such SCC Receivable Pool which were originated during the immediately preceding
Settlement Period.

“Debt” means, at any time, indebtedness of any Person at any time, without
duplication, all obligations for money borrowed or raised, all obligations
(other than accounts payable and other similar items arising in the ordinary
course of business) for the deferred payment of the purchase price of property,
and all capital lease obligations or other obligations which, in each case, in
accordance with GAAP, would be included in determining total liabilities as
shown on the liability side of the balance sheet of such Person and all
guarantees (whether contingent or otherwise) of such Person guaranteeing the
Debt of any other Person, whether directly or indirectly (other than
endorsements for collection or deposit in the ordinary course of business).

“Deemed Collections” is defined in Section 3.2(a).

“Defaulted Receivable” means a Pool Receivable: (a) as to which any payment, or
part thereof, remains unpaid for more than (x) with respect to any SCC Pool
Receivable, 90 days from the original due date for such payment with respect to
such SCC Pool Receivable, (y) with respect to any ISC Pool Receivable, 60 days
from the original due date for such payment with respect to such ISC Pool
Receivable, and (z) with respect to any Lease Pool Receivable, 60 days from the
original due date for such payment with respect to such Lease Pool Receivable,
(b) any Seller, the Servicer or any Originator has knowledge or notice that the
Obligor thereof is subject to an Event of Bankruptcy and the related bankruptcy
case, action or proceeding has not been dismissed by the applicable court, and
such Obligor’s obligations with respect to such Receivable have not been
reaffirmed by such Obligor with the approval of the applicable court or
(c) which, consistent with the Credit and Collection Policy, is or should have
been written off as uncollectible.

“Defaulting Committed Purchaser” means any Committed Purchaser that has
(a) failed, within two Business Days of the date required to be funded or paid
hereunder, to fund any portion of a Purchase hereunder, unless such Committed
Purchaser notifies each Administrative Agent in writing that such failure is the
result of such Committed Purchaser’s good faith determination that a condition
precedent to funding (specifically identified and with supporting facts) has not
been satisfied; (b) notified the Sellers, the Servicer or any Administrative
Agent in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations hereunder (unless
such writing or public statement states that

 

Appendix A-8



--------------------------------------------------------------------------------

such position is based on such Committed Purchaser’s good faith determination
that a condition precedent to funding a Purchase under this Agreement cannot be
met) or generally under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Sellers, the
Servicer or an Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Committed Purchaser
in the jurisdiction of such Committed Purchaser’s lending office that it will
comply with its obligations to fund prospective Purchases hereunder, provided
that such Committed Purchaser shall cease to be a Defaulting Committed Purchaser
pursuant to this clause (c) upon such Committed Purchaser’s delivery of such
certification to the Sellers, the Servicer or the Administrative Agents, as
applicable, or (d) become the subject of an Event of Bankruptcy.

“Delayed Purchase Date” means, with respect to any Purchase in respect of a
Receivable Pool requested by the Sellers pursuant to Section 1.2(a), the
thirty-fifth (35th) day following the date the Sellers deliver a notice
requesting such Purchase pursuant to Section 1.2(a) (or if such day is not a
Business Day, then the next succeeding Business Day).

“Delayed Purchase Notification” is defined in Section 1.2(i).

“Delinquent Receivable” means a Pool Receivable that is not a Defaulted
Receivable (a) as to which any payment, or part thereof, (i) with respect to any
SCC Pool Receivable, remains unpaid for more than 60 days from the original due
date for such payment, (ii) with respect to any ISC Pool Receivable, is in
collections under the Credit and Collection Policy, and (iii) with respect to
any Lease Pool Receivable, is in collections under the Credit and Collection
Policy; or (b) which, consistent with the Credit and Collection Policy, is or
should have been classified as delinquent or past due by the applicable
Originator or the Servicer; provided, that once a Pool Receivable has been
written off as uncollectible it shall no longer be a Delinquent Receivable.

“Designated Financial Officer” means, at any time, the treasurer, assistant
treasurer or controller of Sprint Spectrum or Sprint Corporation.

“Designated Installment Payment Term” means, in respect of any ISC Contract
relating to an ISC Receivable, a term with either 12 or 24 total required equal
monthly installment payments, which installment payments are not subject to
reduction, cancellation, termination or set-off, except in the case of an ISC
Upgrade Receivable, for the ability of the related Obligor to terminate the ISC
Contract giving rise to such ISC Upgrade Receivable after such Obligor has fully
paid the Required Monthly Installment Payments under such ISC Contract.

“Designated Lease Payment Term” means, in respect of any Lease Contract relating
to Lease Receivable, a term with either 12 or 24 total required equal monthly
lease payments, which lease payments are not subject to reduction, cancellation,
termination or set-off, except in the case of a Lease Upgrade Receivable, for
the ability of the related Obligor to terminate the Lease Contract giving rise
to such Lease Upgrade Receivable after such Obligor has fully paid the Required
Monthly Lease Payments under such Lease Contract.

“Dilution” means, as of any date of determination, with respect to any Pool
Receivable, the amount by which the Unpaid Balance of such Pool Receivable is
either (a) reduced or canceled as a result of (i) any defective, rejected or
returned merchandise or services, any cash

 

Appendix A-9



--------------------------------------------------------------------------------

discount, or any failure by the Originators to deliver any merchandise or
services or otherwise perform under the underlying contract or invoice, (ii) any
change in or cancellation of any of the terms of such contract or invoice or any
other adjustment by the Originators which reduces the amount payable by the
Obligor on the related Receivable, or (iii) any setoff in respect of any claim
by the Obligor thereof (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (b) subject to any specific dispute,
offset, counterclaim or defense whatsoever between the Obligor and any Seller,
any Originator, Servicer, Sprint Spectrum, Sprint Corporation or any Affiliate
thereof, in each case, other than solely and directly arising from the
credit-worthiness of the related Obligor or as a result of discharge in
bankruptcy with respect to such Obligor.

“DSO Factor” means in respect of the SCC Receivable Pool, as of any date of
determination, the quotient of (a) the sum of (x) the Days Sales Outstanding
divided by 30, plus (y) one (1.00), divided by (b) four (4.00).

“Eligible Assignee” means (i) any Administrative Agent, any Purchaser Agent, any
Purchaser or any of their respective Affiliates that are financial institutions
or banks, (ii) any Liquidity Provider, any Program Administrator or any
Enhancement Provider, (iii) any commercial paper conduit or similar entity that
is managed by any Administrative Agent, any Purchaser or any Purchaser Agent or
any of their respective Affiliates, (iv) any other financial or other
institution that is acceptable to each Administrative Agent, and solely with
respect to this clause (iv) so long as no Event of Termination, Collection
Control Event or Non-Reinvestment Event has occurred and is continuing, any
Seller (such consent not to be unreasonably withheld, conditioned or delayed)
and (v) a collateral agent, trustee or similar party which holds the assets of a
Conduit Purchaser on behalf of the holders of the Commercial Paper Notes issued
by such Conduit Purchaser.

“Eligible Bank” means a financial institution which has a senior short-term
unsecured debt rating (or where such financial institution does not have such a
rating, the senior short-term unsecured debt rating of the parent of such
financial institution) from both Moody’s and S&P of at least P-2 and A-2
respectively or the long-term unsecured debt rating equivalent thereof (which,
for the avoidance of doubt, is a long-term unsecured debt rating of at least
Baa1, in the case of Moody’s, and at least BBB+, in the case of S&P.

“Eligible Contract” means a Contract governed by the law of the United States of
America or of any State thereof that contains an obligation to pay a specified
sum of money and that has been duly authorized by each party thereto and that
(i) does not require the Obligor thereunder to consent to any transfer, sale or
assignment thereof or of the related Receivable or any proceeds thereof, (ii) is
not subject to a confidentiality provision or similar covenant of non-disclosure
that would restrict the ability of the applicable Administrative Agent or any
Purchaser to fully exercise or enforce its rights under the Transaction
Documents (including any rights thereunder assigned or originated to them
hereunder), (iii) if such Contract relates to an SCC Receivable or ISC
Receivable, is not Chattel Paper, (iv) has not been modified, extended or
rewritten in any manner (except for expressly permitted hereunder) and
(v) remains in full force and effect.

 

Appendix A-10



--------------------------------------------------------------------------------

“Eligible Counterparty” means (i) a Committed Purchaser or an Affiliate of a
Committed Purchaser, designated in writing by the Servicer to each of the other
parties hereto as an “Eligible Counterparty”, or (ii) to the extent each
Committed Purchaser shall have declined to enter into an interest rate cap in
accordance with the terms of this Agreement, another financial institution
designated in writing by the Servicer to each of the other parties hereto as an
“Eligible Counterparty”; provided, that an Eligible Counterparty must at the
time it enters into an Eligible Interest Rate Cap have a rating of at least A-
by S&P or A3 by Moody’s, or the equivalent rating from another nationally
recognized statistical rating organization (the “Required Rating”) or be fully
guaranteed by an entity that has the Required Rating.

“Eligible Interest Rate Cap” means as of any date of determination, one or more
interest rate caps purchased by the Sellers from Eligible Counterparties in
order to cap the LIBO Rate to accrue on a principal amount equal to the sum of
(i) the ISC Exposure Amount during a period equal to the ISC Weighted Average
Term as of such date of determination at 1.00% per annum and (ii) the Lease
Exposure Amount during a period equal to the Lease Weighted Average Term as of
such date of determination at 1.00% per annum, and which requires that all Cap
Payments be made directly to the Cap Payment Account, as applicable, by such
Eligible Counterparties, the form of which has been approved of in writing by
the Administrative Agents.

“Eligible Receivable” means, as of any date of determination, a Receivable:

(a) (i) which represents all or part of the sales price of goods or services,
sold by an Originator, or represents rent for the lease of goods, and in each
case is billed to the related Obligor in the ordinary course of such
Originator’s business, and which Receivable has been sold or contributed to the
Related Seller pursuant to the Sale Agreement, (ii) in respect of any SCC
Receivable, with respect to which, either (x) all obligations of the Originator
in connection with which have been fully performed or (y) not more than 31 days
have passed since such Receivable was billed to the related Obligor, (iii) no
portion of which is in respect of any amount as to which the related Obligor is
permitted to withhold payment until the occurrence of a specified event or
condition (including “guaranteed” or “conditional” sales or any performance by
an Originator), (iv) which is not owed to any Originator or any Seller as a
bailee or consignee for another Person, (v) which is not issued under
cash-in-advance or cash-on-account terms and (vi) in respect of any SCC
Receivable, with payment terms of less than 45 days from the original billing
date;

(b) which (x) if an SCC Receivable or ISC Receivable, constitutes an “account”
(as defined in Section 9-102(a) of the UCC), or (y) if a Lease Receivable,
constitutes Chattel Paper or an “account” (as defined in Section 9-102(a) of the
UCC);

(c) in respect of any SCC Receivable, the Obligor of which has an aggregate
Unpaid Balance of Defaulted Receivables included in the Receivable Pools that is
not more than 10.00% of the aggregate Unpaid Balance of all Pool Receivables
owed by such Obligor;

(d) which is not a Defaulted Receivable;

 

Appendix A-11



--------------------------------------------------------------------------------

(e) with regard to which the representations of each Seller in Section 6.1(j)
are true and correct;

(f) the sale or contribution of which pursuant to the Sale Agreement and this
Agreement does not violate or contravene any Law or the related Contract;

(g) which is denominated and payable only in U.S. Dollars in the United States
and the Obligor has been instructed to make payments to a Lock-Box Account at a
Lock-Box Bank that is subject to a Lock-Box Agreement, except as otherwise
provided in Section 8.7;

(h) the Obligor of which is domiciled or organized in the United States of
America;

(i) which arises under an Eligible Contract that, together with such Receivable,
(i) is in full force and effect and constitutes the legal, valid and binding
obligation of the related Obligor to pay such Receivable enforceable against
such Obligor in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
relating to and limiting creditors’ rights generally and by general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or in law), (ii) is not subject to any dispute, offset, netting, litigation,
counterclaim or defense whatsoever (including defenses arising out of violations
of usury Laws) (other than potential discharge in a bankruptcy of the related
Obligor) and (iii) is not subject to any offset, counterclaim, defense or
Adverse Claim;

(j) that together with the Contract related thereto, does not contravene any Law
applicable thereto (including Laws relating to usury, consumer protection, truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) in any respect which
could, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the validity, collectability or enforceability of the
related Receivable or would or could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and with respect to
which the origination thereof did not violate any such Law in any such respect;

(k) which (i) was originated by the applicable Originator in the ordinary course
of its business, (ii) satisfies the requirements of the Credit and Collection
Policy in all material respects and (iii) has been acquired by the applicable
Seller from its Related Originators pursuant to and in accordance with the terms
of the Sale Agreement;

(l) the purchase of which by a Seller under the Sale Agreement, or by the
related Purchaser under this Agreement, does not constitute a Security;

(m) the Obligor of which is not, Sprint Corporation, the Servicer, Sprint
Spectrum, any Seller, any Originator or SoftBank or an Affiliate or employee of
any of them;

(n) the Obligor of which is not a Sanctioned Person;

 

Appendix A-12



--------------------------------------------------------------------------------

(o) the Obligor of which is required to make payments no less frequently than
monthly under the related Contract;

(p) the Originator that originated such Receivable is not an Excluded
Originator;

(q) which, in the case of an SCC Receivable or an ISC Receivable, represents the
sales price of goods or services within the meaning of Section 3(c)(5) of the
Investment Company Act;

(r) in respect of an ISC Receivable or a Lease Receivable, the Obligor is
(i) either (x) a customer of an Originator or any of its Affiliates in good
standing and is a Prime Obligor, or (y) a customer of an Originator or any of
its Affiliates in good standing and is a Near Prime Obligor and, solely in
respect of an ISC Receivable, such Near Prime Obligor has a maximum of 12 months
of history being a customer of such Originator or any of its Affiliates and
(iii) not an Obligor in respect of any Defaulted Receivable;

(s) in the case of an ISC Receivable or a Lease Receivable, as of the date of
Purchase such Receivable does not constitute a Delinquent Receivable;

(t) in the case of an ISC Receivable, arose under an ISC Contract which (i) is
substantially in the form of Schedule IV hereto; (ii) (A) relates to a
qualifying ISC Device which is compatible with market technology and service
platforms, and/or (B) relates to an accessory sold to a Prime Obligor, and
(iii) provides for a Designated Installment Payment Term (including after giving
effect to any election by the related Obligor to participate in the ISC Upgrade
Program);

(u) in the case of a Lease Receivable, arose under a Lease Contract which (i) is
substantially in the form of Schedule VIII hereto; (ii) relates to a qualifying
Lease Device which is compatible with market technology and service platforms,
(iii) does not relate to any accessory and (iv) provides for a Designated Lease
Payment Term (including after giving effect to any election by the related
Obligor to participate in the Lease Upgrade Program);

(v) in the case of an ISC Upgrade Receivable, the right of the Obligor to trade
in its qualifying ISC Device in satisfaction of such ISC Upgrade Receivable
under the ISC Upgrade Program is not yet exercisable;

(w) in the case of a Lease Upgrade Receivable, the right of the Obligor to trade
in its qualifying Lease Device in satisfaction of such Lease Upgrade Receivable
under the Lease Upgrade Program is not yet exercisable;

(x) in the case of an ISC Receivable (other than an ISC Upgrade Receivable), the
Obligor does not have the right to trade in its qualifying ISC Device in
satisfaction of such ISC Receivable or to otherwise terminate the ISC Contract
giving rise to such ISC Receivable under the ISC Upgrade Program or otherwise
and the ISC Contract giving rise to such ISC Receivable does not permit such
Obligor to elect to have a right to trade

 

Appendix A-13



--------------------------------------------------------------------------------

in its qualifying ISC Device in satisfaction of such ISC Receivable or to
otherwise terminate such ISC Receivable;

(y) in the case of a Lease Receivable (other than a Lease Upgrade Receivable),
the Obligor does not have the right to trade in its qualifying Lease Device in
satisfaction of such Lease Receivable or to otherwise terminate the Lease
Contract giving rise to such Lease Receivable under the Lease Upgrade Program or
otherwise and the Lease Contract giving rise to such Lease Receivable does not
permit such Obligor to elect to have a right to trade in its qualifying Lease
Device in satisfaction of such Lease Receivable or to otherwise terminate such
Lease Receivable unless the Obligor is required to make all remaining lease
payments due, and that would otherwise become due, under such Lease Contact;

(z) in the case of an ISC Receivable or a Lease Receivable, has been fully
earned by performance on the part of the applicable Originator, and no further
action is required to be performed by such Originator or any other Person with
respect thereto other than payment thereon by the applicable Obligor;

(aa) in the case of an ISC Receivable or a Lease Receivable, the Obligor of
which is an active paying subscriber of Sprint Spectrum’s or any of its
Affiliates’ wireless services;

(bb) in the case of an ISC Receivable, (i) that has been outstanding beyond the
later of (a) the Applicable Cooling Off Period, and (b) the date that is
fourteen (14) days after the effective date of the related ISC Contract, and
(ii) the Unpaid Balance of which is not subject to reduction, cancellation,
setoff, special refunds or credits for any reason, including without limitation
as a result of defective or rejected goods or, with respect to any ISC Upgrade
Receivable, the ISC Upgrade Program;

(cc) in respect of a Lease Receivable, (i) that has been outstanding beyond the
later of (a) the Applicable Cooling Off Period, and (b) if the related Obligor
has less than or equal to 12 months of history being a customer of the related
Originator or any of its Affiliates, the later of (x) 14 days after the
effective date of the related Lease Contract and (y) the date on which the
related Obligor has made the first scheduled monthly payment due under the
related Lease Contract (excluding any down-payment or deposit), and (ii) the
Unpaid Balance of which is not subject to reduction, cancellation, setoff,
special refunds or credits for any reason, including without limitation as a
result of defective or rejected goods or, with respect to any Lease Upgrade
Receivable, the Lease Upgrade Program;

(dd) in the case of an ISC Receivable, the Obligor of which was not required to
make a deposit in connection with its ISC Contract;

(ee) in the case of an ISC Receivable, the related Obligor can only participate
in the ISC Upgrade Program if the original terms of the ISC Contract giving rise
to such ISC Receivable provides that such ISC Upgrade Program is available to
such Obligor in respect of such ISC Receivable;

 

Appendix A-14



--------------------------------------------------------------------------------

(ff) in the case of a Lease Receivable, the related Obligor can only participate
in the Lease Upgrade Program if the original terms of the Lease Contract giving
rise to such Lease Receivable provides that such Lease Upgrade Program is
available to such Obligor in respect of such Lease Receivable;

(gg) in the case of an ISC Receivable, all sales taxes to be paid in connection
with the sale of the related ISC Device have been fully paid;

(hh) in the case of a Lease Receivable, all sales taxes (if any) to be paid in
connection with the lease of the related Lease Device have been fully paid;

(ii) in the case of a Lease Receivable, the Obligor of which is in possession,
or controls the possession, of the Lease Device subject to the related Lease
Contract; and

(jj) in the case of a Lease Receivable, the related Lease Device contains no
network block, barring or password protection and the Leases Devices may be
unlocked for use on a wireless network.

“Enhancement Agreement” means any agreement between a Conduit Purchaser and any
other Person(s), entered into to provide (directly or indirectly) credit
enhancement to such Conduit Purchaser’s commercial paper facility.

“Enhancement Provider” means any Person providing credit support to a Conduit
Purchaser under an Enhancement Agreement, including pursuant to an unfunded
commitment, or any similar entity with respect to any permitted assignee of such
Conduit Purchaser.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period referred to in Section 4043(a) is
waived), (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by Sprint Corporation, the Servicer, Sprint Corporation, any
Originator, any Seller or any ERISA Affiliate thereof of any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the receipt
by any Sprint Corporation, the Servicer, Sprint Corporation, any Originator, any
Seller or any ERISA Affiliate thereof from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan under Section 4042 of ERISA, (f) the incurrence
by Sprint Corporation, the Servicer, Sprint Corporation, any Originator, any
Seller or any ERISA Affiliate thereof of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (g) the

 

Appendix A-15



--------------------------------------------------------------------------------

receipt by Sprint Corporation, the Servicer, any Originator, any Seller or any
ERISA Affiliate thereof of any notice, or the receipt by any Multiemployer Plan
from Sprint Corporation, the Servicer, any Originator, any Seller or any ERISA
Affiliate thereof of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent within the meaning of Section 4245 of ERISA, or is in reorganization
within the meaning of Section 4241 of ERISA, or in endangered or critical status
(within the meaning of Section 432 of the Code or Section 305 or Title IV of
ERISA).

“Estimated Cap Deficiency Amount” means an amount equal to the product of
(x) the then current Cap Reserve Amount (or Cap Reserve Amount relating to a
Receivable Pool, as applicable), and (y) 5.00%.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(a) (i) a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator (or other similar official) for
such Person or all or substantially all of its assets, or any similar action
with respect to such Person under any Law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, and such case
or proceeding shall continue unstayed or undismissed for a period of sixty
(60) days (or, for purposes of Section 10.1(c), if such case or proceeding is in
respect of any Seller, zero (0) days); or (ii) an order for relief in respect of
such Person shall be entered in an involuntary case under federal bankruptcy
laws or other similar Laws now or hereafter in effect; or

(b) such Person (i) shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar Law now or hereafter in effect, (ii) shall consent
to the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for, such Person or
for any substantial part of its property, or (iii) shall make any general
assignment for the benefit of creditors, or shall fail to, or admit in writing
its inability to, pay its debts generally as they become due, or, if a
corporation or similar entity, its board of directors (or any board or Person
holding similar rights to control the activities of such Person) shall vote to
implement any of the foregoing.

“Event of Termination” is defined in Section 10.1.

“Excess Deferred Receivables Concentration Amount” means in respect of the SCC
Receivable Pool, as of any date of determination, the amount (if any) by which
(a) the aggregate Unpaid Balance of all Eligible Receivables (and any portions
thereof) relating to the SCC Receivable Pool representing all or a part of the
sales price of goods or services that have not yet been fully performed or
delivered, exceeds (b) 50.00% of the aggregate Unpaid Balance of all Eligible
Receivables relating to the SCC Receivable Pool at such time.

 

Appendix A-16



--------------------------------------------------------------------------------

“Excess Early Origination Concentration Amount” means in respect of the ISC
Receivable Pool, as of any date of determination, the amount (if any) by which
(a) the aggregate Unpaid Balance of all Eligible Receivables in the ISC
Receivable Pool, which were originated prior to August 1, 2014, exceeds
(b) 30.00% of the aggregate Unpaid Balance of all Eligible Receivables in the
ISC Receivable Pool at such time.

“Excess Governmental Obligor Concentration Amount” means in respect of any
Receivable Pool, as of any date of determination, the amount (if any) by which
(a) the aggregate Unpaid Balance of all Eligible Receivables in such Receivable
Pool, the Obligors of which are Governmental Authorities, exceeds (b) 5.00% of
the aggregate Unpaid Balance of all Eligible Receivables in such Receivable Pool
at such time; provided that, in the case of an Obligor with one or more
Affiliated Obligors, the Concentration Limit for such Obligor shall be treated
as if such Obligor and its Affiliated Obligors were one Obligor.

“Excess Large Lease Obligor Concentration Amount” means in respect of the Lease
Receivable Pool, as of any date of determination, the aggregate of the amounts
determined for each Obligor by which the aggregate Unpaid Balance of all
Eligible Receivables that are Lease Receivables in the Lease Receivable Pool
owed by such Obligor or an Affiliate of such Obligor at such time, exceeds
$100,000.

“Excess Near Prime ISC Obligor Concentration Amount” means in respect of the ISC
Receivable Pool, as of any date of determination, the amount (if any) by which
(a) the aggregate Unpaid Balance of all Eligible Receivables in the ISC
Receivable Pool, the Obligors of which are Near Prime Obligors, exceeds
(b) 25.00% of the aggregate Unpaid Balance of all Eligible Receivables in the
ISC Receivable Pool at such time; provided that, in the case of an Obligor with
one or more Affiliated Obligors, the Concentration Limit for such Obligor shall
be treated as if such Obligor and its Affiliated Obligors were one Obligor.

“Excess Near Prime Lease Obligor Concentration Amount” means in respect of the
Lease Receivable Pool, as of any date of determination, the amount (if any) by
which (a) the aggregate Unpaid Balance of all Eligible Receivables in the Lease
Receivable Pool, the Obligors of which are Near Prime Obligors, exceeds
(b) 25.00% of the aggregate Unpaid Balance of all Eligible Receivables in the
Lease Receivable Pool at such time; provided that, in the case of an Obligor
with one or more Affiliated Obligors, the Concentration Limit for such Obligor
shall be treated as if such Obligor and its Affiliated Obligors were one
Obligor.

“Excess Non Lock-Box Concentration Amount” means in respect of any Receivable
Pool, as of any date of determination, the aggregate amount (if any) by which
(a) the aggregate Unpaid Balance of all Eligible Receivables in such Receivable
Pool that are Non Lock-Box Receivables, exceeds (b) 6.00% of the aggregate
Unpaid Balance of all Eligible Receivables in such Receivable Pool; provided,
that, at any time during the continuance of a Specified Unmatured Event, an
Event of Termination, Collection Control Event or a Non-Reinvestment Event, upon
two (2) Business Days’ prior written notice to the Servicer, the applicable
Administrative Agent, in its sole discretion, may (or shall if so directed by
the Required Purchasers) reduce to zero the percentage set forth in this clause
(b).

 

Appendix A-17



--------------------------------------------------------------------------------

“Excess Prime Accessories Concentration Amount” means in respect of the ISC
Receivable Pool, as of any date of determination, the amount (if any) by which
(a) the aggregate Unpaid Balance of all Eligible Receivables related to
accessories sold to Prime Obligors in the ISC Receivable Pool, exceeds (b) 5.00%
of the aggregate Unpaid Balance of all Eligible Receivables in the ISC
Receivable Pool at such time; provided that, in the case of an Obligor with one
or more Affiliated Obligors, the Concentration Limit for such Obligor shall be
treated as if such Obligor and its Affiliated Obligors were one Obligor.

“Excess Obligor Concentration Amount” means in respect of any Receivable Pool,
as of any date of determination, the aggregate of the amounts determined for
each Obligor by which (a) the aggregate Unpaid Balance of all Eligible
Receivables in such Receivable Pool owed by such Obligor or an Affiliate of such
Obligor at such time, exceeds (b) the Concentration Limit in respect of such
Receivable Pool for such Obligor at such time.

“Excluded Originator” is defined in Section 13.18.

“Excluded Lease Receivable” means any right to payment or other indebtedness
arising from the lease of (but not a retail installment contract for) an iPhone
6, iPhone 6 Plus, iPhone 6s or iPhone 6s Plus or any later model of wireless
smart-phone device manufactured by Apple Inc. or its subsidiaries.

“Excluded Taxes” means (i) any Taxes based upon, or measured by, any Affected
Party’s net income, net receipts, net profits, net worth or capital (including
franchise or similar Taxes imposed in lieu of such Taxes), but only to the
extent such Taxes are imposed by a taxing authority (a) in a jurisdiction (or
political subdivision thereof) in which such Affected Party has its principal
office or under the laws of which such Affected Party is organized or
incorporated, (b) in a jurisdiction (or political subdivision thereof) in which
such Affected Party does business, or (c) in a jurisdiction (or political
subdivision thereof) in which such Affected Party maintains a lending office (or
branch), (ii) any franchise Taxes, branch Taxes or branch profits Taxes imposed
by the United States or any similar Taxes imposed by any jurisdiction (or
political subdivision thereof) described in clause (i) or in which any of each
Seller or the Servicer is located, (iii) with regard to any Affected Party, any
withholding Tax to the extent it is (a) imposed on amounts payable to such
Affected Party because such Affected Party designates a new lending office,
except to the extent that such Affected Party was entitled, at the time of
designation of a new lending office, to receive amounts in respect of such Taxes
from any of each Seller or the Servicer, as applicable, pursuant to Section 3.3,
(b) attributable to such Affected Party’s failure to comply with
Section 3.3(e)(v), or (c) imposed on amounts payable to such Affected Party with
respect to an applicable interest in Pool Receivables or Related Assets pursuant
to a law in effect on the date on which such Affected Party acquires such
interest, except to the extent that, in the case of an assignment to such
Affected Party, such Affected Party’s assignor was entitled, immediately before
the time of such assignment, to receive amounts in respect of such Taxes from
any Seller or the Servicer, as applicable, pursuant to Section 3.3, (iv) any Tax
that is found in a final, non-appealable judgment by a court of competent
jurisdiction to have been imposed solely as a result of any Affected Party’s
gross negligence or willful misconduct, and (v) any FATCA Withholding Tax.

“Exclusion Effective Date” is defined in Section 13.18.

 

Appendix A-18



--------------------------------------------------------------------------------

“Exiting Purchaser” is defined in Section 3.5.

“Extension Request” is defined in Section 3.5.

“FATCA” means Sections 1471 through 1474 of the Code and the current or future
U.S. Treasury Regulations issued thereunder, as the same may be amended,
modified or supplemented from time to time (so long as any future, amended,
modified, supplemented or successor version is substantively comparable and not
materially more onerous to comply with), corresponding provisions of successor
Law, official interpretations thereof, and any agreements entered into pursuant
to Section 1471(b) of the Code and any published intergovernmental agreements
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement (but only to the extent not materially more
onerous to comply with than Sections 1471 through 1474 of the Internal Revenue
Code, any regulations thereunder, intergovernmental agreements or any fiscal or
regulatory legislation pursuant to such intergovernmental agreement in force or
otherwise in effect as of the Second Restatement Effective Date).

“FATCA Withholding Tax” means any withholding Tax imposed under FATCA.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum, determined by the SCC Administrative Agent, equal (for each day during
such period) to:

(a) the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or

(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
applicable Liquidity Provider or Purchaser Agent from three federal funds
brokers of recognized standing selected by it.

“Federal Reserve Bank” means the Board of Governors of the Federal Reserve
System, or any successor thereto or to the functions thereof.

“Fee Letters” means any fee letter among any of the Sellers, Sprint Spectrum,
the Administrative Agents, the Collateral Agent or the Purchaser Agents setting
out the fees and expenses payable in connection with this Agreement or other
Transaction Documents.

“Fees” means all fees payable by the Sellers pursuant to any Fee Letter
(including the Funded Fees and the Unfunded Fees).

“Final Payout Date” means the date following the Purchase Termination Date on
which Purchasers’ Total Investment shall have been reduced to zero and all other
amounts then accrued or payable to any of the Affected Parties under the
Transaction Documents shall have been paid in full in cash.

“Funded Fee” has the meaning set forth in the Fee Letters.

 

Appendix A-19



--------------------------------------------------------------------------------

“Funding Advance Rate” is defined in Section 1.4(c).

“GAAP” means generally accepted accounting principles in the United States of
America as consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state,
regional or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Indemnified Amounts” is defined in Section 12.1(a).

“Indemnified Party” is defined in Section 12.1(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made or deemed made by or on account of any
obligation of any Seller (or the Servicer on behalf of the Sellers) under any
Transaction Document and (b) Other Taxes.

“Independent Manager” means a natural person who (I) is not at the time of
initial appointment, or at any time while serving as Independent Manager of a
Seller, and has not been at any time during the preceding five (5) years: (a) a
stockholder, member, director, manager (with the exception of serving as
independent manager of any Seller), officer, employee, partner, attorney or
counsel of Sprint Corporation or any of their respective Affiliates (other than
the Sellers); (b) a supplier or other Person who derives any of its purchases or
revenues from its activities with such Seller or Sprint Corporation or any of
their respective Affiliates (except in such person’s capacity as an independent
manager or independent director of any Seller); or (c) a member of the immediate
family of any such supplier, stockholder, member, director, manager, officer,
employee, partner, attorney, counsel or other Person described in clauses (a) or
(b) above and (II) (1) has prior experience as an independent manager for a
company whose charter documents required the unanimous consent of all
independent managers thereof before such company could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy and (2) has at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

“Information” is defined in Section 13.8(e).

“Information Package” is defined in Section 3.1(a).

“Initial Cash Purchase Price” is defined in Section 1.1.

 

Appendix A-20



--------------------------------------------------------------------------------

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
November 19, 2015, among (i) the Administrative Agents, (ii) the Collateral
Agent, (iii) Mizuho Bank, Ltd, as MLS collateral agent, (iv) the Subsidiaries of
Sprint Corporation party thereto as transferors, originators and lessees, and
(v) Sprint Spectrum, as servicer and originator, as amended from time to time.

“Investment” means in respect of any Receivable Pool, as of any date of
determination, with respect to any Purchaser, the aggregate of the amounts paid
to, or for the account of, the Sellers in connection with all Purchases of
Receivables relating to such Receivable Pool funded by such Purchaser pursuant
to Section 1.1, as reduced from time to time by Collections distributed to such
Purchaser (or to its Purchaser Agent for such Purchaser’s account) in respect of
such Receivable Pool and applied on account of such Purchaser’s Investment in
respect of such Receivable Pool pursuant to Sections 1.3 and 2.2; provided, that
if such Purchaser’s Investment in respect of such Receivable Pool shall have
been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Purchaser’s Investment in respect of such Receivable Pool shall be increased by
the amount of such rescinded or returned distribution as though it had not been
made.

“Investment Company Act” means the Investment Company Act of 1940.

“ISC” means installment sales contract.

“ISC Administrative Agent” means Mizuho, in its capacity as administrative agent
for the Affected Parties in connection with the ISC Receivable Pool and the
Related Assets as set forth herein and in the other Transaction Documents.

“ISC Advance Rate” means as of any date of determination, in respect of any ISC
Receivable, the applicable “Advance Rate” set forth in the ISC Advance Rate
Matrix corresponding to such ISC Receivable as of such date of determination,
based upon the Unpaid Balance of such ISC Receivable.

“ISC Advance Rate Matrix” means the ISC Advance Rate Matrix attached as Schedule
V to this Agreement as may be amended from time to time with the consent of all
Purchasers.

“ISC Conditional DPP” means, in respect of any ISC Pool Receivable which
constitutes an ISC Upgrade Receivable, as of any date of determination, the
portion of the RPA Deferred Purchase Price in respect of the ISC Receivable Pool
which relates to the ISC Conditional Unpaid Balance for such ISC Upgrade
Receivable as of such date.

“ISC Conditional Unpaid Balance” means, as of any time, with respect to any ISC
Upgrade Receivable, all remaining unpaid monthly installment payments under the
ISC Contract giving rise to such ISC Upgrade Receivable which are not included
in the computation of the Unpaid Balance of such ISC Upgrade Receivable.

“ISC Contract” means, with respect to any ISC Receivable, any retail installment
agreement, contract or other document (including any purchase order or invoice),
between an Originator and an Obligor, pursuant to which such ISC Receivable
arises or which evidences

 

Appendix A-21



--------------------------------------------------------------------------------

such ISC Receivable. A “related” ISC Contract with respect to an ISC Pool
Receivable means an ISC Contract which is relevant to the collection or
enforcement of such ISC Pool Receivable.

“ISC Delinquency Ratio” means, with respect to the ISC Receivable Pool, as of
any date of determination, for any Settlement Period, a fraction (expressed as a
percentage) (a) the numerator of which is the aggregate number of ISC Contracts,
the Obligor of which is a Prime Obligor or a Near Prime Obligor, which such ISC
Contracts are related to a Delinquent Receivable in the ISC Receivable Pool as
of the Cut-Off Date of such Settlement Period and (b) the denominator of which
is the aggregate number of ISC Contracts related to all of the Receivables in
the ISC Receivable Pool on the Cut-Off Date of such Settlement Period, the
Obligor of which is a Prime Obligor or a Near Prime Obligor.

“ISC Device” means a wireless communication device, including mobile phone
handsets or tablets, subject to an ISC Contract.

“ISC Exposure Amount” means as of any date of determination, an amount equal to
the aggregate ISC Pool Commitments (without giving effect to any termination of
such Pool Commitments following the Purchase Termination Date).

“ISC Loss Ratio” means, with respect to the ISC Receivable Pool, as of any date
of determination, for any Settlement Period, a fraction (expressed as a
percentage) (a) the numerator of which is the aggregate number of ISC Contracts,
the Obligor of which is a Prime Obligor or a Near Prime Obligor, which such ISC
Contracts are related to a Defaulted Receivable in the ISC Receivable Pool as of
the Cut-Off Date for such Settlement Period, and (b) the denominator of which is
the aggregate number of ISC Contracts related to all of the Receivables in the
ISC Receivable Pool on the Cut-Off Date of such Settlement Period, the Obligor
of which is a Prime Obligor or a Near Prime Obligor.

“ISC Loss Reserve” means in respect of the ISC Receivable Pool, as of any date
of determination, the product of (a) the result of (i) one (1) minus (ii) the
Weighted Average Advance Rate for the ISC Receivable Pool as of such day
multiplied by (b) the Net Portfolio Balance for the ISC Receivable Pool on such
day.

“ISC Pool Commitment” means in respect of the ISC Receivable Pool, with respect
to each Committed Purchaser, the maximum amount which such Committed Purchaser
is obligated to pay hereunder on account of any Purchase in respect of the ISC
Receivable Pool, as set forth as its “ISC Pool Commitment” opposite its name on
Schedule VII to this Agreement, as reduced from time to time in connection with
reductions of the Purchasers’ Total Commitment pursuant to Section 3.2(c).

“ISC Pool Receivable” means an ISC Receivable in the ISC Receivable Pool.

“ISC Receivable” means any right to payment from a Person, whether constituting
an account, chattel paper, instrument or a general intangible (as such terms are
defined under the UCC), arising from the sale of ISC Devices by any Originator
pursuant to an ISC Contract, including any payment obligations of such Person
with respect thereto; provided, however that no right to payment or other
indebtedness owing by a Sanctioned Person shall (i) constitute an

 

Appendix A-22



--------------------------------------------------------------------------------

ISC Receivable, (ii) be deemed to have been sold or contributed to the Sellers
by the Originators pursuant to the Sale Agreement or (iii) sold or pledged
hereunder by the Sellers.

“ISC Receivable Pool” means at any time all of the outstanding ISC Receivables
sold, purported to be sold or contributed to the Sellers pursuant to the Sale
Agreement.

“ISC Surrendered Device” is defined in Section 1.2(j).

“ISC Surrendered Device Return Requirement” means the obligation of the Servicer
pursuant to Section 1.2(j) to return all ISC Surrendered Devices to the
applicable Seller or its designee.

“ISC Upgrade Program” means, the program offered by the Originators or the
Servicer pursuant to which the Obligor of an ISC Upgrade Receivable may, if such
Obligor has agreed to participate in such program upon entering into the related
ISC Contract, upon the making of specified minimum monthly installment payments
in respect of the related ISC Contract, elect to trade in an ISC Device for an
upgraded device whereupon such ISC Contract will terminate and no installments
payments will be required to be made after the date of such termination in
respect of such ISC Contract.

“ISC Upgrade Receivable” means any ISC Receivable, with respect to which,
pursuant to the ISC Upgrade Program, the Obligor thereunder has the right
(whether or not exercised) to trade in or return its qualifying ISC Device in
satisfaction of such ISC Upgrade Receivable without having paid all monthly
installment payments that would have been due under the terms of the related ISC
Contract had such right not been exercised.

“ISC Weighted Average Term” means as of any date of determination with respect
to the ISC Receivable Pool for all ISC Receivables which are Eligible
Receivables, the number of months following such date of determination obtained
by summing the products obtained by:

(a) multiplying (i) the number of remaining unpaid monthly installment payments
at such time in respect of each ISC Pool Receivable due from the applicable
Obligor under the ISC Contract which payments give rise to such ISC Receivable,
which cannot be terminated or cancelled in connection with the ISC Upgrade
Program, by (ii) the Unpaid Balance of such ISC Pool Receivable;

and dividing such sum by:

(b) the aggregate Unpaid Balance at such time of all ISC Pool Receivables which
are Eligible Receivables.

“ISC Yield and Fee Reserve” means in respect of the ISC Receivable Pool, as of
any date of determination, the sum of:

(a) the amount equal to the interest that would accrue on an amount equal to
(x) the Net Portfolio Balance in respect of the ISC Receivable Pool as of such
date of determination minus (y) the ISC Loss Reserve as of such date of
determination, at a rate equal to 1.00% per annum during a period equal to the
ISC Weighted Average Term; plus

 

Appendix A-23



--------------------------------------------------------------------------------

(b) the amount of the ISC Receivable Pool’s Pro Rata Share of the Servicing Fees
and Fees that would accrue in respect of the ISC Receivable Pool during the
period equal to the ISC Weighted Average Term assuming that the aggregate Unpaid
Balance and the aggregate Investments relating to each of the ISC Receivable
Pool and the SCC Receivable Pool as of such date of determinations remained the
same during such period; plus

(c) the accrued and unpaid Yield, the ISC Receivable Pool’s Pro Rata Share of
the Servicing Fees and Fees in respect of the ISC Receivable Pool.

“Joinder” is defined in Section 13.3(d).

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment, award or
similar item of or by a Governmental Authority or any interpretation,
implementation or application thereof.

“Lease Administrative Agent” means SMBCSI, in its capacity as administrative
agent for the Affected Parties in connection with the Lease Receivable Pool and
the Related Assets as set forth herein and in the other Transaction Documents.

“Lease Advance Rate” means as of any date of determination, in respect of any
Lease Receivable, the applicable “Advance Rate” set forth in the Lease Advance
Rate Matrix corresponding to such Lease Receivable as of such date of
determination, based upon the Unpaid Balance of such Lease Receivable.

“Lease Advance Rate Matrix” means the Lease Advance Rate Matrix attached as
Schedule IX to this Agreement as may be amended from time to time with the
consent of all Purchasers.

“Lease Conditional DPP” means, in respect of any Lease Pool Receivable which
constitutes a Lease Upgrade Receivable, as of any date of determination, the
portion of the RPA Deferred Purchase Price in respect of the Lease Receivable
Pool which relates to the Lease Conditional Unpaid Balance for such Lease
Upgrade Receivable as of such date.

“Lease Conditional Unpaid Balance” means, as of any time, with respect to any
Lease Upgrade Receivable, all remaining unpaid monthly lease payments under the
Lease Contract giving rise to such Lease Upgrade Receivable which are not
included in the computation of the Unpaid Balance of such Lease Upgrade
Receivable.

“Lease Contract” means, with respect to any Lease Receivable, any lease,
contract or other document (including any purchase order or invoice), between an
Originator and an Obligor, pursuant to which such Lease Receivable arises or
which evidences such Lease Receivable. A “related” Lease Contract with respect
to a Lease Pool Receivable means a Lease Contract which is relevant to the
collection or enforcement of such Lease Pool Receivable.

“Lease Delinquency Ratio” means, with respect to the Lease Receivable Pool, as
of any date of determination, for any Settlement Period, a fraction (expressed
as a percentage) (a) the numerator of which is the aggregate number of Lease
Contracts, the Obligor of which is a Prime

 

Appendix A-24



--------------------------------------------------------------------------------

Obligor or a Near Prime Obligor, which such Lease Contracts are related to a
Delinquent Receivable in the Lease Receivable Pool as of the Cut-Off Date of
such Settlement Period and (b) the denominator of which is the aggregate number
of Lease Contracts related to all of the Receivables in the Lease Receivable
Pool on the Cut-Off Date of such Settlement Period, the Obligor of which is a
Prime Obligor or a Near Prime Obligor.

“Lease Device” means a wireless communication device, including mobile phone
handsets or tablets, subject to a Lease Contract.

“Lease Exposure Amount” means as of any date of determination, an amount equal
to the aggregate Lease Pool Commitments (without giving effect to any
termination of such Pool Commitments following the Purchase Termination Date).

“Lease Inclusion Pro Forma Information Package” has the meaning set forth in
Section 5.2(g).

“Lease Loss Ratio” means, with respect to the Lease Receivable Pool, as of any
date of determination, for any Settlement Period, a fraction (expressed as a
percentage) (a) the numerator of which is the aggregate number of Lease
Contracts, the Obligor of which is a Prime Obligor or a Near Prime Obligor,
which such Lease Contracts are related to a Defaulted Receivable in the Lease
Receivable Pool as of the Cut-Off Date for such Settlement Period, and (b) the
denominator of which is the aggregate number of Lease Contracts related to all
of the Receivables in the Lease Receivable Pool on the Cut-Off Date of such
Settlement Period, the Obligor of which is a Prime Obligor or a Near Prime
Obligor.

“Lease Loss Reserve” means in respect of the Lease Receivable Pool, as of any
date of determination, the product of (a) the result of (i) one (1) minus
(ii) the Weighted Average Advance Rate for the Lease Receivable Pool as of such
day multiplied by (b) the Net Portfolio Balance for the Lease Receivable Pool on
such day.

“Lease Pool Commitment” means in respect of the Lease Receivable Pool, with
respect to each Committed Purchaser, the maximum amount which such Committed
Purchaser is obligated to pay hereunder on account of any Purchase in respect of
the Lease Receivable Pool, as set forth as its “Lease Pool Commitment” opposite
its name on Schedule VII to this Agreement, as reduced from time to time in
connection with reductions of the Purchasers’ Total Commitment pursuant to
Section 3.2(c).

“Lease Pool Receivable” means a Lease Receivable in the Lease Receivable Pool.

“Lease Purchase Option Proceeds” means the proceeds arising from the sale of a
Lease Device to an Obligor upon such Obligor’s exercise of its option to
purchase a Lease Device pursuant to a Lease Contract at the end of the lease
term; for the avoidance of doubt, Lease Purchase Option Proceeds shall not
include any scheduled monthly payments on the related Lease Contract (including
scheduled monthly or other periodic payments relating to the Lease Conditional
Unpaid Balance).

“Lease Receivable” means any right to payment from a Person, whether
constituting an account, chattel paper, instrument or a general intangible (as
such terms are defined under the

 

Appendix A-25



--------------------------------------------------------------------------------

UCC), arising from the lease of a Lease Device, by any Originator pursuant to a
Lease Contract, including any payment obligations of such Person with respect
thereto; provided, however that (a) no right to payment or other indebtedness
owing by a Sanctioned Person shall (i) constitute a Lease Receivable, (ii) be
deemed to have been sold or contributed to the Sellers by the Originators
pursuant to the Sale Agreement or (iii) sold or pledged hereunder by the Sellers
and (b) Excluded Lease Receivables shall not constitute Lease Receivables.

“Lease Receivable Pool” means at any time all of the outstanding Lease
Receivables sold, purported to be sold or contributed to the Sellers pursuant to
the Sale Agreement.

“Lease Returned Device” has the meaning set forth in Section 1.2(k).

“Lease Returned Device Return Requirement” means the obligation of the Servicer
pursuant to Section 1.2(k) to return all Lease Returned Devices to the
applicable Seller or its designee.

“Lease Upgrade Program” means, the program offered by the Originators or the
Servicer pursuant to which the Obligor of a Lease Upgrade Receivable may, if
such Obligor has agreed to participate in such program upon entering into the
related Lease Contract, upon the making of Required Lease Payments in respect of
the related Lease Contract, elect to return a Lease Device in exchange for an
upgraded device whereupon such Lease Contract will terminate and no additional
payments will be required to be made after the date of such termination in
respect of such Lease Contract.

“Lease Upgrade Receivable” means any Lease Receivable, with respect to which,
pursuant to the Lease Upgrade Program, the Obligor thereunder has the right
(whether or not exercised) to trade in or return its qualifying Lease Device in
satisfaction of such Lease Upgrade Receivable without having made any purchase
price payments or paid any monthly lease payments that would have been due under
the terms of the related Lease Contract had such right not been exercised.

“Lease Weighted Average Term” means as of any date of determination with respect
to the Lease Receivable Pool for all Lease Receivables which are Eligible
Receivables, the number of months following such date of determination obtained
by summing the products obtained by:

(a) multiplying (i) the number of remaining unpaid monthly rental payments at
such time in respect of each Lease Pool Receivable due from the applicable
Obligor under the Lease Contract which payments give rise to such Lease
Receivable, which cannot be terminated or cancelled in connection with the Lease
Upgrade Program, by (ii) the Unpaid Balance of such Lease Pool Receivable;

and dividing such sum by:

(b) the aggregate Unpaid Balance at such time of all Lease Pool Receivables
which are Eligible Receivables.

“Lease Yield and Fee Reserve” means in respect of the Lease Receivable Pool, as
of any date of determination, the sum of:

 

Appendix A-26



--------------------------------------------------------------------------------

(a) the amount equal to the interest that would accrue on an amount equal to
(x) the Net Portfolio Balance in respect of the Lease Receivable Pool as of such
date of determination minus (y) the Lease Loss Reserve as of such date of
determination, at a rate equal to 1.00% per annum during a period equal to the
Lease Weighted Average Term; plus

(b) the amount of the Lease Receivable Pool’s Pro Rata Share of the Servicing
Fees and Fees that would accrue in respect of the Lease Receivable Pool during
the period equal to the Lease Weighted Average Term assuming that the aggregate
Unpaid Balance and the aggregate Investments relating to each of the Lease
Receivable Pool and the Lease Receivable Pool as of such date of determinations
remained the same during such period; plus

(c) the accrued and unpaid Yield, the Lease Receivable Pool’s Pro Rata Share of
the Servicing Fees and Fees in respect of the Lease Receivable Pool.

“Legal Final” means the one-year anniversary of the occurrence of the Purchase
Termination Date.

“Liberty Street” means Liberty Street Funding LLC.

“LIBO Rate” means for any Yield Period, (a) the interest rate per annum
designated as the LIBO Rate by the applicable Purchaser Agent for a period of
time comparable to such Yield Period that appears on the Reuters Screen LIBO
Page (or on any successor or substitute page of such service, or any successor
to or substitute or replacement for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by such Purchaser Agent from time to time for purposes of providing
quotations of interest rates applicable to U.S. Dollar deposits in the London
interbank market) as of 11:00 a.m. (London, England time) with respect to such
Purchaser Agent or related Committed Purchaser on the second Business Day
preceding the first day of such Yield Period or (b) if a rate cannot be
determined under the foregoing clause, an annual rate equal to the average
(rounded upwards if necessary to the nearest 1/100th of 1%) of the rates per
annum at which deposits in U.S. Dollars with a duration comparable to such Yield
Period in a principal amount substantially equal to the principal amount of the
applicable Rate Tranche are offered to the principal London office of the
applicable Purchaser Agent (or its related Committed Purchaser) by three London
banks, selected by the SCC Administrative Agent in good faith, at about 11:00
a.m. London time on the second Business Day preceding the first day of such
Yield Period.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever, including any conditional sale or other title retention
agreement and any financing lease having substantially the same economic effect
as any of the foregoing.

“Liquidation Fee” means, as of any date of determination, for each Rate Tranche
(or portion thereof) relating to a Receivable Pool for each day in any Yield
Period or Settlement

 

Appendix A-27



--------------------------------------------------------------------------------

Period relating to such Receivable Pool (computed without regard to clause
(iii) of the proviso of the definition of “Yield Period”) during the Liquidation
Period, the amount, if any, by which:

(a) the additional Yield (calculated without taking into account any Liquidation
Fee) which would have accrued on the reductions of such Purchaser’s Tranche
Investment effected pursuant to Section 1.3(c)(ii) or (iii) with respect to such
Rate Tranche for such day during such Yield Period or Settlement Period (as so
computed) if such reductions had not been made until the last day of such Yield
Period or Settlement Period exceeds,

(b) the income, if any, received for such day during such Yield Period or
Settlement Period by the affected Purchaser from investing the proceeds of such
reductions of such Purchaser’s Tranche Investment.

“Liquidation Period” means the period commencing on the date on which the
conditions precedent to Purchases and Reinvestments in respect of a Receivable
Pool set forth in Section 5.2 are not satisfied (or expressly waived by each
Purchaser), the Collateral Agent or an Administrative Agent shall have notified
Servicer (on Sellers’ behalf) that the Liquidation Period has commenced, and
ending on the Final Payout Date.

“Liquidity Advance” means a loan, advance, purchase or other similar action made
by a Liquidity Provider pursuant to a Liquidity Agreement.

“Liquidity Agreement” means any agreement entered into, directly or indirectly,
in connection with or related to, this Agreement pursuant to which a Liquidity
Provider agrees to make loans or advances to, or purchase assets from, a Conduit
Purchaser (directly or indirectly) in order to provide liquidity or other
enhancement for such Conduit Purchaser’s Commercial Paper Notes or other senior
indebtedness.

“Liquidity Provider” means BTMUNY, Scotia, SMBC, CACIB, any of their respective
Affiliates or any other lender, credit enhancer or liquidity provider that is at
any time party to a Liquidity Agreement or any successor or assign of such
lender, credit enhancer or liquidity provider or any similar entity with respect
to any permitted assignee of a Conduit Purchaser.

“Lock-Box Accounts” means each of the accounts (and any related lock-box or post
office box) specified in Schedule 6.1(m) (or such as have been notified to and
approved by the Collateral Agent and each Administrative Agent in accordance
with Section 7.3(d)) maintained at a Lock-Box Bank in the name of a Seller.

“Lock-Box Agreement” means each deposit account control agreement or similar
agreement, in form and substance satisfactory to the Collateral Agent and each
Administrative Agent, among the Sellers, the Servicer, the Collateral Agent and
a Lock-Box Bank, governing the terms of the related Lock-Box Accounts, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Lock-Box Bank” means any of the banks party to a Lock-Box Agreement.

 

Appendix A-28



--------------------------------------------------------------------------------

“Losses” means the Unpaid Balance (net of recoveries) of any Pool Receivables
that have been, or should have been, written-off as uncollectible by the
Servicer in accordance with the Credit and Collection Policies.

“Manhattan” means Manhattan Asset Funding Company LLC.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

(a) (i) if a particular Person is specified, the ability of such Person to
perform its obligations under this Agreement or any other Transaction Document
or (ii) if a particular Person is not specified, the ability of any Originator,
Servicer, any Seller or Sprint Corporation to perform its obligations under this
Agreement or any other Transaction Document;

(b) (i) the validity or enforceability of any Transaction Document or (ii) the
value, validity, enforceability or collectability of any material portion of
Pool Receivables, Lease Contracts or the Related Assets with respect thereto,
including if such event or circumstance would increase the days to pay or
Dilution with respect to the Pool Receivables or any material portion thereof;
or

(c) the status, existence, perfection, priority, enforceability or other rights
and remedies of any Purchaser, the Collateral Agent, any Administrative Agent or
any other Affected Party associated with its respective interest in the Pool
Receivables, Lease Contracts or the Related Assets.

“Material Indebtedness” means Debt or obligations in respect of one or more
Hedging Agreements, in either case, of Sprint Corporation or any of its
Subsidiaries and in an aggregate principal amount exceeding (i) $225,000,000 or
(ii) solely in the case of Debt incurred by any Seller (individually), $15,325.
Without limiting the foregoing, Debt or obligations of Sprint Corporation or any
of its Subsidiaries under the “MLS Documents” (as defined in the Intercreditor
Agreement) shall constitute “Material Indebtedness,” without regard to the
outstanding principal amount thereof.]

“Maximum Guaranty Amount” is defined in Section 1.5(i).

“Mizuho” is defined in the preamble.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Near Prime Obligor” means any Obligor under an ISC Contract or a Lease Contract
that was not a Prime Obligor as of the date of such Contract, and which (i) has
a credit class designation of “Q2”, “H1”, “S5” or “T4”, or any equivalent credit
class as set forth in the Credit and Collection Policies, and (ii) if an ISC
Contract, is categorized as a “$0 Deposit requirement” by the internal scoring
system of the Servicer or an Originator.

 

Appendix A-29



--------------------------------------------------------------------------------

“Net Portfolio Balance” means, as of any date of determination in respect of a
Receivable Pool, an amount equal to the aggregate Unpaid Balance of Pool
Receivables in such Receivable Pool that are Eligible Receivables determined at
such time, minus (without duplication) the sum of (a) the aggregate Excess
Governmental Obligor Concentration Amount in respect of such Receivable Pool at
such time, plus (b) the Excess Obligor Concentration Amount in respect of such
Receivable Pool at such time, plus (c) in respect of the SCC Receivable Pool,
the Excess Deferred Receivables Concentration Amount in respect of such
Receivable Pool at such time, plus (d) all cash Collections and security
deposits received by the Sellers, the Originators, the Servicer or their
respective Affiliates, which have been allocated to the reduction of the Unpaid
Balance of such Receivable Pool but have not yet been applied to reduce such
Unpaid Balance, plus (e) the Excess Non Lock-Box Concentration Amount in respect
of such Receivable Pool at such time, plus (f) in respect of the ISC Receivable
Pool, the sum of (i) the Excess Near Prime ISC Obligor Concentration Amount at
such time, plus (ii) the Excess Prime Accessories Concentration Amount in
respect of the ISC Receivable Pool at such time, plus (iii) the Excess Early
Origination Concentration Amount at such time, plus (iv) the sum of (A) the Cap
Reserve Amount relating to the ISC Receivable Pool, plus (B) the then current
Estimated Cap Deficiency Amount relating to the ISC Receivable Pool, plus (g) in
respect of the Lease Receivable Pool, the sum of (i) the Excess Near Prime Lease
Obligor Concentration Amount at such time, plus (ii) the Excess Large Lease
Obligor Concentration Amount, plus (iii) the sum of (A) the Cap Reserve Amount
relating to the Lease Receivable Pool, plus (B) the then current Estimated Cap
Deficiency Amount relating to the Lease Receivable Pool.

“Non Lock-Box Receivables” is defined in Section 8.7.

“Non-Reinvestment Event” is defined in Section 4.5.

“Obligations” means any obligation of any Seller to the Collateral Agent, any
Administrative Agent, any Purchaser Agent, any Purchaser, any Indemnified Party,
any other Affected Party or any account institution party to the Control
Agreement arising in connection with the Receivable Pools, this Agreement and
each other Transaction Document, whether now or hereafter existing, due or to
become due, direct or indirect, or absolute or contingent, including, all
Indemnified Amounts.

“Obligor” means a Person obligated to make payments under a Contract with
respect to a Receivable, including any guarantor thereof.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Original RPA” means the Receivables Purchase Agreement, dated as of May 16,
2014, among the Sellers, Sprint Spectrum, the SCC Administrative Agent and the
Purchasers and Purchaser Agents party thereto.

“Originator” means, each Person from time to time party to the Sale Agreement,
as an originator except that no Excluded Originator, starting on the Exclusion
Effective Date for such Excluded Originator, shall be an Originator. As of the
Second Restatement Effective Date, the parties listed on Schedule II as such are
the Originators.

“Other Administrative Agent” is defined in Section 11.3(b).

 

Appendix A-30



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to an Affected Party, Taxes imposed
as a result of a present or former connection between the Affected Party and the
jurisdiction imposing such Tax (other than connections arising from the Affected
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any Pool Receivables (or Related
Assets) or Transaction Document).

“Other Taxes” means all present or future stamp and other similar Taxes payable
or determined to be payable in connection with the execution, delivery, filing
and recording of this Agreement or the other Transaction Documents, except any
such Taxes that are (i) Other Connection Taxes imposed with respect to an
assignment or (ii) Excluded Taxes.

“Participant Register” is defined in Section 13.3(b).

“Participant” is defined in Section 13.3(b).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Performance Support Agreement” means the Second Amended and Restated
Performance Support Agreement, dated as of the date hereof, among Sprint
Corporation the Administrative Agents, the Collateral Agent and the other
beneficiaries thereto, in form and substance acceptable to the Collateral Agent
and each Administrative Agent in its sole discretion, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Permitted Adverse Claims” means any Adverse Claim (a) created under the
Transaction Documents (including liens created in favor of the Eligible Bank
party to the Control Agreement and the Lock-Box Banks to the extent permitted
under the terms of the Control Agreement and the Lock-Box Agreements), (b) as to
which no enforcement collection, execution, levy or foreclosure proceeding shall
have been commenced or threatened and that solely secure the payment of taxes,
assessments and/or governmental charges or levies, if and to the extent the same
are either (x) not yet due and payable or (y) being contested in good faith and
as to which adequate reserves have been provided in accordance with GAAP, but,
in any case, only to the extent that such Adverse Claim securing payment of such
taxes or assessments or other governmental charges constitutes an inchoate tax
lien, and (c) inchoate and unperfected workers’, mechanics’, suppliers’ or
similar Adverse Claims arising in the ordinary course of business, in any case,
as to which no enforcement collection, execution, levy or foreclosure proceeding
shall have been commenced or threatened; provided, however, that no Adverse
Claim(s) that could (individually or in the aggregate) reasonably be expected to
result in a Material Adverse Effect shall constitute a Permitted Adverse Claim.

“Permitted Holder” means SoftBank and its Affiliates, successors and assigns.

“Person” means a natural individual, partnership, sole proprietorship,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, limited liability company, any
Governmental Authority or any other entity of whatever nature.

 

Appendix A-31



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Sprint Corporation, Sprint
Spectrum, the Servicer, Sprint Corporation, any Originator, any Seller or any
ERISA Affiliate thereof is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Pool Commitments” means in respect of each Committed Purchaser, its ISC Pool
Commitment, its Lease Pool Commitment and its SCC Pool Commitment.

“Pool Deficiency Amount” is defined in Section 3.1(a)(ii).

“Pool Hold-Back Amount” is defined in Section 1.3(a)(i).

“Pool Receivable” means an SCC Pool Receivable, an ISC Pool Receivable or a
Lease Pool Receivable.

“Prime Obligor” means any Obligor under an ISC Contract or a Lease Contract that
was categorized as “Prime” by the internal scoring system of the Servicer or an
Originator as of the date of such Contract or had graduated to Prime Obligor
prior the date of any Purchase of a related ISC Receivable or Lease Receivable,
as applicable.

“Prime Rate” means a rate per annum equal to the rate of interest quoted in the
print edition of The Wall Street Journal, Money Rates Section as the USA “Prime
Rate”, as published for such day (or, if such day is not a Business Day, for the
preceding Business Day), or, if such rate is not so published for any day which
is a Business Day, the rate announced by the SCC Administrative Agent from time
to time as its prime rate of interest at its principal office in New York, New
York, such rate to change as and when such designated rate changes.

“Program Administration Agreement” means that certain administration agreement
between a Conduit Purchaser and Program Administrator governing certain aspects
of the administration of such Conduit Purchaser’s commercial paper facility or
any other agreement having similar purposes, as in effect from time to time.

“Program Administrator” means, with respect to any Conduit Purchaser, the
administrator designated for such Conduit Purchaser under its Program
Administration Agreement.

“Pro Rata Share” means, in respect of any Receivable Pool, a fraction, expressed
as a percentage, (x) the numerator of which is the aggregate amount of all Pool
Commitments in respect of such Receivable Pool, and (y) the denominator of which
is the aggregate amount of the Pool Commitments for all Receivable Pools.

“Program Information” is defined in Section 13.8(a)(i).

“Purchase” is defined in Section 1.1.

“Purchase Date” is defined in Section 1.2(b).

 

Appendix A-32



--------------------------------------------------------------------------------

“Purchase Facility” means the receivables purchase facility evidenced by this
Agreement.

“Purchase Termination Date” means the earliest of (a) November 19, 2017, (b) ten
(10) Business Days following the date of receipt by each of the other parties to
this Agreement of a written notice of termination provided by the Sellers (or
the Servicer on their behalf) and (c) the occurrence of an Event of Termination,
Collection Control Event or Non-Reinvestment Event.

“Purchaser” means each Conduit Purchaser and each Committed Purchaser, as
applicable.

“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and listed as such as set forth on the signature pages of this Agreement
or any other Person who becomes a party to this Agreement as a Purchaser Agent
in accordance with this Agreement.

“Purchaser Group” means each group consisting of a Purchaser Agent, its related
Committed Purchasers, each Conduit Purchaser, if any, administered or
represented by such Purchaser Agent and each Liquidity Provider and Enhancement
Provider related to any such Conduit Purchaser.

“Purchaser Group Commitment” means in respect of any Receivable Pool, at any
time with respect to any Purchaser Group, the aggregate Pool Commitments in
respect of such Receivable Pool of all Committed Purchasers at such time in such
Purchaser Group.

“Purchaser Group Investment” means in respect of any Receivable Pool, at any
time with respect to any Purchaser Group, the aggregate Investments in respect
of such Receivable Pool of all Purchasers at such time in such Purchaser Group.

“Purchasers’ Pool Commitment” means, in respect of any Receivable Pool, the
aggregate Pool Commitments in respect of such Receivable Pool of all Committed
Purchasers at such time.

“Purchasers’ Pool Investment” means, in respect of a Receivable Pool, at any
time, the aggregate Investments of all Purchasers in respect of such Receivable
Pool.

“Purchasers’ Total Commitment” means, at any time, the aggregate Purchasers’
Pool Commitments in respect of all Receivable Pools of all Committed Purchasers
at such time.

“Purchasers’ Total Investment” means, at any time, the aggregate Investments of
all Purchasers in all of the Receivable Pools at such time.

“Purchasers’ Tranche Investment” means in relation to any Rate Tranche relating
to a Receivable Pool the amount of Purchasers’ Pool Investment in respect of
such Receivable Pool allocated by the applicable Administrative Agent to such
Rate Tranche pursuant to Section 2.1; provided, that at all times the aggregate
amounts allocated to all Rate Tranches in respect of such Receivable Pool shall
equal Purchasers’ Pool Investment in respect of such Receivable Pool.

“Ratable Share” means in respect of any Receivable Pool, at any time, for any
Purchaser Group, a percentage equal to the quotient of (a) the Purchaser Group
Commitment in respect of such Receivable Pool for (or, following the Purchase
Termination Date, the aggregate Purchaser

 

Appendix A-33



--------------------------------------------------------------------------------

Group Investment of) such Purchaser Group in respect of such Receivable Pools at
such time, divided by (b) the Purchasers’ Pool Commitment (or, following the
Purchase Termination Date, the Purchasers’ Total Investment) at such time.

“Rate Tranche” means at any time a portion of a Purchaser’s Investment relating
to a Receivable Pool selected by the applicable Purchaser Agent pursuant to
Section 2.1 and designated as a Rate Tranche solely for purposes of computing
Yield.

“Receivable” means an SCC Receivable, a Lease Receivable or an ISC Receivable.

“Receivable Pools” means the SCC Receivable Pool, the Lease Receivable Pool and
the ISC Receivable Pool.

“Records” means all Contracts and other documents, instruments, books, records,
purchase orders, agreements, reports and other information (including computer
programs, tapes, disks, other information storage media, data processing
software and related property and rights) prepared or maintained by any
Originator, Sprint Spectrum, the Servicer, or any Seller, respectively, with
respect to, the Lease Devices, Lease Contracts, Pool Receivables, the Related
Assets and the Obligors of such Pool Receivables. For the avoidance of doubt,
“Records” shall include any Chattel Paper (tangible or electronic) evidencing
any Pool Receivables.

“Register” is defined in Section 13.3(e).

“Reinvestment” is defined in Section 1.1.

“Related Assets” means (a) with respect to any Pool Receivable, (x) all security
interests, hypothecations, reservations of ownership, liens or other adverse
claims and property subject thereto from time to time purporting to secure
payment of such Receivable, including pursuant to the Contract pursuant to which
such Receivable was originated, together with all financing statements,
registrations, hypothecations, charges or other similar filings or instruments
against an Obligor and all security agreements describing any collateral
securing such Receivable, if any, (y) in respect of any ISC Pool Receivable, all
interest in any devices (including any such device which is or may become an ISC
Surrendered Device in respect of an ISC Pool Receivable which constitutes an ISC
Upgrade Receivable) relating to any ISC Contract giving rise to such ISC Pool
Receivable and (z) all guarantees, insurance policies and other agreements or
arrangements of whatsoever character from time to time supporting of such
Receivable whether pursuant to the Contract pursuant to which such Receivable
was originated, including any obligation of any party under the Transaction
Documents to promptly deposit amounts received in respect of Collections to an
account, (b) all Collections in respect of, and other proceeds of, the Pool
Receivables, (c) subject to the proviso set forth below, all rights and remedies
(but none of the obligations) of the Sellers or any Originator, as applicable,
under the Sale Agreement (including the right to terminate such Lease Contract
in accordance with the early termination provisions thereof if the Servicer or
its Affiliates discontinue the leasing program for the Lease Devices), and the
other Transaction Documents and any other rights or assets pledged, sold or
otherwise transferred to the Sellers thereunder and (d) all the products and
proceeds of any of the foregoing; provided, that, no Lease Device or Lease
Contract shall constitute Related Assets.

 

Appendix A-34



--------------------------------------------------------------------------------

“Related Originators” means, with respect to any Seller, the Originator or
Originators, as the case may be, identified as such on Schedule II.

“Related Seller” means, with respect to any Originator, the Seller identified as
such on Schedule II.

“Removal Event” means, with respect to any Purchaser Group, the occurrence of
any of the following: (i) a Purchaser (or any related Affected Party) in such
Purchaser Group requests compensation under Section 4.2, (ii) the Sellers are
required to pay any additional amount or Indemnified Taxes to any Purchaser or
any Governmental Authority for the account of any Purchaser (or any related
Affected Party) in such Purchaser Group pursuant to Section 3.3(e), (iii) the
Purchaser Agent for such Purchaser Group has delivered a Delayed Purchase
Notification on behalf of its Purchaser Group pursuant to Section 1.2(i), or
(iv) any Committed Purchaser in such Purchaser Group becomes a Defaulting
Committed Purchaser; provided, however, that if at any time Removal Events would
otherwise have occurred and remain continuing with respect to the Required
Purchasers’ Purchaser Groups pursuant to clause (i), (ii) or (iii) above, then
no Removal Event shall be deemed to have occurred or to remain continuing with
respect to any Purchaser Group pursuant to any such clause.

“Reporting Date” is defined in Section 3.1(a).

“Required Monthly Installment Payments” means the first twelve (12) monthly
installment payments due under any ISC Contract, or such other number of monthly
installment payments as shall be agreed to in writing by the Collateral Agent,
the Administrative Agents and each Purchaser Agent.

“Required Monthly Lease Payments” means the first twelve (12) monthly lease
payments due under any Lease Contract, or such other number of monthly lease
payments as shall be agreed to in writing by the Collateral Agent, the
Administrative Agents and each Purchaser Agent.

“Required Purchasers” means, at any time, Committed Purchasers whose aggregate
Pool Commitments at such time aggregate more than 50.00% of the Purchasers’
Total Commitment at such time (or, if at such time, the Purchasers’ Total
Commitment is zero, the Committed Purchasers whose aggregate Investments in
respect of all Receivable Pools at such time aggregate more than 50.00% of the
Purchasers’ Total Investment at such time); provided, however, that if at any
time there are only two Committed Purchasers, Required Purchasers shall mean
both such Committed Purchasers; and provided, further, that if at such time any
Committed Purchaser is a Defaulting Committed Purchaser, the Pool Commitments of
such Defaulting Committed Purchaser shall be disregarded for purposes of
determining the Required Purchasers.

“Required Reserves” means (i) in respect of the SCC Receivable Pool, (x) the SCC
Dilution Reserve, (y) the SCC Loss Reserve, and (z) the SCC Yield Reserve,
(ii) in respect of the ISC Receivable Pool, (x) the ISC Loss Reserve, and
(y) the ISC Yield and Fee Reserve in respect of the ISC Receivable Pool, and
(iii) in respect of the Lease Receivable Pool, (x) the Lease Loss Reserve, and
(y) the Lease Yield and Fee Reserve in respect of the Lease Receivable Pool.

“Response Date” is defined in Section 3.5.

 

Appendix A-35



--------------------------------------------------------------------------------

“Responsible Officer” shall mean any Designated Financial Officer or any
executive officer, assistant treasurer, treasurer or controller of Sprint
Corporation, and any other officer of the Sellers, the Servicer or the
Originators responsible for the administration of this Agreement.

“Restatement Effective Date” means April 24, 2015.

“RPA Deferred Purchase Price” means (i) on each Business Day prior to the Final
Payout Date in respect of a Receivable Pool, any amounts available after
Reinvestments in respect of such Receivable Pool pursuant to Section 1.3(a)(ii)
and (ii) on each Business Day on and after such Final Payout Date, any amounts
payable to the Sellers under Section 1.2(g) in respect of such Receivable Pool.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sale Agreement” means the Second Amended and Restated Receivables Sale and
Contribution Agreement, dated as of the date hereof, among the Originators, as
sellers and contributors, and Sellers, as buyers and transferees.

“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“SCC” means service charge contract.

“SCC Administrative Agent” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its
capacity as administrative agent for the Affected Parties in connection with the
SCC Receivable Pool and the Related Assets as set forth herein and in the other
Transaction Documents.

“SCC Adjusted Dilution Ratio” means with respect to the SCC Receivable Pool, as
of any date of determination, the average of the SCC Dilution Ratios for such
SCC Receivable Pool for the preceding twelve Settlement Periods.

“SCC Contract” means, with respect to any SCC Receivable, any agreement,
contract or other document (including any purchase order or invoice), between an
Originator and an Obligor, pursuant to which such SCC Receivable arises or which
evidences such SCC Receivable. A “related” SCC Contract with respect to an SCC
Pool Receivable means an SCC Contract which is relevant to the collection or
enforcement of such SCC Pool Receivable.

“SCC Delinquency Ratio” means, with respect to the SCC Receivable Pool, as of
any date of determination, for any Settlement Period, a fraction (expressed as a
percentage) (a) the numerator of which is the aggregate Unpaid Balance of all
Delinquent Receivables relating to the SCC Receivable Pool as of the Cut-Off
Date of such Settlement Period and (b) the denominator

 

Appendix A-36



--------------------------------------------------------------------------------

of which is the aggregate Unpaid Balance of all of the Receivables in the SCC
Receivable Pool on the Cut-Off Date of such Settlement Period.

“SCC Dilution Horizon Ratio” means, with respect to the SCC Receivable Pool, as
of any date of determination, a fraction (expressed as a percentage), (a) the
numerator of which is equal to the aggregate initial Unpaid Balance of all SCC
Receivables originated by each Originator during the most recently ended
Settlement Period, and (b) the denominator of which is the Net Portfolio Balance
for the SCC Receivable Pool as of the Cut-Off Date of the most recently ended
Settlement Period.

“SCC Dilution Ratio” means, with respect to the SCC Receivable Pool, as of any
date of determination, with respect to any Settlement Period, a fraction
(expressed as a percentage), calculated as of the last day of each Settlement
Period, (a) the numerator of which is the aggregate amount of all Dilutions in
respect of SCC Receivables which occurred during such Settlement Period and
(b) the denominator of which is the excess of (i) the aggregate initial Unpaid
Balance of all SCC Receivables which were originated by the Originators during
the Settlement Period immediately preceding such Settlement Period over (ii) the
Excess Deferred Receivables Concentration Amount.

“SCC Dilution Reserve” means, in respect of the SCC Receivable Pool, as of any
date of determination, the product of (a) the Net Portfolio Balance for the SCC
Receivable Pool on such day and (b) the SCC Dilution Reserve Factor on such
date.

“SCC Dilution Reserve Factor” means, in respect of the SCC Receivable Pool, as
of any date of determination, an amount equal to:

DHR x {(2.25 x ADR) + DVC}

 

where:      ADR    =     the SCC Adjusted Dilution Ratio on such day, DHR    =  
  the SCC Dilution Horizon Ratio on such day, and DVC    =     SCC Dilution
Volatility Component on such day.

“SCC Dilution Volatility Component” means, in respect of the SCC Receivable
Pool, as of any date of determination, the product of (a) the positive
difference between (i) the highest average SCC Dilution Ratio for any three
consecutive Settlement Periods observed over the preceding twelve Settlement
Periods (the “SCC Dilution Spike”), minus (ii) the SCC Adjusted Dilution Ratio,
multiplied by (b) the quotient of (i) the SCC Dilution Spike, divided by
(ii) the SCC Adjusted Dilution Ratio.

“SCC Liquidation Discount” means (i) in respect of an SCC Receivable Pool, as of
any date of determination, a percentage calculated as follows:

NPB x {(PR x 1.50) + SFR} x HDSO

360

 

Appendix A-37



--------------------------------------------------------------------------------

where:

 

HDSO    =    the highest Days Sales Outstanding calculated for any of the
preceding 12 Settlement Periods PR    =    the Prime Rate NPB    =    the Net
Portfolio Balance in respect of such SCC Receivable Pool on such day SFR    =   
0.50%

“SCC Loss Horizon Ratio” means, in respect of the SCC Receivable Pool, as of any
date of determination, for any Settlement Period, a fraction (expressed as a
percentage), (a) the numerator of which is the product of (i) the excess, if
any, of (x) the aggregate initial Unpaid Balance of all Receivables relating to
the SCC Receivable Pool originated by each Originator during the current
Settlement Period and each of the three Settlement Periods then most recently
ended over (y) the Excess Deferred Receivables Concentration Amount as of the
Cut-Off Date of the most recently ended Settlement Period and each of the three
Settlement Periods then most recently ended, times (ii) the DSO Factor, and
(b) the denominator of which is the Net Portfolio Balance for the SCC Receivable
Pool as of the Cut-Off Date of the most recently ended Settlement Period.

“SCC Loss Ratio” means, with respect to the SCC Receivable Pool, as of any date
of determination, for any Settlement Period, a fraction (expressed as a
percentage) (a) the numerator of which is the aggregate Unpaid Balance of all
Defaulted Receivables relating to the SCC Receivable Pool as of the Cut-Off Date
for such Settlement Period, and (b) the denominator of which is the aggregate
Unpaid Balance of all Receivables relating to the SCC Receivable Pool on the
Cut-Off Date of such Settlement Period.

“SCC Loss Reserve” means, in respect of the SCC Receivable Pool, as of any date
of determination, the product of (a) the SCC Loss Reserve Factor on such day
multiplied by (b) the Net Portfolio Balance for the SCC Receivable Pool on such
day.

“SCC Loss Reserve Factor” means, in respect of the SCC Receivable Pool, as of
any date of determination, the greater of (a) 20.00% and (b) the percentage
determined pursuant to the following formula:

2.25 x PLR x LHR

 

where:       PLR    =    SCC Peak Loss Ratio on such day, LHR    =    SCC Loss
Horizon Ratio on such day.

“SCC Loss-to-Liquidation Ratio” means, as of any date of determination, a
fraction (expressed as a percentage) (a) the numerator of which is the Losses in
respect of the SCC

 

Appendix A-38



--------------------------------------------------------------------------------

Receivable Pool during such Settlement Period and (b) the denominator of which
is the aggregate amount of Collections (other than Deemed Collections) in
respect of the SCC Receivable Pool received during such Settlement Period.

“SCC Peak Loss Ratio” means in respect of the SCC Receivable Pool, as of any
date of determination, the highest average SCC Loss Ratio in respect of the SCC
Receivable Pool for any three consecutive Settlement Periods during the
preceding twelve Settlement Periods.

“SCC Pool Commitment” means in respect of the SCC Receivable Pool, with respect
to each Committed Purchaser, the maximum amount which such Committed Purchaser
is obligated to pay hereunder on account of any Purchase in respect of the SCC
Receivable Pool, as set forth as its “SCC Pool Commitment” opposite its name on
Schedule VII to this Agreement, as reduced from time to time in connection with
reductions of the Purchasers’ Total Commitment pursuant to Section 3.2(c).

“SCC Pool Receivable” means an SCC Receivable in the SCC Receivable Pool.

“SCC Receivable” means any right to payment from a Person, whether constituting
an account, chattel paper, instrument or a general intangible (as such terms are
defined under the UCC), arising from the provision of services by any Originator
pursuant to an SCC Contract, including the right to payment of any interest,
finance charges and other payment obligations of such Person with respect
thereto; provided, however that no right to payment or other indebtedness owing
by a Sanctioned Person shall (i) constitute an SCC Receivable, (ii) be deemed to
have been sold or contributed to the Sellers by the Originators pursuant to the
Sale Agreement or (iii) be sold or pledged hereunder by the Sellers. For the
avoidance of doubt, no amount payable in respect of an ISC Contract for the
purchase price of a telephone, smart-phone, tablet, computer or other wireless
device, including the ISC Receivables shall constitute an SCC Receivable.

“SCC Receivable Pool” means at any time all of the outstanding SCC Receivables
sold, purported to be sold or contributed to the Sellers pursuant to the Sale
Agreement.

“SCC Yield Reserve” means in respect of the SCC Receivable Pool, as of any date
of determination, the sum of:

(a) the SCC Liquidation Discount in respect of such Receivable Pool then
applicable; and

(b) the sum of the accrued and unpaid Yield in respect of the SCC Receivable
Pool, the SCC Receivable Pool’s Pro Rata Share of the Servicing Fees and Fees in
respect of the SCC Receivable Pool.

“SCI” means Sprint Communications, Inc.

“Scotia” means The Bank of Nova Scotia.

“SEC” means the Securities and Exchange Commission or any successor governmental
authority.

 

Appendix A-39



--------------------------------------------------------------------------------

“Second Restatement Effective Date” means the first date upon which the
conditions precedent specified in Section 5.1 were fully satisfied.

“Securities Act” means the Securities Act of 1933.

“Security” is defined in Section 2(a)(1) of the Securities Act.

“Seller” or “Sellers” means each Person identified as such on Schedule II.

“Servicer” is defined in Section 8.1(a).

“Servicing Fee” means in respect of the Receivable Pools, an amount equal, for
each day of a Settlement Period, to, (a) if the Servicer is Sprint Spectrum or
an Affiliate of Sprint Corporation, 0.50% per annum of the daily average
aggregate Unpaid Balance of all Pool Receivables relating to all Receivable
Pools during such Settlement Period, multiplied by 1/360 and (b) if the Servicer
is not Sprint Spectrum or an Affiliate of Sprint Corporation, an amount equal
110% of the actual per annum costs incurred by the successor Servicer designated
pursuant to Section 8.1(b) for its servicing during such Settlement Period,
multiplied by 1/360, in either case, payable in arrears.

“Set-off Party” is defined in Section 13.4.

“Settlement Date” means, with respect to any Settlement Period, the second
(2nd) Business Day following the Reporting Date for such Settlement Period;
provided, that the last Settlement Date shall be the last day of the last
Settlement Period.

“Settlement Period” means:

(a) the period from, (i) in respect of the SCC Receivable Pool, the Closing
Date, (ii) in respect of ISC Receivable Pool, the Restatement Effective Date and
(iii) in respect of the Lease Receivable Pool, the Second Restatement Effective
Date, to the end of the calendar month immediately succeeding the calendar month
in which such date occurs; and

(b) thereafter, each subsequent calendar month;

provided, that the last Settlement Period shall end on the Final Payout Date.

“Significant Subsidiary” means (a) any Subsidiary of SCI that has consolidated
assets or revenues greater than or equal to 5.00% of the total consolidated
assets or revenues of SCI and its Subsidiaries determined as of the end of (or,
with respect to such revenues, for the period of four fiscal quarters ending
with) the fiscal quarter or fiscal year most recently ended for which financial
statements are available, (b) each Subsidiary of Sprint Corporation that
directly or indirectly owns or controls any other Significant Subsidiary and
(c) without limiting the foregoing, each Originator, each Seller, Sprint
Spectrum and SCI.

“SMBC” means Sumitomo Mitsui Banking Corporation.

 

Appendix A-40



--------------------------------------------------------------------------------

“SMBCSI” means SMBC Nikko Securities America, Inc.

“SoftBank” means SoftBank Corp., a Japanese kabushiki kaisha.

“S&P” means Standard & Poor’s Ratings Services.

“Specified Unmatured Event” means the occurrence of any event which, with the
giving of notice or lapse of time, or both, would become (x) a Non-Reinvestment
Event pursuant to Section 4.5(e), (y) an Event of Termination pursuant to
Section 10.1(a)(ii) or 10.1(c) or (z) a Collection Control Event.

“Sprint Corporation” means Sprint Corporation, a Delaware corporation.

“Sprint Financing” means any accounts receivable, installment sales contract,
lease, inventory or similar financial asset securitization, financing or
factoring transaction or series of transactions that may be entered into by
Sprint Corporation or any of its Subsidiaries which may, but need not, include
transactions pursuant to which (a) Sprint Corporation or any of its Subsidiaries
may sell, convey or otherwise transfer to one or more Sprint Subsidiaries in a
true sale and (b) such Sprint Subsidiary(ies) may grant a security interest in
or sell, any accounts receivable, installment sales contracts or similar
financial assets and any assets or rights incidental or related thereto of
Sprint Corporation or any of its Subsidiaries, which transaction or series of
transactions do not provide for material credit recourse to Sprint Corporation
or any of its Subsidiaries (other than Sprint Subsidiaries), except for
customary indemnification obligations similar to those provided in the
Transaction Documents and customary recourse for breaches of representations,
warranties and covenants related to the nature, character and servicing of such
accounts receivables, installment sales contracts and other assets and to
maintaining such Sprint Subsidiary(ies) as customary bankruptcy-remote special
purpose entities.

“Sprint Information” means, with respect to each Receivable sold hereunder from
time to time, all information with respect thereto, including without
limitation, (a) in respect of any SCC Receivable the related (i) billing account
number, (ii) invoice number, (iii) invoice due date, (iv) invoice amount,
(v) the Unpaid Balance, (vi) the Lock-Box Account to which Collections in
respect of such SCC Receivable are remitted, and (vii) related Originator and
Seller, (b) in respect of any ISC Receivable, (i) the Unpaid Balance, (ii) the
ISC Conditional Unpaid Balance, (iii) the related Originator and Seller, and
(iv) the Lock-Box Account to which Collections in respect of such ISC Receivable
are remitted, and (c) in respect of any Lease Receivable, (i) the Unpaid
Balance, (ii) the Lease Conditional Unpaid Balance, (iii) the related Originator
and Seller, and (iv) the Lock-Box Account to which Collections in respect of
such Lease Receivable are remitted; provided, however, that Sprint Information
shall not include (x) any Subscriber Confidential Information or (y) any
information (other than information listed above) with respect to a Receivables
owing by a Governmental Authority that Sprint Spectrum or its Affiliates are
prohibited from disclosing hereunder pursuant to a written agreement with a
Governmental Authority or pursuant to any applicable law, rule or regulation.

“Sprint Spectrum” is defined in the preamble.

 

Appendix A-41



--------------------------------------------------------------------------------

“Sprint Subsidiary” means any Subsidiary of Sprint Corporation that is
structured as a customary bankruptcy-remote special purpose entity that engages
in no activities other than in connection with the securitization or factoring
of accounts receivable, installment sales contracts or similar financial assets
and any assets or rights incidental or related thereto of Sprint Corporation or
any of its Subsidiaries.

“Subscriber Confidential Information” means information of a personal nature
relating to a telecommunications subscriber that discloses the address, marital
status, financial status, occupation, billing records or other identifying
information that is related, unrelated or incidental to the provision of
telecommunications services, and includes identifying information and Customer
Proprietary Network Information. For the purposes of this definition, “Customer
Proprietary Network Information” shall have the definition as provided under 47
U.S.C. Section 222, and its implementing regulations. Notwithstanding the
foregoing, the names of the twenty (20) largest Obligors in respect of each
Receivable Pool (determined based on the aggregate Unpaid Balances of their
respective Pool Receivables) shall not constitute Subscriber Confidential
Information.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. Unless otherwise noted herein, each reference to
“Subsidiary” shall be a reference to a Subsidiary of Sprint Corporation.

“Successor Notice” is defined in Section 8.1(b).

“SuMi Trust” means Sumitomo Mitsui Trust Bank, Limited.

“Taxes” means all income, gross receipts, rental, franchise, excise, stamp,
occupational, capital, value added, sales, use, ad valorem (real and personal),
property (real and personal) and taxes, fees, levies, imposts, charges or
withholdings of any nature whatsoever, together with any assessments, penalties,
fines, additions to tax and interest thereon, howsoever imposed, by any
Governmental Authority or other taxing authority in the United States or by any
foreign government, foreign governmental subdivision or other foreign or
international taxing authority.

“Tranche Investment” means in relation to any Rate Tranche in respect of a
Receivable Pool and any Purchaser the amount of such Purchaser’s Investment
allocated by the related Purchaser Agent to such Rate Tranche pursuant to
Section 2.1; provided, that at all times the aggregate amounts allocated to all
Rate Tranches of all Purchasers in respect of a Receivable Pool shall equal the
Purchasers’ Pool Investment in respect of such Receivable Pool; provided,
further, that at all times the aggregate amounts allocated to all Rate Tranches
in respect of a Receivable Pool of any Purchaser shall equal the aggregate
Investment of such Purchaser in respect of such Receivable Pool.

 

Appendix A-42



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Sale Agreement, the Fee
Letters, the Lock-Box Agreements, any Eligible Interest Rate Cap, the Control
Agreement, Sellers’ limited liability company agreements, the Performance
Support Agreement, the Intercreditor Agreement and all other documents,
agreements and certificates to be executed and delivered by any Seller,
Servicer, any Originator or Sprint Corporation in connection herewith or in
connection with any of the foregoing.

“TransCentra” means TransCentra, Inc. or any other Collections processing agent
performing similar duties with respect to any TransCentra Serviced Lock-Box
engaged by the Servicer in accordance with Section 8.1(c).

“TransCentra Serviced Lock-Boxes” means each of the following post office box
addresses: (a) P.O. Box 4191, Carol Stream, IL 60197-4191; (b) P.O. Box 4181,
Carol Stream, IL 60197-4181; and (c) P.O. Box 54977, Los Angeles, CA 90054-0977.

“TransCentra Sub-Servicing Agreement” means, collectively, the one or more
agreements between TransCentra and Sprint Spectrum (or its Affiliates), pursuant
to which TransCentra processes cash, checks, instruments or other remittances
received from time to time in the TransCentra Serviced Lock-Boxes.

“Trigger Rate” means the rate equal to 0.75% per annum.

“UCC” means, in respect of each state in the United States of America, the
Uniform Commercial Code as from time to time in effect in such state.

“Unfunded Fee” is defined in the Fee Letters.

“Unmatured Event of Termination” means any event which, with the giving of
notice or lapse of time, or both, would become an Event of Termination or
Non-Reinvestment Event.

“Unpaid Balance” means, as of any time, (i) with respect to any SCC Receivable,
the sum of (a) the unpaid amount thereof, plus (b) the unpaid amount of all
finance charges, interest payments and other amounts actually accrued thereon at
such time, but excluding, in the case of clause (b) above, all late payment
charges, delinquency charges, and extension or collection fees, (ii) with
respect to any ISC Receivable, an amount equal to the sum of all remaining
unpaid monthly installment payments due from the applicable Obligor under the
ISC Contracts which payments give rise to such ISC Receivable, which cannot be
terminated or cancelled in connection with the ISC Upgrade Program, and which,
for the avoidance of doubt, shall not include any additional monthly payments
that are required to be made in order for an Obligor to have the right to trade
in its qualifying wireless communication device under the ISC Upgrade Program,
and (iii) with respect to any Lease Receivable, an amount equal to the sum of
all remaining unpaid monthly lease payments due currently or in the future from
the applicable Obligor under the related Lease Contract, which payments cannot
be terminated or cancelled in connection with the Lease Upgrade Program, and
which, for the avoidance of doubt, shall not include any optional purchase price
payable in respect of the Lease Device, any lease payments which arise after the
relevant Obligor has the right to terminate the Lease Contract or the residual
value of the related Lease Device. If at any time an Obligor has not elected to
participate in the ISC Upgrade Program or Lease Upgrade Program, as applicable,
with respect to an ISC

 

Appendix A-43



--------------------------------------------------------------------------------

Receivable or Lease Receivable, as applicable, but retains the right to make
such election in accordance with the terms of the ISC Upgrade Program or Lease
Upgrade Program, as applicable, or the related ISC Contract or Lease Contract,
as applicable, such ISC Receivable’s or Lease Receivable’s Unpaid Balance shall
be calculated as if such Obligor had elected to participate in the ISC Upgrade
Program or Lease Upgrade Program. The “Unpaid Balance” of any ISC Receivable or
Lease Receivable that is no longer an Eligible Receivable shall be equal to zero
(0).

“U.S. Dollars” means dollars in lawful money of the United States of America.

“Victory” means Victory Receivables Corporation.

“Voting Securities” of any Person means the stock or other ownership or equity
interests, of whatever class or classes, the holders of which ordinarily have
the power to vote for the election of the members of the board of directors,
managers, trustees or other voting members of the governing body of such Person
(other than stock or other ownership or equity interests having such power only
by reason of the happening of a contingency).

“Weighted Average Advance Rate” means, (a) in respect of the ISC Receivable Pool
as of any date of determination, the percentage obtained by (i) multiplying the
ISC Advance Rate applicable to each Eligible Receivable in the ISC Receivable
Pool with a fraction, (x) the numerator of which is the Unpaid Balance of such
Eligible Receivable and (y) the denominator of which is the aggregate Unpaid
Balance of all Eligible Receivables in the ISC Receivable Pool and (ii) summing
all of the products calculated pursuant to clause (i), and (b) in respect of the
Lease Receivable Pool as of any date of determination, the percentage obtained
by (i) multiplying the Lease Advance Rate applicable to each Eligible Receivable
in the Lease Receivable Pool with a fraction, (x) the numerator of which is the
Unpaid Balance of such Eligible Receivable and (y) the denominator of which is
the aggregate Unpaid Balance of all Eligible Receivables in the Lease Receivable
Pool and (ii) summing all of the products calculated pursuant to clause (i).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Yield” means, for any day with respect to any Rate Tranche for a Receivable
Pool:

{(PTI x YR)/360} + LF

 

where:       YR    =    the Yield Rate for such Rate Tranche; PTI    =   
Purchasers’ Tranche Investment in such Rate Tranche on such day; and LF    =   
the Liquidation Fee, if any, for such day.

 

Appendix A-44



--------------------------------------------------------------------------------

“Yield Period” means (x) with respect to any Rate Tranche relating to a
Receivable Pool that is funded or maintained other than through the issuance of
Commercial Paper Notes:

(a) the period commencing on the date of the initial Purchase of the Asset
Portfolio relating to such Receivable Pool, the making of such Liquidity Advance
or funding under such Enhancement Agreement or the creation of such Rate Tranche
pursuant to Section 2.1 (whichever is latest) and ending such number of days
thereafter as the applicable Purchaser Agent shall select in its sole
discretion; and

(b) each period commencing on the last day of the immediately preceding Yield
Period for the related Rate Tranche and ending such number of days thereafter as
the applicable Purchaser Agent shall select in its sole discretion;

provided, that:

(i) any such Yield Period (other than a Yield Period consisting of one day)
which would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day;

(ii) in the case of Yield Periods of one day for any Rate Tranche, (A) the
initial Yield Period shall be the date such Yield Period commences as described
in clause (a) above; and (B) any subsequently occurring Yield Period which is
one day shall, if the immediately preceding Yield Period is more than one day,
be the last day of such immediately preceding Yield Period, and if the
immediately preceding Yield Period is one day, shall be the next day following
such immediately preceding Yield Period; and

(iii) in the case of any Yield Period for any Rate Tranche which commences
before the Purchase Termination Date and would otherwise end on a date occurring
after the Purchase Termination Date, such Yield Period shall end on the Purchase
Termination Date and the duration of each such Yield Period which commences on
or after the Purchase Termination Date for such Rate Tranche shall be of such
duration as shall be selected by the applicable Purchaser Agent; and

(y) with respect to any Rate Tranche that is funded or maintained through the
issuance of Commercial Paper Notes, each Settlement Period.

“Yield Rate” means for any Rate Tranche on any day:

(a) in the case of a Rate Tranche funded by a Conduit Purchaser through the
issuance of Commercial Paper Notes, the applicable CP Rate; and

(b) in the case of a Rate Tranche not funded by Commercial Paper Notes, the
applicable Bank Rate for such Rate Tranche;

provided, that:

 

Appendix A-45



--------------------------------------------------------------------------------

(i) on any day as to any Rate Tranche which is not funded by Commercial Paper
Notes, the Yield Rate shall equal the applicable Base Rate if (A) the applicable
Administrative Agent does not receive notice or determine, by 12:00 noon (New
York City time) on the third Business Day prior to the first day of the related
Yield Period, that such Rate Tranche shall not be funded by Commercial Paper
Notes or (B) the applicable Administrative Agent determines that (I) funding
that Rate Tranche on a basis consistent with pricing based on the applicable
Bank Rate would violate any applicable Law or (II) that deposits of a type and
maturity appropriate to match fund such Rate Tranche based on the applicable
Bank Rate are not available; and

(ii) on any day when any Event of Termination, Collection Control Event or
Non-Reinvestment Event shall have occurred that remains continuing or the
Purchase Termination Date has occurred by virtue of clause (b) of the definition
thereof, the applicable Yield Rate for each Rate Tranche means a rate per annum
equal to the higher of (A) the applicable Base Rate, plus 2.00% per annum and
(B) the rate per annum otherwise applicable to such Rate Tranche during the
current Yield Period or Settlement Period, plus 2.00% per annum.

B. Other Interpretive Matters.

All accounting terms defined directly or by incorporation in this Agreement or
the Sale Agreement shall have the defined meanings when used in any certificate
or other document delivered pursuant thereto unless otherwise defined therein.
For purposes of this Agreement, the Sale Agreement and all such certificates and
other documents, unless the context otherwise requires: (a) except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; (b) terms
defined in Article 9 of the UCC and not otherwise defined in such agreement are
used as defined in such Article; (c) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (d) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to such agreement (or the certificate or other document in which
they are used) as a whole and not to any particular provision of such agreement
(or such certificate or document); (e) references to any Section, Schedule or
Exhibit are references to Sections, Schedules and Exhibits in or to such
agreement (or the certificate or other document in which the reference is made),
and references to any paragraph, subsection, clause or other subdivision within
any Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (f) the term “including” means
“including without limitation”; (g) references to any Law refer to that Law as
amended from time to time and include any successor Law; (h) references to any
agreement refer to that agreement as from time to time amended, restated,
extended or supplemented or as the terms of such agreement are waived or
modified in accordance with its terms; (i) references to any Person include that
Person’s permitted successors and assigns; (j) headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof; (k) unless otherwise provided, in the calculation of time
from a specified date to a later specified date, the term “from” means “from and
including”, and the terms “to” and “until” each means “to but excluding”; (l) if
any calculation to be made hereunder refers to a Settlement Period (or any
portion thereof) that would have occurred prior to the Closing Date, the
Restatement Effective

 

Appendix A-46



--------------------------------------------------------------------------------

Date or the Second Restatement Effective Date, such reference shall be deemed to
be a reference to a calendar month; (m) terms in one gender include the parallel
terms in the neuter and opposite gender; and (n) the term “or” is not exclusive.

 

Appendix A-47